Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

API TECHNOLOGIES CORP.,

VARIOUS LENDERS,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as ADMINISTRATIVE AGENT

 

 

Dated as of June 27, 2011

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as LEAD ARRANGER and SOLE BOOK-RUNNER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   SECTION 1.    Definitions and Accounting Terms      1    1.01.
   Defined Terms      1    1.02.    Other Definitional Provisions      30   
SECTION 2.    Amount and Terms of Credit      31    2.01.    The Commitments   
  31    2.02.    Minimum Amount of Each Borrowing      31    2.03.    Notice of
Borrowing      31    2.04.    Disbursement of Funds      32    2.05.    Notes   
  32    2.06.    Conversions      33    2.07.    Pro Rata Borrowings      33   
2.08.    Interest      33    2.09.    Interest Periods      34    2.10.   
Increased Costs, Illegality, etc.      35    2.11.    Compensation      37   
2.12.    Change of Lending Office      37    2.13.    Replacement of Lenders   
  37    2.14.    [Reserved]      38    2.15.    Incremental RL Commitments     
39    SECTION 3.    [Reserved]      40    SECTION 4.    Commitment Commission;
Fees; Reductions of Commitment      40    4.01.    Fees      40    4.02.   
Voluntary Termination of Unutilized Revolving Loan Commitments      41    4.03.
   Mandatory Reduction of Commitments      41    SECTION 5.    Prepayments;
Payments; Taxes      42    5.01.    Voluntary Prepayments      42    5.02.   
Mandatory Repayments      43    5.03.    Method and Place of Payment      45   
5.04.    Net Payments      45    SECTION 6.    Conditions Precedent to Credit
Events on the Initial Borrowing Date      47    6.01.    Effective Date; Notes
     47    6.02.    Representations and Warranties      47    6.03.    Officer’s
Certificate      48    6.04.    Opinions of Counsel      48    6.05.    Company
Documents; Proceedings; etc.      48    6.06.    Consummation of Acquisition,
Financing Transactions; etc.      49    6.07.    Consummation of the Refinancing
     49    6.08.    Adverse Change, Approvals      49    6.09.    U.S. Guaranty
and Collateral Agreement      49    6.10.    Canadian Guaranty and Collateral
Agreement      51   



--------------------------------------------------------------------------------

6.11.    Mortgage; Title Insurance; Survey; Landlord Waivers; etc.      51   
6.12.    Financial Statements; Pro Forma Balance Sheet; Projections      53   
6.13.    Solvency Certificate; Insurance Certificates, etc.      53    6.14.   
Fees, etc.      53    6.15.    Patriot Act      53    SECTION 7.    Conditions
Precedent to All Credit Events      54    7.01.    No Default; Representations
and Warranties      54    7.02.    Notice of Borrowing      54    SECTION 8.   
Representations, Warranties and Agreements      54    8.01.    Organization;
Powers      54    8.02.    Authorization; Enforceability      54    8.03.    No
Violation      55    8.04.    Approvals      55    8.05.    Financial
Statements; Financial Condition; Undisclosed Liabilities; Projections      55   
8.06.    Litigation      56    8.07.    True and Complete Disclosure      56   
8.08.    Use of Proceeds; Margin Regulations      57    8.09.    Tax Returns and
Payments      57    8.10.    Compliance with ERISA      57    8.11.    Security
Documents      59    8.12.    Properties      59    8.13.    Subsidiaries     
60    8.14.    Compliance with Statutes, etc.      60    8.15.    Investment
Company Act      60    8.16.    Insurance      60    8.17.    Environmental
Matters      60    8.18.    Employment and Labor Relations      60    8.19.   
Intellectual Property, etc.      61    8.20.    Indebtedness      61    8.21.   
Representations and Warranties in Acquisition Agreement      61    8.22.   
Foreign Assets Control Regulations, Etc      61    SECTION 9.    Affirmative
Covenants      62    9.01.    Information Covenants      62    9.02.    Books,
Records and Inspections; Annual Meetings      65    9.03.    Maintenance of
Property; Insurance      65    9.04.    Existence; Franchises      66    9.05.
   Compliance with Statutes, etc.      66    9.06.    Compliance with
Environmental Laws      66    9.07.    ERISA      67    9.08.    End of Fiscal
Years; Fiscal Quarters      67    9.09.    Performance of Obligations      68   
9.10.    Payment of Taxes      68    9.11.    Use of Proceeds      68    9.12.
   Additional Security; Further Assurances; etc.      68    9.13.    Interest
Rate Protection      70    9.14.    Ratings      70   

 

Page ii



--------------------------------------------------------------------------------

SECTION 10.    Negative Covenants      70    10.01.    Liens      70    10.02.
   Consolidation, Merger, Purchase or Sale of Assets, etc.      73    10.03.   
Dividends      76    10.04.    Indebtedness      76    10.05.    Advances,
Investments and Loans      79    10.06.    Transactions with Affiliates      82
   10.07.    Capital Expenditures      82    10.08.    Interest Coverage Ratio
     83    10.09.    Total Leverage Ratio      84    10.10.    Modifications of
Acquisition Documents, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc.      84    10.11.    Limitation on Certain Restrictions on
Subsidiaries      84    10.12.    Limitation on Issuance of Equity Interests   
  85    10.13.    Business; etc.      86    10.14.    Limitation on Creation of
Subsidiaries      86    10.15.    Negative Pledges      86    10.16.   
Registered Pension Plans      87    SECTION 11.    Events of Default      87   
11.01.    Payments      87    11.02.    Representations, etc.      87    11.03.
   Covenants      88    11.04.    Default Under Other Agreements      88   
11.05.    Bankruptcy, etc.      88    11.06.    ERISA      88    11.07.   
Security Documents      89    11.08.    Guaranties      89    11.09.   
Judgments      89    11.10.    Invalidity of Credit Documents      89    11.11.
   Change of Control      90    11.12.    Borrower’s Right to Cure      90   
SECTION 12.    The Administrative Agent      90    12.01.    Appointment      90
   12.02.    Nature of Duties      91    12.03.    Lack of Reliance on the
Administrative Agent      92    12.04.    Certain Rights of the Administrative
Agent      92    12.05.    Reliance      92    12.06.    Indemnification      93
   12.07.    The Administrative Agent in its Individual Capacity      93   
12.08.    Holders      93    12.09.    Resignation by the Administrative Agent
     93    12.10.    Collateral Matters      94    12.11.    Delivery of
Information      95    SECTION 13.    Miscellaneous      95    13.01.    Payment
of Expenses, etc.      95    13.02.    Right of Setoff      96   

 

Page iii



--------------------------------------------------------------------------------

13.03.    Notices      96    13.04.    Benefit of Agreement; Assignments;
Participations      97    13.05.    No Waiver; Remedies Cumulative      100   
13.06.    Payments Pro Rata      100    13.07.    Calculations; Computations   
  101    13.08.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL      101    13.09.    Counterparts      102    13.10.   
Effectiveness      102    13.11.    Headings Descriptive      103    13.12.   
Amendment or Waiver; etc.      103    13.13.    Survival      105    13.14.   
Domicile of Loans      106    13.15.    Register      106    13.16.   
Confidentiality      106    13.17.    Special Provisions Regarding Pledges of
Equity Interests in, and Promissory Notes Owned by, Persons Not Organized in the
United States      107    13.18.    Patriot Act      108    13.19.    Interest
Rate Limitation      108    13.20.    Integration      108    13.21.   
Severability      108   

 

Page iv



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)    Commitments SCHEDULE 1.01(b)    Lender Addresses EXHIBIT A-1
   Form of Notice of Borrowing EXHIBIT A-2    Form of Notice of
Conversion/Continuation EXHIBIT B-1    Form of Term Note EXHIBIT B-2    Form of
Revolving Note EXHIBIT C    Form of Section 5.04(b)(ii) Certificate EXHIBIT D   
[Reserved] EXHIBIT E    Form of Officers’ Certificate EXHIBIT F-1    Form of
U.S. Guaranty and Collateral Agreement EXHIBIT F-2    Form of Canadian Guaranty
and Collateral Agreement EXHIBIT G    Form of Solvency Certificate EXHIBIT H   
Form of Compliance Certificate EXHIBIT I    Form of Assignment and Assumption
Agreement EXHIBIT J    Form of Intercompany Note



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 27, 2011, among API
Technologies Corp., a Delaware corporation (the “Borrower”), the Lenders party
hereto from time to time and Morgan Stanley Senior Funding, Inc., as
Administrative Agent. All capitalized terms used herein and defined in
Section 1.01 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Definitions and Accounting Terms.

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Accrual” shall have the meaning provided in the definition of “Adjusted
Consolidated Net Income”.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Borrower or (y) 100% of the Equity Interests of any such Person, which Person
shall, as a result of the acquisition of such Equity Interests, become a
Subsidiary of the Borrower.

“Acquisition” shall mean the Borrower’s indirect acquisition of 100% of the
outstanding capital stock of Target, pursuant to the Acquisition Agreement.

“Acquisition Agreement” shall mean the Agreement and Plan of Merger dated as of
March 28, 2011 by and among the Borrower, Erie Merger Corp. and the Target.

“Acquisition Documents” shall mean the Acquisition Agreement and all other
agreements and documents relating to the Acquisition, as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.

“Additional Security Documents” shall have the meaning provided in
Section 9.12(b).

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus (i) the sum of (A) the amount of all net non-cash
charges (including, without limitation, depreciation, amortization, deferred tax
expense and non-cash interest expense) and (B) the amount of all net non-cash
losses which were included in arriving at Consolidated Net Income for such
period (but in the case of clauses (A) and (B), excluding (x) any such non-cash
charges representing an accrual or reserve (“Accrual”) for potential cash items
in any future period (“Future Cash Payments”), provided, however, to the extent
at the time any Future Cash Payment is made, an amount equal to such Future Cash
Payment (to the extent deducted in determining Consolidated Net Income for such
period) plus the amount by which such Future Cash Payment is less than the
Accrual related thereto shall be added back to Adjusted Consolidated Net Income
for the period in which such Future Cash Payment is made and (y) excluding
amortization of a prepaid cash item that was paid in a prior period) less
(ii) the amount of all net non-cash gains and non-cash credits which were
included in arriving at Consolidated Net Income for such period (but excluding
any non-cash credit to the extent representing the reversal of an Accrual
described in the parenthetical in clause (i) above).



--------------------------------------------------------------------------------

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time. For purposes of calculating
Adjusted Consolidated Working Capital for any period in which a Permitted
Acquisition occurs, the “consolidated current assets” and “consolidated current
liabilities” of any Acquired Entity or Business (determined on a basis
consistent with the corresponding definitions herein, with appropriate reference
changes) as of the date such Permitted Acquisition is consummated shall be added
to Consolidated Current Assets or Consolidated Current Liabilities, as the case
may be, as of the first day of the applicable period.

“Administrative Agent” shall mean Morgan Stanley Senior Funding, Inc., in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the Borrower or any Subsidiary
thereof.

“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (i) the aggregate amount of all cash paid (or
to be paid) by the Borrower or any of its Subsidiaries in connection with such
Permitted Acquisition (excluding payments of fees and costs and expenses in
connection therewith, but including all contingent cash purchase price,
earn-out, non-compete and other similar obligations of the Borrower and its
Subsidiaries incurred and reasonably expected to be incurred in connection
therewith (as determined in good faith by the Borrower)), (ii) the aggregate
principal amount of all Indebtedness assumed, incurred, refinanced and/or issued
in connection with such Permitted Acquisition to the extent permitted by
Section 10.04 and (iii) the fair market value of all other consideration (other
than Borrower Common Stock) payable in connection with such Permitted
Acquisition.

“Aggregate Exposure” shall mean, at any time, the sum of the aggregate principal
amount of all Revolving Loans then outstanding.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of June 27, 2011 between Holdings, the Borrower, the
Administrative Agent and the Lead Arranger pursuant to which this Agreement was
amended and restated.

“Applicable Excess Cash Flow Percentage” shall mean, with respect to any Excess
Cash Payment Date, 75%; provided that so long as no Default or Event of Default
is then in existence, if on the last day of the relevant Excess Cash Payment
Period, the Total Leverage Ratio for the Test Period then most recently ended
(as set forth in the officer’s certificate delivered (or required to be
delivered)

 

-2-



--------------------------------------------------------------------------------

with respect to such Test Period pursuant to Section 9.01(e)) is (i)(a) less
than 2.50:1.00 and (b) greater than or equal to 1.75:1.00, then the Applicable
Excess Cash Flow Percentage shall instead be 50%, (ii)(a) less than 1.75:1.00
and (b) greater than or equal to 1.00:1.00, then the Applicable Excess Cash Flow
Percentage shall instead be 25%, and (iii) less than 1.00:1.00, then the
Applicable Excess Cash Flow Percentage shall instead be 0%.

“Applicable Margin” initially shall mean a percentage per annum equal to (i) in
the case of Term Loans maintained as (A) Base Rate Loans, 5.25% and (B) LIBOR
Loans, 6.25%; (ii) in the case of Revolving Loans maintained as (A) Base Rate
Loans, 5.25% and (B) LIBOR Loans, 6.25%; and (iii) in the case of any Type of
Revolving Loan pursuant to an Incremental RL Commitment Agreement of a given
Tranche, that percentage per annum set forth in, or calculated in accordance
with, Section 2.15 and the relevant Incremental RL Commitment Agreement.

“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to the Borrower or any Subsidiary of the Borrower of any
asset (including, without limitation, any capital stock or other securities of,
or Equity Interests in, another Person), but excluding (a) sales of assets
pursuant to Sections 10.02(ii), (v), (vi), (vii), (ix), (x), (xii), (xiv), (xv),
(xx) and (xxi), and (b) any other sale, transfer or disposition (for such
purpose, treating any series of related sales, transfers or dispositions as a
single such transaction) that generates Net Sale Proceeds of less than $500,000.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit I (appropriately completed).

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors of the
Borrower to deliver such notices pursuant to this Agreement, (ii) delivering
financial information and officer’s certificates pursuant to this Agreement, the
chief executive officer, president, chief financial officer, treasurer,
assistant treasurer, controller or principal accounting officer of the Borrower,
and (iii) any other matter in connection with this Agreement or any other Credit
Document, any officer (or a person or persons so designated by any two officers)
of the Borrower.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii)  1/2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time, (iii) the LIBO Rate for a LIBOR Loan denominated in dollars
with a one-month interest period commencing on such day plus 1.00% and
(iv) 2.50% per annum. For purposes of this definition, the LIBO Rate shall be
determined using the LIBO Rate as otherwise determined by the Administrative
Agent in accordance with the definition of LIBO Rate, except that (x) if a given
day is a Business Day, such determination shall be made on such day (rather than
two Business Days prior to the commencement of an Interest Period) or (y) if a
given day is not a Business Day, the LIBO Rate for such day shall be the rate
determined by the Administrative Agent pursuant to preceding clause (x) for the
most recent Business Day preceding such day. Any change in the Base Rate due to
a change in the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate
shall be effective as of the opening of business on the day of such change in
the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate, respectively.

“Base Rate Loan” shall mean (i) each Term Loan and (ii) each Revolving Loan
designated or deemed designated as such by the Borrower of such Loan at the time
of the incurrence thereof or conversion thereto.

 

-3-



--------------------------------------------------------------------------------

“Borrower” shall have the meaning set forth in the preamble of this Agreement.

“Borrower Common Stock” shall mean the authorized common stock of the Borrower.

“Borrower Materials” shall have the meaning provided in Section 9.01.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche by
the Borrower from all the Lenders having Commitments of the respective Tranche
on a given date (or resulting from a conversion or conversions on such date)
having in the case of LIBOR Loans the same Interest Period, provided that Base
Rate Loans incurred pursuant to Section 2.10(b) shall be considered part of the
related Borrowing of LIBOR Loans.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in Dollar deposits in the London interbank market.

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly required to be calculated on
a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, Significant
Asset Sale or other event for which financial statements have been delivered to
the Lenders pursuant to Section 9.01(a) or (b), as applicable; provided that,
with respect to any event required to be calculated on a Pro Forma Basis that
occurs prior to the date on which financial statements have been (or are
required to be) delivered pursuant to Section 9.01(a) for the Fiscal Quarter
ending nearest to August 31, 2011, the “Calculation Period” shall be the period
of four consecutive Fiscal Quarters of the Borrower ended nearest to May 31,
2011 (taken as one accounting period), with Consolidated EBITDA, Consolidated
Cash Interest Expense (prior to giving pro forma effect to the applicable event
required to be calculated on a Pro Forma Basis) being as set forth in the
definition of “Test Period”.

“Canadian GCA Collateral” shall mean all “Collateral” as defined in the Canadian
Guaranty and Collateral Agreement.

“Canadian Guaranty” shall mean the guaranty of the Canadian Subsidiary
Guarantors pursuant to Article II of the Canadian Guaranty and Collateral
Agreement.

“Canadian Guaranty and Collateral Agreement” shall have the meaning provided in
Section 6.10.

“Canadian Insolvency Law” shall mean any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement or compromise of some or all of the debts of a Person or
a stay of proceedings to enforce some or all claims of creditors against a
Person.

“Canadian Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in Canada or any Province or territory thereof.

 

-4-



--------------------------------------------------------------------------------

“Canadian Subsidiary Guarantors” shall mean each Wholly-Owned Canadian
Subsidiary of the Borrower that is party to the Canadian Guaranty and Collateral
Agreement, unless and until such time as the respective Subsidiary is released
from all of its obligations under the Canadian Guaranty and Collateral Agreement
in accordance with the terms and provisions thereof.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capitalized Lease Obligations incurred by such
Person; provided that for the avoidance of doubt, capitalized technology costs
shall constitute Capital Expenditures.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within six months from the date
of acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than six months from the date of acquisition
by such Person, (iv) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause
(iii) above, (v) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
six months after the date of acquisition by such Person, (vi) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above, and (vii) in the case
of any Foreign Subsidiary only, direct obligations of the sovereign nation (or
any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof).

“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than the Permitted
Holders, is or shall become the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act), directly or indirectly, of both (A) more
than 35%, on a fully diluted basis, of the outstanding shares of Borrower Common
Stock and (B) a greater number of shares, on a fully diluted basis, of Borrower
Common Stock than the Permitted Holders or (ii) the Board of Directors of the
Borrower shall cease to consist of a majority of Continuing Directors.

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

“Closing Date Material Adverse Effect” shall mean any event, occurrence,
condition, circumstance, development, state of facts, change or effect (each, an
“Effect”) that is or would reasonably be expected to be, individually or in the
aggregate, materially adverse to, or has had or would reasonably be expected to
have, individually or in the aggregate, a material adverse effect on (x) the
business, assets, properties, financial condition or results of operations of
the Target and its subsidiaries, taken as a whole,

 

-5-



--------------------------------------------------------------------------------

or (y) the Target’s ability to timely consummate the Merger (as defined in the
Acquisition Agreement); provided, that with respect to clause (x) above,
“Closing Date Material Adverse Effect” shall not include any Effect to the
extent arising or resulting from (i) any change, in and of itself, in the market
price or trading volume of the Company Common Stock (as defined in the
Acquisition Agreement) (but not, in each case, the underlying cause of such
change); (ii) any failure, in and of itself, by the Target to meet any
projections or forecasts for any period ending (or for which revenues or
earnings are released) on or after the date hereof (but not, in each case, the
underlying cause of such failure); (iii) any change in federal, state, non-U.S.
or local Law (as defined in the Acquisition Agreement), regulations, policies or
procedures, or interpretations thereof; (iv) any change in GAAP (as defined in
the Acquisition Agreement) or regulatory accounting requirements applicable or
potentially applicable to the industries in which the Target and its
subsidiaries operate; (v) changes generally affecting the industries in which
the Target and its subsidiaries operate; (vi) changes in economic conditions
(including changes in the prevailing interest rates) in the United States, in
any region thereof, or in any non-U.S. or global economy; (vii) any attack on,
or by, outbreak or escalation of hostilities or acts of terrorism involving the
United States, or any declaration of war by the United States Congress or any
hurricane, earthquake or other natural disaster; (viii) any litigation brought
by any Shareholder (as defined in the Acquisition Agreement) arising from
allegations of a breach of fiduciary duty or similar obligations in connection
with the transactions contemplated by the Acquisition Agreement; or (ix) the
announcement or pendency of the Acquisition Agreement or any action expressly
required to be taken in compliance with the Acquisition Agreement or otherwise
with the written consent of the Parent (as defined in the Acquisition
Agreement), except to the extent that such Effects relate to or arise in
connection with the matters described in (A) clauses (iii) and (v) above
disproportionately affect the electronic components and systems manufacturing
industry as compared to other companies that conduct business in the electronics
or manufacturing industries and (B) clauses (iv), (vi) and (vii) above
disproportionately affect the Target and its subsidiaries, taken as a whole, as
compared to other companies that conduct business in the industries in which the
Target and its subsidiaries conduct business.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all U.S. GCA
Collateral, all Canadian GCA Collateral, all Mortgaged Properties and all cash
and Cash Equivalents delivered as collateral pursuant to Section 5.02 or 11.

“Collateral Agent” shall mean Morgan Stanley Senior Funding, Inc. acting as
collateral agent for the Secured Creditors pursuant to the Security Documents.

“Commitment” shall mean any of the commitments of any Lender, i.e., a Term Loan
Commitment or a Revolving Loan Commitment.

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

“Consolidated Cash Interest Expense” shall mean, for any period, (i) the total
consolidated cash interest expense of the Borrower and its Subsidiaries
(including, without limitation, all commissions, discounts and other commitment
and banking fees and charges (e.g., fees with respect to

 

-6-



--------------------------------------------------------------------------------

letters of credit, Interest Rate Protection Agreements and Other Hedging
Agreements) for such period that are considered interest expense in accordance
with GAAP), adjusted to exclude (to the extent same would otherwise be included
in the calculation above in this clause (i)) the amortization of any deferred
financing costs for such period, plus (ii) without duplication, that portion of
Capitalized Lease Obligations of the Borrower and its Subsidiaries on a
consolidated basis representing the interest factor for such period in
accordance with GAAP, plus (iii) without duplication, net costs under Interest
Rate Protection Agreements of the Borrower and its Subsidiaries to the extent
that such net costs are allocable to such period in accordance with GAAP, minus
(iv) all interest payments received under outstanding Interest Rate Protection
Agreements of the Borrower and its Subsidiaries allocable to such period in
accordance with GAAP. Notwithstanding anything to the contrary contained above,
for purposes of determining the Interest Expense Coverage Ratio, to the extent
Consolidated Cash Interest Expense is to be determined for any Test Period which
ends prior to the first anniversary of the Initial Borrowing Date, Consolidated
Cash Interest Expense for all portions of such period occurring prior to the
Initial Borrowing Date shall be calculated in accordance with the definition of
Test Period contained herein. For purposes of determining compliance with
Section 10.08 for any Test Period that includes a Cure Quarter, the aggregate
principal amount of the Loans repaid pursuant to Section 5.02(c)(i) with the
proceeds of the exercise of a Cure Right during such Cure Quarter shall be
deemed to be outstanding during such Test Period and any cash interest expense
of the Borrower and its Subsidiaries for such Test Period in respect of such
“outstanding” Loans shall be included as “Consolidated Cash Interest Expense”
during such Test Period (as if such “outstanding” Loans bore interest at the
average rate actually applicable to the Loans actually outstanding during such
Test Period).

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Borrower and its Subsidiaries at such time.

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains, (y) any
non-cash income, and (z) any gains or losses from sales of assets other than
inventory sold in the ordinary course of business) adjusted by (A) adding
thereto (in each case to the extent deducted in determining Consolidated Net
Income for such period), without duplication, the amount of (i) total interest
expense (inclusive of amortization of deferred financing fees and other original
issue discount and banking fees, charges and commissions (e.g., commitment
fees)) of the Borrower and its Subsidiaries determined on a consolidated basis
for such period, (ii) provisions for taxes based on income, profits or capital
(including federal, foreign, state, franchise, excise, withholding and similar
taxes) for the Borrower and its Subsidiaries determined on a consolidated basis
for such period, (iii) all depreciation and amortization expense of the Borrower
and its Subsidiaries determined on a consolidated basis for such period, (iv) in
the case of any period including the Fiscal Quarter of the Borrower ended
May 31, 2012, the amount of all fees and expenses incurred in connection with
the Transaction during such period, (v) the amount of all fees and expenses
incurred in connection with any proposed or actual Permitted Acquisition, any
proposed or actual issuance of debt or equity, any proposed or actual asset
disposition or Investment permitted hereunder, or any proposed or actual
amendment, modification or refinancing of any Indebtedness, in each case, during
such period, (vi) the amount of all other non-cash charges of the Borrower and
its Subsidiaries determined on a consolidated basis for such period, including,
without limitation any non-cash charges for (a) goodwill write-offs and
write-downs, (b) employee compensation plans, (c) purchase accounting
adjustments, including, without limitation, a dollar-for-dollar adjustment for
that portion of revenue that would have been recorded in the relevant period had
the balance of deferred revenue (unearned income) recorded on

 

-7-



--------------------------------------------------------------------------------

the closing balance sheet before application of purchase accounting not been
adjusted downward to fair value to be recorded on the opening balance sheet in
conformity with GAAP purchase accounting rules and (d) any extraordinary,
unusual or nonrecurring losses, (vii) cash restructuring charges (including
severance) or reserves and business optimization expenses incurred during such
period, including any restructuring costs and integration costs incurred in
connection with the Transaction, or Permitted Acquisitions after the Initial
Borrowing Date or any other costs incurred in connection with any of the
foregoing; provided that the aggregate amount of add backs made pursuant to this
clause (vii) and preceding clause (v) for any period of four consecutive Fiscal
Quarters shall not exceed an amount equal to 7.5% of Consolidated EBITDA for
such period of four consecutive Fiscal Quarters (determined on a Pro Forma Basis
during such period but before giving effect to any increase thereto pursuant to
this clause (vii), preceding clause (iv) or the pro forma adjustments made
pursuant to clause (iii) of the definition of Pro Forma Basis), so long as all
such expenses, charges or reserves are incurred within 12 months of the date of
the Permitted Acquisition (if applicable) to which such expenses, charges or
reserves relate, (viii) expenses incurred or payments made during such period to
the extent covered by contractual indemnification, reimbursement or refunding
provisions in favor of the Borrower or any of its Subsidiaries in connection
with the Transaction or any Permitted Acquisition, and to the extent actually
paid, reimbursed, credited or refunded in cash during such period by a third
party other than the Borrower or any Subsidiary, (ix) Insurance Loss Addbacks,
(x) fees, costs and expenses paid in cash in connection with the repayment or
prepayment of the Loans or any other Indebtedness, including the after-tax
effect of any income (or loss) for such period attributable to the early
extinguishment of Indebtedness, and (xi) any foreign currency translation or
transaction losses (including losses related to currency remeasurement of
Indebtedness), and (B) subtracting therefrom (to the extent not otherwise
deducted in determining Consolidated Net Income for such period) (i) the amount
of all cash payments or cash charges made (or incurred) by the Borrower or any
of its Subsidiaries for such period on account of any non-cash charges added
back to Consolidated EBITDA pursuant to preceding subclause (A)(vi) in a
previous period and (ii) Insurance Loss Deductions. For the avoidance of doubt,
it is understood and agreed that, to the extent any amounts are excluded from
Consolidated Net Income by virtue of the proviso to the definition thereof
contained herein, any add backs to Consolidated Net Income in determining
Consolidated EBITDA as provided above shall be limited (or denied) in a fashion
consistent with such proviso. Notwithstanding anything to the contrary contained
above, for purposes of determining Consolidated EBITDA for any Test Period which
ends prior to the first anniversary of the Initial Borrowing Date, Consolidated
EBITDA for all portions of such period occurring prior to the Initial Borrowing
Date shall be calculated in accordance with the definition of Test Period
contained herein.

“Consolidated Indebtedness” shall mean, at any time, the sum (without
duplication) of (i) the aggregate principal amount of all outstanding Loans,
(ii) the aggregate outstanding amount of all Capitalized Lease Obligations,
(iii) the aggregate principal amount of all other obligations for borrowed
money, determined on a consolidated basis for the Borrower and its Subsidiaries
in accordance with GAAP, (iv) all Contingent Obligations of the Borrower and its
Subsidiaries in respect of Indebtedness of any third Person of the type referred
to in preceding clauses (i) and (ii), and (v) for purposes of determining
compliance with Section 10.09 for any Test Period that includes a Cure Quarter,
the aggregate principal amount of the Loans repaid pursuant to Section 5.02(c)
with the proceeds of the exercise of a Cure Right during such Cure Quarter.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP, provided
that the following items shall be excluded in computing Consolidated Net Income
(without duplication): (i) the net income (or loss) of any Person in which a
Person or Persons other than the Borrower and its Wholly-Owned Subsidiaries has
an Equity Interest or Equity Interests to the extent of such Equity Interests
held by Persons other than the Borrower and its Wholly-Owned Subsidiaries in
such Person, (ii) except for determinations expressly required to be

 

-8-



--------------------------------------------------------------------------------

made on a Pro Forma Basis, the net income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary or all or substantially all of the property
or assets of such Person are acquired by a Subsidiary and (iii) the net income
of any Subsidiary to the extent that the declaration or payment of cash
dividends or similar cash distributions by such Subsidiary of such net income is
not at the time permitted by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

“Continuing Directors” shall mean the directors of the Borrower on the Effective
Date and each other director if such director’s nomination for election to the
Board of Directors of the Borrower is recommended by a majority of the then
Continuing Directors.

“Credit Documents” shall mean this Agreement, the U.S. Guaranty and Collateral
Agreement, the Canadian Guaranty and Collateral Agreement and, after the
execution and delivery thereof pursuant to the terms of this Agreement, each
Note, each other Security Document and each Incremental RL Commitment Agreement.

“Credit Event” shall mean the making of any Loan.

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

“Cure Right” shall have the meaning provided in Section 11.12.

“Cure Quarter” shall have the meaning provided in Section 11.12.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Defaulting RL Lender” shall mean any RL Lender with respect to which a Lender
Default is in effect.

 

-9-



--------------------------------------------------------------------------------

“Disclosure Letter” shall mean the disclosure letter, dated as of the date
hereof, as amended or supplemented from time to time by the Borrower with the
written consent of the Administrative Agent (or as supplemented by the Borrower
pursuant to the terms of this Agreement), delivered by the Borrower to the
Administrative Agent for the benefit of the Lenders.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.

“Documents” shall mean, collectively, (i) the Credit Documents, (ii) the
Acquisition Documents and (iii) the Refinancing Documents.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
or the District of Columbia.

“DSS” shall mean the Defense Security Service of the United States Department of
Defense.

“Effect” shall have the meaning provided in the definition of “Closing Date
Material Adverse Effect”.

“Effective Date” shall have the meaning provided in Section 13.10.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Borrower and its Subsidiaries
and Affiliates.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any noncompliance with, or liability arising under,
Environmental Law or to any permit issued, or any approval given, under any
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the environment due to the presence of
Hazardous Materials.

 

-10-



--------------------------------------------------------------------------------

“Environmental Law” shall mean any applicable federal, state, provincial, local
or foreign law (including principles of common law), rule, regulation,
ordinance, code, directive, judgment, order or agreement, now or hereafter in
effect and in each case as amended, and any judicial or administrative
interpretation thereof, relating to the protection of the environment, or of
human health (as it relates to the exposure to environmental hazards) or to the
presence, Release or threatened Release, or the manufacture, use,
transportation, treatment, storage, disposal or recycling of Hazardous
Materials, or the arrangement for any such activities.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b) or (c) of the Code or Section 4001 of ERISA.

“ERISA Event” shall mean any one or more of the following:

(a) any Reportable Event;

(b) the filing of a notice of intent to terminate any Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, the filing
under Section 4041(c) of ERISA of a notice of intent to terminate any Plan or
the termination of any Plan under Section 4041(c) of ERISA;

(c) the institution of proceedings, or the occurrence of an event or condition
which would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan;

(d) the failure to make a required contribution to any Plan that would result in
the imposition of a lien or other encumbrance or the provision of security under
Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of such
a lien or encumbrance; there being or arising any “unpaid minimum required
contribution” or “accumulated funding deficiency” (as defined or otherwise set
forth in Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA),
whether or not waived; or the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Plan, or that
such filing may be made;

(e) engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA;

(f) the complete or partial withdrawal of the Borrower or any of its
Subsidiaries or any ERISA Affiliate from a Multiemployer Plan, the
reorganization or insolvency under Title IV

 

-11-



--------------------------------------------------------------------------------

of ERISA of any Multiemployer Plan; or the receipt by the Borrower or any of its
Subsidiaries or any ERISA Affiliate, of any notice, or the receipt by any
Multiemployer Plan from any of the Borrower, any of its Subsidiaries or any
ERISA Affiliate of any notice, that a Multiemployer Plan is in endangered or
critical status under Section 305 of ERISA; or

(g) the Borrower, any of its Subsidiaries or an ERISA Affiliate incurring any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA).

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by the
Borrower and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Equity Interests,
capital contributions, asset sale proceeds, insurance proceeds or Indebtedness
(other than Revolving Loans)), (ii) the aggregate amount of permanent principal
payments of Indebtedness for borrowed money of the Borrower and its Subsidiaries
and the permanent repayment of the principal component of Capitalized Lease
Obligations of the Borrower and its Subsidiaries during such period (other than
(1) repayments made pursuant to the Refinancing, (2) repayments made with the
proceeds of asset sales, sales or issuances of Equity Interests, capital
contributions, insurance or Indebtedness and (3) payments of Loans and/or other
Obligations, provided that repayments of Loans shall be deducted in determining
Excess Cash Flow to the extent such repayments were required as a result of a
Scheduled Repayment pursuant to Section 5.02(b)), (iii) the increase, if any, in
Adjusted Consolidated Working Capital from the first day to the last day of such
period, (iv) the aggregate amount of all cash payments made in respect of all
(A) Permitted Acquisitions or (B) other Investments permitted by Sections
10.05(v), (xiii), (xvi) and (xix), in each case, consummated by the Borrower and
its Subsidiaries during such period or payable within 100 days of the end of
such period in respect of Permitted Acquisitions or other Investments
consummated or initiated during such period (to the extent such amounts were not
deducted in calculating Excess Cash Flow in any prior period and will not be
deducted in calculating Excess Cash Flow in any subsequent period (other than
any such payments to the extent financed with equity proceeds, capital
contributions, asset sale proceeds, insurance proceeds or Indebtedness (other
than Revolving Loans)), (v) the aggregate amount of any Dividends paid by the
Borrower during such period pursuant to Section 10.03, to the extent such
Dividends were financed with internally generated funds of the Borrower, and
(vi) to the extent included in determining Adjusted Consolidated Net Income for
such period, (A) cash payments made during such period in respect of earn-out
obligations (to the extent such amounts were not deducted in calculating Excess
Cash Flow in any prior period and will not be deducted in calculating Excess
Cash Flow in any subsequent period) on account of Permitted Acquisitions
consummated in a prior period and (B) any premium paid in cash during such
period by the Borrower and its Subsidiaries in connection with the prepayment,
redemption, purchase, defeasance or other satisfaction prior to scheduled
maturity of Indebtedness permitted to be prepaid, redeemed, purchased, defeased
or satisfied hereunder.

“Excess Cash Payment Date” shall mean the date occurring 100 days after the last
day of each Fiscal Year of the Borrower (commencing with the Fiscal Year of the
Borrower ending November 30, 2011).

“Excess Cash Payment Period” shall mean (i) with respect to the repayment
required on the first Excess Cash Payment Date, the period from the Effective
Date to the last day of the Borrower’s Fiscal Quarter ending closest to
November 30, 2011 (taken as one accounting period), and (ii) with respect to the
repayment required on each successive Excess Cash Payment Date, the immediately
preceding Fiscal Year of the Borrower.

 

-12-



--------------------------------------------------------------------------------

“Excluded Information” shall mean, in connection with an assignment or purchase
of Term Loans, information regarding the Term Loans or the Credit Parties that
the Borrower or its Affiliates may have, or later may come into possession of,
that is not known to the Lenders and that may be material to a decision by an
Affiliate of the Borrower to purchase Term Loans.

“Executive Order” shall have the meaning provided in Section 8.22.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Existing Indebtedness” shall have the meaning provided in Section 6.07.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as enacted on the
Effective Date, and the regulations promulgated thereunder or published
administrative guidance implementing such Sections.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“Financial Covenants” shall mean the covenants set forth in Sections 10.08 and
10.09.

“Fiscal Quarter” shall mean, for any Fiscal Year, (i) the fiscal period
commencing on December 1 of such Fiscal Year and ending on February 28 or 29, as
applicable, of such Fiscal Year, (ii) the fiscal period commencing on March 1 of
such Fiscal Year and ending on May 31 of such Fiscal Year, (iii) the fiscal
period commencing on June 1 of such Fiscal Year and ending on August 31 of such
Fiscal Year and (iv) the fiscal period commencing on September 1 of such Fiscal
Year and ending on November 30 of such Fiscal Year.

“Fiscal Year” shall mean (x) the fiscal year of the Borrower and its
Subsidiaries ending on May 31, 2011, (y) the fiscal year of the Borrower and its
Subsidiaries ending on November 30, 2011 (which fiscal year shall be a period of
six months) and (z) each succeeding fiscal year ending November 30, thereafter.

“Foreign Assets Control Regulations” shall have the meaning provided in
Section 8.22.

“Foreign Lender” shall have the meaning provided in Section 5.04(b).

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

-13-



--------------------------------------------------------------------------------

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.

“Future Cash Payments” shall have the meaning provided in the definition of
“Adjusted Consolidated Net Income”.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Sections 5.02, 10, and the definition of “Permitted
Acquisitions”, including defined terms as used therein, and for all purposes of
determining the Total Leverage Ratio, are subject (to the extent provided
therein) to Section 13.07(a).

“Governing Body” shall mean the board of directors or other body having the
power to direct or cause the direction of the management and policies of a
Person that is a corporation, partnership, trust or limited liability company.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guarantor” shall mean each U.S. Subsidiary Guarantor and each Canadian
Subsidiary Guarantor.

“Guaranty” shall mean each of the U.S. Guaranty and the Canadian Guaranty.

“Hazardous Materials” shall mean any chemicals, materials, wastes, pollutants,
contaminants or substances in any form that are prohibited, limited or regulated
pursuant to any Environmental Law by virtue of their toxic or otherwise
deleterious characteristics, including without limitation any petroleum or
petroleum products, radioactive materials, asbestos in any form that is or could
become friable, urea formaldehyde foam insulation, dielectric fluid containing
levels of polychlorinated biphenyls, and radon gas.

“Immaterial Subsidiary” shall mean, as of the date of determination thereof,
each direct or indirect Subsidiary of the Borrower designated by the Borrower as
an Immaterial Subsidiary and that has total assets (including Equity Interests
in other Subsidiaries) less than or equal to 2.5% of Total Assets (calculated as
of the most recent fiscal period with respect to which the Administrative Agent
shall have received financial statements required to be delivered pursuant to
Section 9.01); provided that, in no event, shall the total assets of all
Immaterial Subsidiaries, in the aggregate, exceed 5.0% of Total Assets at any
time.

“Incremental RL Commitment” shall mean, for any Lender, any commitment by such
Lender to make Revolving Loans pursuant to Section 2.01(b) as agreed to by such
Lender in the respective Incremental RL Commitment Agreement delivered pursuant
to Section 2.15; it being understood, however, that on each date upon which an
Incremental RL Commitment of any Lender becomes effective, such Incremental RL
Commitment of such Lender shall be added to (and thereafter become a part of)
the Revolving Loan Commitment of such Lender for all purposes of this Agreement
as contemplated by Section 2.15.

 

-14-



--------------------------------------------------------------------------------

“Incremental RL Commitment Agreement” shall have the meaning set forth in
Section 2.15(b).

“Incremental RL Commitment Date” shall mean each date upon which an Incremental
RL Commitment under an Incremental RL Commitment Agreement becomes effective as
provided in Section 2.15(b).

“Incremental RL Lender” shall have the meaning specified in Section 2.15(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all unpaid drawings and unreimbursed payments in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations, (iii) all indebtedness of the types described in clause
(i), (ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by any
Lien on any property owned by such Person, whether or not such indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such indebtedness, such indebtedness shall
be deemed to be in an amount equal to the fair market value of the property to
which such Lien relates), (iv) all Capitalized Lease Obligations of such Person,
(v) all Contingent Obligations of such Person with respect to Indebtedness
described in clauses (i) through (iv) and (vii) of this definition, (vi) all
obligations under any Interest Rate Protection Agreement or any Other Hedging
Agreement and (vii) all Off-Balance Sheet Liabilities of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, Indebtedness shall not include trade
payables, accrued expenses and deferred tax and other credits incurred by any
Person in the ordinary course of business of such Person.

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Individual Exposure” of any Lender shall mean, at any time, the sum of the
aggregate principal amount of all Revolving Loans made by such Lender and then
outstanding.

“Information” shall have the meaning provided in Section 13.16(a).

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.

“Insurance Loss Addback” shall mean, with respect to any period, the amount of
any loss incurred during such period for which there is insurance or indemnity
coverage and for which a related insurance or indemnity recovery is not recorded
in accordance with GAAP, but for which such insurance or indemnity recovery is
reasonably expected to be received by a Credit Party in a subsequent period and
within one year of the date of the underlying loss.

“Insurance Loss Deduction” shall mean, with respect to any period, the amount of
any Insurance Loss Addback included in determining Consolidated EBITDA for a
prior period in the event

 

-15-



--------------------------------------------------------------------------------

that either (a) any insurance or indemnity recovery related to such Insurance
Loss Addback is actually and finally denied by the applicable insurer or
indemnifying party during such period, or (b) one year has elapsed from the date
of the underlying loss without the receipt of an actual insurance or indemnity
recovery.

“Intercompany Loans” shall have the meaning provided in Section 10.05(vii).

“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit J (or such
other form as shall be satisfactory to the Administrative Agent in its sole
discretion), with blanks completed in conformity herewith.

“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.

“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Cash Interest
Expense for such period; provided that for purposes of any calculation of the
Interest Expense Coverage Ratio pursuant to the definition of “Permitted
Acquisitions” only, (i) Consolidated EBITDA shall be determined on a Pro Forma
Basis in accordance with clause (iii) of the definition of “Pro Forma Basis”
contained herein and (ii) Consolidated Cash Interest Expense shall be determined
on a Pro Forma Basis in accordance with the requirements of the definition of
“Pro Forma Basis” contained herein.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.

“Investments” shall have the meaning provided in Section 10.05.

“Lead Arranger” shall mean MSSF, in its capacity as Lead Arranger and sole
Book-Runner, and any successor thereto.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13 or
13.04(b).

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured) to make available its portion of any Borrowing, (ii) such Lender
having been deemed insolvent or having become the subject of a bankruptcy or
insolvency proceeding or a takeover by a regulatory authority, or (iii) such
Lender having notified the Administrative Agent and/or any Credit Party (x) that
it does not intend to comply with its obligations under 2.01(a) or (b) in
circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under the respective Section or (y) of the events described
in preceding clause (ii).

“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, the higher of (i) (a) the rate per annum determined by the
Administrative Agent at approximately

 

-16-



--------------------------------------------------------------------------------

11:00 a.m. (London time) on the date that is 2 Business Days prior to the
commencement of such Interest Period by reference to the Reuters Screen LIBOR01
for deposits in Dollars (or such other comparable page as may, in the reasonable
opinion of the Administrative Agent, replace such page for the purpose of
displaying such rates) for a period equal to such Interest Period; provided that
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is 2 Business Days prior to the beginning of such Interest Period,
divided by (b) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D) and (ii) 1.50%.

“LIBOR Loan” shall mean each Loan designated as such by the Borrower of such
Loan at the time of the incurrence thereof or conversion thereto.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

“Loan” shall mean each Term Loan and each Revolving Loan.

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property, assets, liabilities, or financial condition of
the Borrower and its Subsidiaries taken as a whole or (ii) a material adverse
effect (x) on the rights or remedies of the Lenders, the Administrative Agent or
the Collateral Agent hereunder or under any other Credit Document or (y) on the
ability of any Credit Party to perform its obligations to the Lenders, the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document.

“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Term Loan Maturity Date or the Revolving Loan Maturity Date, as the case may be.

“Maximum Rate” shall have the meaning provided in Section 13.19.

“Minimum Borrowing Amount” shall mean (i) for Term Loans, $1,000,000 and
(ii) for Revolving Loans, $500,000.

“MNPI” shall mean material non-public information with respect to the Borrower
or its Subsidiaries, or the respective securities of any of the foregoing.

 

-17-



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, charge, leasehold mortgage, deed of trust,
leasehold deed of trust, deed to secure debt, deed of immovable hypothec,
leasehold deed to secure debt, debenture or similar security instrument
customarily used to grant security interests in real property in the
jurisdiction in which the applicable Mortgaged Property is located.

“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 2006).

“Mortgaged Property” shall mean any Real Property owned by the Borrower or any
of its Subsidiaries which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.

“MSSF” shall mean Morgan Stanley Senior Funding, Inc., in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Borrower or any of its Subsidiaries
or with respect to which any Credit Party has any liability (including on
account of an ERISA Affiliate).

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean for any event requiring a reduction of the Total
Revolving Loan Commitment and/or repayment of Term Loans pursuant to
Section 5.02, as the case may be, the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such event, net of
(i) reasonable transaction costs (including, as applicable, any underwriting,
brokerage or other customary commissions and reasonable legal, advisory and
other fees and expenses associated therewith) received from any such event and
(ii) the estimated net marginal increase in income taxes which will be payable
by the Borrower’s consolidated group or any Subsidiary of the Borrower with
respect to the fiscal year of the Borrower in which the event occurs as a result
of such event.

“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such sale or other disposition, (iii) the amount of such gross cash proceeds
required to be used to permanently repay any Indebtedness (other than
Indebtedness of the Lenders pursuant to this Agreement) which is secured by the
respective assets which were sold or otherwise disposed of, and (iv) the
estimated net marginal increase in income taxes which will be payable by the
Borrower’s consolidated group or any Subsidiary of the Borrower with respect to
the fiscal year of the Borrower in which the sale or other disposition occurs as
a result of such sale or other disposition; provided, however, that such gross
proceeds shall not include any portion of such gross cash proceeds which the
Borrower determines in good faith should be reserved for post-closing
adjustments (to the extent the Borrower delivers to the Lenders a certificate
signed by an Authorized Officer as to such determination), it being understood
and agreed that on the day that all such post-closing adjustments have been
determined (which shall not be later than six months following the date of the
respective asset sale),

 

-18-



--------------------------------------------------------------------------------

the amount (if any) by which the reserved amount in respect of such sale or
disposition exceeds the actual post-closing adjustments payable by the Borrower
or any of its Subsidiaries shall constitute Net Sale Proceeds on such date
received by the Borrower and/or any of its Subsidiaries from such sale or other
disposition.

“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, as the case may be, other than a Defaulting Lender.

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Note” shall mean each Term Note and each Revolving Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean the office of the Administrative Agent located at 1
Pierrepont Plaza, Brooklyn, NY 11201, Attention: Stephen Giacolone or such other
office or person as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto.

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document (including all interest which accrues after the
commencement of any case or proceeding in bankruptcy after the insolvency of, or
for the reorganization of the Borrower or any of its Subsidiaries, whether or
not allowed in such case or proceeding).

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any obligation under a Synthetic Lease or
(iii) any obligation arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the balance sheet of such Person (other than with
respect to operating leases).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Patriot Act” shall have the meaning provided in Section 13.18.

“Payment Office” shall mean the office of the Administrative Agent located at 1
Pierrepont Plaza, Brooklyn, NY 11201, Attention: Stephen Giacolone or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.

“Permitted Acquired Debt” shall have the meaning provided in Section 10.04(vii).

 

-19-



--------------------------------------------------------------------------------

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition by the Borrower or any
Subsidiary of the Borrower of all or substantially all of the property of any
Person, or of any business or division of any Person; (b) acquisition of a
majority of the capital stock of any Person, and otherwise causing such Person
to become a Subsidiary of such Person; or (c) merger or consolidation or any
other combination with any Person, provided that (in each case):

(i) the board of directors of the Person to be acquired shall not have indicated
publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(ii) all transactions in connection therewith shall be consummated in accordance
with all applicable requirements of law in all material respects;

(iii) any Person or assets or division as acquired in accordance herewith shall
be in the same business or lines of business or substantially related or
complementary to such business or lines of business in which the Borrower and/or
its Subsidiaries are engaged as of the Effective Date;

(iv) if the Aggregate Consideration exceeds $5,000,000, at least ten Business
Days prior to the proposed date of consummation of the acquisition, the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
certifying that (A) such acquisition complies with this definition (which shall
have attached thereto reasonably detailed backup data and calculations showing
such compliance), and (B) such acquisition would not reasonably be expected to
result in a Material Adverse Effect;

(v) except in the case of an acquisition for which the Aggregate Consideration
does not exceed $10,000,000, subject to confidentiality arrangements, the
Borrower shall have delivered to Administrative Agent any information reasonably
requested by Administrative Agent (but only to the extent consistent with
confidentiality obligations of the Borrower);

(vi) no Default or Event of Default shall have occurred and be continuing at the
time such acquisition occurs or after giving effect to such acquisition;

(vii) either (x) the Aggregate Consideration for any such Permitted Acquisition
shall not exceed the amount by which after giving effect thereto would result in
the Borrower being in compliance on a Pro Forma Basis with the Financial
Covenants and a Total Leverage Ratio that is at least 0.50 less than the Total
Leverage Ratio permitted under Section 10.09 for the Fiscal Quarter in which
such Permitted Acquisition is consummated or (y) the Aggregate Consideration for
such Permitted Acquisition, together with the Aggregate Consideration for any
other Permitted Acquisitions consummated utilizing this clause (y), shall not
exceed $30,000,000 (and an additional $10,000,000 solely with respect to
earn-outs in connection with such Permitted Acquisition);

(viii) the acquired company and its Subsidiaries shall comply with all
applicable requirements set forth in Section 9.12;

(ix) on the date of and after giving effect to such Permitted Acquisition, the
sum of (x) the Total Unutilized Revolving Loan Commitment and (y) the aggregate
amount of all unrestricted cash and Cash Equivalents of the Borrower and the
other Credit Parties will not be less than $20,000,000;

(x) the Aggregate Consideration of all Permitted Acquisitions of Persons that do
not become Subsidiary Guarantors following the Effective Date in reliance on
Section 10.05(xi) shall not exceed $10,000,000 (provided that for this purpose,
the Borrower may allocate in good faith any Aggregate Consideration paid with
respect to any such Subsidiaries); and

 

-20-



--------------------------------------------------------------------------------

(xi) all representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
of the Permitted Acquisition (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date).

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto.

“Permitted Holders” shall mean the Sponsor and its Affiliates, together with
each of such Persons’ managements.

“Permitted Indebtedness” shall have the meaning provided in Section 10.04.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any of its Subsidiaries issued or given in exchange for, or the proceeds of
which are used to, extend, refinance, renew, replace or refund any Indebtedness
permitted pursuant to Sections 10.04(ii), 10.04(iv), and 10.04(xiv) or any
Indebtedness issued to so extend, refinance, renew, replace, substitute or
refund any such Indebtedness, so long as (a) such Indebtedness has a weighted
average life to maturity greater than or equal to the weighted average life to
maturity of, and a maturity date later than, the Indebtedness being extended,
refinanced, renewed, replaced or refunded, (b) such extension, refinancing,
renewal, replacement or refunding does not (i) increase the amount of such
Indebtedness outstanding immediately prior to such extension, refinancing,
renewal, replacement or refunding except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such extension, refinancing, renewal, replacement
or refunding, unless (for the avoidance of doubt) such increase is otherwise
expressly permitted under a separate clause of Section 10.04 or (ii) add
guarantors, obligors or security from that which applied to such Indebtedness
being extended, refinanced, renewed, replacement or refunding, unless (for the
avoidance of doubt) such addition of guarantors, obligors or security is
otherwise expressly permitted under a separate clause of Section 10.01 or 10.04,
as applicable, and (c) such Indebtedness has substantially the same (or, from
the perspective of the Lenders, more favorable) subordination provisions, if
any, as applied to the Indebtedness being extended, renewed, refinanced,
replaced or refunded.

“Permitted SenDEC Payments” shall mean (i) cash payments to the Company
Stockholders and the Company Optionholders (each as defined in the SenDEC Merger
Agreement) in the amounts and at the times set forth in the SenDEC Merger
Agreement (including, without limitation, payments required to be made pursuant
to Article I and Section 5.18 of the SenDEC Merger Agreement), and (ii) cash
payments to the Participants (as defined in the API Technologies, Inc.
Management Bonus Plan dated as of January 21, 2011 (the “SenDEC Bonus Plan”)) in
the amounts and at the times set forth in the SenDEC Bonus Plan.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

 

-21-



--------------------------------------------------------------------------------

“Plan” shall mean an “employee benefit plan” as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA maintained or contributed to
by the Borrower or any of its Subsidiaries or with respect to which the Borrower
or any of its Subsidiaries has any liability (including on account of an ERISA
affiliate).

“Platform” shall have the meaning provided in Section 9.01.

“PPSA” shall mean the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including
the Civil Code of Québec, the laws of which are required by such legislation to
be applied in connection with the issue, perfection, enforcement, opposability,
priority, validity or effect of security interests in the Collateral.

“PPSA Filing Collateral” shall mean Collateral a security interest in which may
be perfected by filing a PPSA financing statement in the relevant PPSA filing
office.

“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock.

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Calculation Period or Test Period, as the
case may be, as if such Indebtedness had been incurred (and the proceeds thereof
applied) on the first day of such Test Period or Calculation Period, as the case
may be, (y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period or
Calculation Period, as the case may be, as if such Indebtedness had been retired
or repaid on the first day of such Test Period or Calculation Period, as the
case may be, and (z) any Permitted Acquisition or any Significant Asset Sale
then being consummated as well as any other Permitted Acquisition or any other
Significant Asset Sale if consummated after the first day of the relevant Test
Period or Calculation Period, as the case may be, and on or prior to the date of
the respective Permitted Acquisition or Significant Asset Sale, as the case may
be, then being effected, with the following rules to apply in connection
therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions) incurred or issued after the first day of the
relevant Test Period or Calculation Period (whether incurred to finance a
Permitted Acquisition, to refinance Indebtedness or otherwise) shall be deemed
to have been incurred or issued (and the proceeds thereof applied) on the first
day of such Test Period or Calculation Period, as the case may be, and remain
outstanding through the date of determination (and thereafter, in the case of
projections pursuant to the definition of “Permitted

 

-22-



--------------------------------------------------------------------------------

Acquisition”) and (y) (other than revolving Indebtedness, except to the extent
accompanied by a corresponding permanent commitment reduction) permanently
retired or redeemed after the first day of the relevant Test Period or
Calculation Period, as the case may be, shall be deemed to have been retired or
redeemed on the first day of such Test Period or Calculation Period, as the case
may be, and remain retired through the date of determination (and thereafter, in
the case of projections pursuant to the definition of “Permitted Acquisition”);

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions;

(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition or any Significant
Asset Sale if effected during the respective Calculation Period or Test Period
(or thereafter, for purposes of determinations pursuant to the definition of
“Permitted Acquisition” or any Significant Asset Sale, (A) and the definition of
“Applicable Margin” only) as if same had occurred on the first day of the
respective Calculation Period or Test Period, as the case may be, taking into
account, in the case of any Permitted Acquisition, factually supportable and
identifiable cost savings and expenses which would otherwise be accounted for as
an adjustment pursuant to Article 11 of Regulation S-X under the Securities Act,
as if such cost savings or expenses were realized on the first day of the
respective period and (B) cost savings and expenses in connection with actions
taken or to be taken by the Borrower and its Subsidiaries within 12 months after
the date of such Permitted Acquisition or Significant Asset Sale, based on
Company’s good faith estimates of the impact of such actions; and

(iv) in the case of any Permitted Acquisition or Significant Asset Sale to be
consummated prior to the date on which financial statements have been (or are
required to be) delivered pursuant to Section 9.01(a) for the Fiscal Quarter
ending nearest to August 31, 2011 any calculation of compliance with
Section 10.08 or 10.09 required to be made on a “Pro Forma Basis” shall use the
covenant levels applicable to the Test Period ended nearest to August 31, 2011
set forth in Section 10.08 or 10.09, as the case may be.

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated May 12, 2011, and that were prepared by or on
behalf of the Borrower in connection with the Transaction and delivered to the
Administrative Agent and the Lenders prior to the Initial Borrowing Date.

“Public Lender” shall have the meaning provided in Section 9.01.

“Qualified Preferred Stock” shall mean any Preferred Equity of the Borrower so
long as the terms of any such Preferred Equity (and the terms of any Equity
Interests into which such Preferred Equity is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof) (v) do
not contain any mandatory put, redemption, repayment, sinking fund or other
similar provision prior to 91 days after the Term Loan Maturity Date, (w) do not
require the cash payment of dividends or distributions that would otherwise be
prohibited by the terms of this Agreement or any other

 

-23-



--------------------------------------------------------------------------------

agreement or contract of the Borrower or any of its Subsidiaries, (x) do not
contain any covenants (other than periodic reporting requirements), and (y) do
not grant the holders thereof any voting rights except for (I) voting rights
required to be granted to such holders under applicable law and (II) limited
customary voting rights on fundamental matters such as mergers, consolidations,
sales of all or substantially all of the assets of the Borrower, or liquidations
involving the Borrower.

“Quarterly Payment Date” shall mean the last Business Day of each February, May,
August and November occurring after the Initial Borrowing Date.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures.

“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Subsidiaries of any cash insurance proceeds or
condemnation awards payable (i) by reason of theft, loss, physical destruction,
damage, taking or any other similar event with respect to any property or assets
of the Borrower or any of its Subsidiaries and (ii) under any policy of
insurance required to be maintained under Section 9.03; provided that a Recovery
Event shall not include any amounts so received for a single event or series of
related events, if the amounts received are less than $250,000.

“Refinanced Term Loans” shall have the meaning provided in Section 13.12(d).

“Refinancing” shall mean the refinancing transactions described in Section 6.07.

“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements) and other
documents and agreements entered into in connection with the Refinancing.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, or
migrating into, through or upon any land or water or air, or otherwise entering
into the environment.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Term Loans” shall have the meaning provided in Section 13.12(d).

“Replacement Lender” shall have the meaning provided in Section 2.13.

 

-24-



--------------------------------------------------------------------------------

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under applicable
regulations.

“Repricing Event” shall mean (a) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional Term Loans
under this Agreement, whether incurred directly or by way of the conversion of
the Term Loans into a new tranche of replacement Term Loans under this
Agreement) (i) having an “effective” interest rate margin or weighted average
yield that is less than the applicable interest rate margin for or weighted
average yield for the Term Loans of the respective Type (with the comparative
determinations to be made in the reasonable judgment of the Administrative Agent
consistent with generally accepted financial practices, after giving effect to,
among other factors, margin, upfront or similar fee or “original issue discount”
(being equated to interest based on a four-year to life maturity) shared with
all lenders or holders of such Indebtedness or Term Loans, as the case may be,
but excluding the effect of any arrangement, structuring, syndication or other
fees payable in connection therewith that are not shared with all lenders or
holders of such Indebtedness or Term Loans, as the case may be, and without
taking into account any fluctuations in the LIBO Rate) but excluding
Indebtedness incurred in connection with a Change in Control, and (ii) the
proceeds of which are used to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, the outstanding principal of the Term
Loans or (b) any effective reduction in the Applicable Margin or interest rate
floor for the Term Loans (e.g., by way of amendment, waiver or otherwise). Any
such determination by the Administrative Agent as contemplated by preceding
clauses (a) and (b) shall be conclusive and binding on all Lenders holding Term
Loans. Neither the Administrative Agent nor the Borrower shall have any
liability to any Person with respect to such determination absent gross
negligence, bad faith or willful misconduct.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans and Revolving Loan Commitments at such time (or,
after the termination thereof, outstanding Revolving Loans) represents at least
a majority of the sum of (i) all outstanding Term Loans of Non-Defaulting
Lenders and (ii) the Total Revolving Loan Commitment in effect at such time less
the Revolving Loan Commitments of all Defaulting Lenders at such time (or, after
the termination thereof, the sum of then total outstanding Revolving Loans of
Non-Defaulting Lenders).

“Restatement Effective Date” shall mean June 27, 2011.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Loan” shall have the meaning provided in Section 2.01(b).

“Revolving Loan Commitment” shall mean, for each RL Lender, the amount set forth
opposite such RL Lender’s name in Schedule 1.01(a) directly below the column
entitled “Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable,
(y) increased from time to time pursuant to Section 2.15 or (z) adjusted from
time to time as a result of assignments to or from such RL Lender pursuant to
Section 2.13 or 13.04(b).

“Revolving Loan Maturity Date” shall mean the third anniversary of the Initial
Borrowing Date.

“Revolving Note” shall have the meaning provided in Section 2.05(a).

 

-25-



--------------------------------------------------------------------------------

“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“Sale Leaseback” shall mean any transactions or series of related transactions
pursuant to which the Borrower or any of its Subsidiaries (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property.

“Scheduled Term Loan Repayment” shall have the meaning provided in
Section 5.02(b).

“Scheduled Term Loan Repayment Date” shall have the meaning provided in
Section 5.02(b).

“Scheduled Repayment” shall mean each Scheduled Term Loan Repayment.

“SEC” shall have the meaning provided in Section 9.01(a).

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Document” shall mean and include each of the U.S. Guaranty and
Collateral Agreement, the Canadian Guaranty and Collateral Agreement, each
Mortgage and, after the execution and delivery thereof, each Additional Security
Document and all other security documents now or hereafter delivered to the
Collateral Agent granting a Lien on or control over any property of any Person
for the benefit of the Secured Creditors.

“SenDEC Merger Agreement” shall mean the Agreement and Plan of Merger dated as
of January 9, 2011, by and among Vintage Albany Acquisition, LLC, SenDEC Corp.,
South Albany Acquisition Corp., and Kenton W. Fiske as stockholder
representative, as amended by that certain Amendment No. 1 to Agreement and Plan
of Merger dated as of January 19, 2011.

“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $5,000,000.

“Solvent” shall mean, with respect to the Borrower and its Subsidiaries taken as
a whole that, as of the Initial Borrowing Date, (i) the sum of the debt
(including contingent liabilities) of the Borrower and its Subsidiaries, taken
as a whole, does not exceed the present fair saleable value (on a

 

-26-



--------------------------------------------------------------------------------

going concern basis) of the present assets of the Borrower and its Subsidiaries,
taken as a whole; (ii) the capital of the Borrower and its Subsidiaries, taken
as a whole, is not unreasonably small in relation to the business of the
Borrower or its Subsidiaries, taken as a whole, contemplated as of the Initial
Borrowing Date; and (iii) the Borrower and its Subsidiaries, taken as a whole,
do not intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debts as they mature in the
ordinary course of business. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Specified Representations” shall have the meaning set forth in Section 6.02.

“Sponsor” shall mean Vintage Capital Management.

“Stock Certificates” means Collateral consisting of Stock Certificates
representing capital stock of the Target and its subsidiaries or the Borrower
and its Subsidiaries required as Collateral pursuant to the Security Documents.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” shall mean each U.S. Subsidiary Guarantor and each
Canadian Subsidiary Guarantor.

“Syndication Date” shall mean the earlier of (x) the date 90 days after
Effective Date and (y) that date upon which the Administrative Agent determines
in its sole discretion (and notifies the Borrower) that the primary syndication
(and resultant addition of Persons as Lenders pursuant to Section 13.04(b)) has
been completed.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Target” shall mean Spectrum Control, Inc., a Pennsylvania corporation.

“Taxes” shall have the meaning provided in Section 5.04(a).

“Term Loan” shall have the meaning provided in Section 2.01(a).

“Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01(a) directly below the column
entitled “Term Loan Commitment,” as the same may be terminated pursuant to
Sections 4.03 and/or 11.

 

-27-



--------------------------------------------------------------------------------

“Term Loan Maturity Date” shall mean the fifth anniversary of the Initial
Borrowing Date.

“Term Note” shall have the meaning provided in Section 2.05(a).

“Test Period” shall mean each period of four consecutive Fiscal Quarters of the
Borrower then last ended, in each case taken as one accounting period; provided
that in the case of any Test Period which includes any Fiscal Quarter ended on
or prior to May 31, 2011, the rules set forth in the immediately succeeding
sentence shall apply; provided further, that in the case of determinations of
the Total Leverage Ratio and the Interest Expense Coverage Ratio pursuant to
this Agreement, such further adjustments (if any) as described in the proviso to
the definition of “Total Leverage Ratio” or “Interest Expense Coverage Ratio”,
as the case may be, contained herein shall be made to the extent applicable. If
the respective Test Period (i) includes the Fiscal Quarter of the Borrower ended
May 31, 2011, (x) Consolidated EBITDA for such Fiscal Quarter shall be deemed to
be $9,500,000, and (y) Consolidated Cash Interest Expense for such Fiscal
Quarter shall be deemed to be $3,293,750, (ii) includes the Fiscal Quarter of
the Borrower ended February 28, 2011, (x) Consolidated EBITDA for such Fiscal
Quarter shall be deemed to be $9,300,000, and (y) Consolidated Cash Interest
Expense for such Fiscal Quarter shall be deemed to be $3,293,750, and
(iii) includes the Fiscal Quarter of the Borrower ended November 30, 2010,
(x) Consolidated EBITDA for such Fiscal Quarter shall be deemed to be
$14,000,000, and (y) Consolidated Cash Interest Expense for such Fiscal Quarter
shall be deemed to be $3,293,750, and (iv) includes the Fiscal Quarter of the
Borrower ended August 31, 2010, (x) Consolidated EBITDA shall be deemed to be
$18,700,000, and (y) Consolidated Cash Interest Expense shall be deemed to be
$3,293,750; provided that further adjustments may be made on Pro Forma Basis to
the amounts specified above to the extent provided herein.

“Total Assets” shall mean the total amount of all assets of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
determined from the most recent balance sheet of the Borrower delivered pursuant
to Section 9.01.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Indebtedness of the Borrower and its Subsidiaries on such date
to (y) Consolidated EBITDA for the Test Period most recently ended on or prior
to such date; provided that (i) for purposes of any calculation of the Total
Leverage Ratio pursuant to this Agreement, Consolidated EBITDA shall be
determined on a Pro Forma Basis in accordance with clause (iii) of the
definition of “Pro Forma Basis” contained herein and (ii) for purposes of any
calculation of the Total Leverage Ratio pursuant to the definition of “Permitted
Acquisition” only, Consolidated Indebtedness shall be determined on a Pro Forma
Basis in accordance with the requirements of the definition of “Pro Forma Basis”
contained herein.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

“Total Term Loan Commitment” shall mean, at any time, the sum of the Term Loan
Commitments of each of the Lenders at such time.

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment in effect at
such time less (y) the aggregate principal amount of all Revolving Loans
outstanding at such time.

 

-28-



--------------------------------------------------------------------------------

“Trading With the Enemy Act” shall have the meaning provided in Section 8.22.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being two separate Tranches, i.e., Term Loans and
Revolving Loans.

“Transaction” shall mean, collectively, (i) the consummation of the Acquisition
and the other transactions contemplated by the Acquisition Documents, (ii) the
consummation of the Refinancing, (iii) the execution, delivery and performance
by each Credit Party of the Credit Documents to which it is a party, the
incurrence of Loans on the Initial Borrowing Date and the use of proceeds
thereof, and (iv) the payment of all fees and expenses in connection with the
foregoing.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“UCC Financing Collateral” shall mean Collateral a security interest in which
may be perfected by filing a UCC financing statement in the relevant UCC filing
office.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets (excluding any accrued
but unpaid contributions).

“United States” and “U.S.” shall each mean the United States of America.

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
the aggregate outstanding principal amount of all Revolving Loans made by such
Lender at such time.

“U.S. Credit Parties” shall mean the Borrower, the U.S. Subsidiary Guarantors
and each other Credit Party that is an operating company whose primary
operations are conducted in the U.S.

“U.S. GCA Collateral” shall mean all “Collateral” as defined in the U.S.
Guaranty and Collateral Agreement.

“U.S. Guaranty” shall mean the guaranty of the U.S. Subsidiary Guarantors
pursuant to Article II of the U.S. Guaranty and Collateral Agreement.

“U.S. Guaranty and Collateral Agreement” shall have the meaning provided in
Section 6.09.

“U.S. Subsidiary Guarantors” shall mean each Wholly-Owned Domestic Subsidiary of
the Borrower that is party to the U.S. Guaranty and Collateral Agreement, unless
and until such time as the respective Subsidiary is released from all of its
obligations under the U.S. Guaranty and Collateral Agreement in accordance with
the terms and provisions thereof.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
or Preferred Equity, as the case may be, at any date, the quotient obtained by
dividing (a) the sum of the

 

-29-



--------------------------------------------------------------------------------

products of the number of years from the date of determination to the date of
each successive scheduled principal payment of such Indebtedness or redemption
or similar payment with respect to such Preferred Equity multiplied by the
amount of such payment; by (b) the sum of all such payments.

“Wholly-Owned Canadian Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Canadian Subsidiary.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

1.02. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Credit Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP subject to Section 13.07(a), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) unless the
context otherwise requires, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Equity Interests, securities,
revenues, accounts, leasehold interests and contract rights, (v) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, and
(vi) unless the context otherwise requires, any reference herein (A) to any
Person shall be construed to include such Person’s successors and assigns and
(B) to the Borrower or any other Credit Party shall be construed to include the
Borrower or such Credit Party as debtor and debtor-in-possession and any
receiver or trustee for the Borrower or any other Credit Party, as the case may
be, in any insolvency or liquidation proceeding.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

-30-



--------------------------------------------------------------------------------

SECTION 2. Amount and Terms of Credit.

2.01. The Commitments. (a) Subject to and upon the terms and conditions set
forth herein, each Lender with a Term Loan Commitment severally agrees to make a
term loan or term loans (each, a “Term Loan” and, collectively, the “Term
Loans”) to the Borrower, which Term Loans (i) shall be incurred pursuant to a
single drawing on the Initial Borrowing Date, (ii) shall be denominated in
Dollars, (iii) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or LIBOR Loans, provided that except as otherwise specifically provided in
Section 2.10(b), all Term Loans comprising the same Borrowing shall at all times
be of the same Type, and (iv) shall be made by each such Lender in an aggregate
principal amount which does not exceed the Term Loan Commitment of such Lender
on the Initial Borrowing Date. Once repaid, Term Loans incurred hereunder may
not be reborrowed.

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with a Revolving Loan Commitment severally agrees to make, at any time and from
time to time on or after the Initial Borrowing Date and prior to the Revolving
Loan Maturity Date, a revolving loan or revolving loans to the Borrower (each, a
“Revolving Loan” and, collectively, the “Revolving Loans”), which Revolving
Loans:

(i) shall be made and maintained in Dollars;

(ii) except as hereafter provided, shall, at the option of the Borrower, be
incurred and maintained as, and/or converted into, one or more Borrowings of
Base Rate Loans or LIBOR Loans; provided that, except as otherwise specifically
provided in Section 2.10(b), all Revolving Loans made as part of the same
Borrowing shall at all times consist of Revolving Loans of the same Type;

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) shall not be made (and shall not be required to be made) by any such Lender
in any instance where the incurrence thereof (after giving effect to the use of
the proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause (x) the
Individual Exposure of a RL Lender to exceed the amount of its Revolving Loan
Commitment at such time or (y) the Aggregate Exposure to exceed the Total
Revolving Loan Commitment at such time.

2.02. Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche. More than one Borrowing may occur
on the same date, but at no time shall there be outstanding more than (x) five
Borrowings of Term Loans and (y) five Borrowings of Revolving Loans.

2.03. Notice of Borrowing. (a) Whenever the Borrower desires to incur (x) LIBOR
Loans, the Borrower shall give the Administrative Agent at the Notice Office at
least three Business Days’ prior notice of each LIBOR Loan to be incurred
hereunder and (y) Base Rate Loans hereunder, the Borrower shall give the
Administrative Agent at the Notice Office at least one Business Day’s prior
notice of each Base Rate Loan to be incurred hereunder, provided that (in each
case) any such notice shall be deemed to have been given on a certain day only
if given before 12:00 Noon. (New York City time) on such day. Each such notice
(each, a “Notice of Borrowing”), except as otherwise expressly provided in
Section 2.10, shall be irrevocable and shall be in writing, or by telephone
promptly confirmed in writing, in the form of Exhibit A-1, appropriately
completed to specify: (i) the aggregate principal amount of the Loans to be
incurred pursuant to such Borrowing, (ii) the date of such Borrowing (which

 

-31-



--------------------------------------------------------------------------------

shall be a Business Day), (iii) whether the Loans being incurred pursuant to
such Borrowing shall constitute Term Loans or Revolving Loans, and (iv) whether
the Loans being incurred pursuant to such Borrowing are to be initially
maintained as Base Rate Loans or, to the extent permitted hereunder, LIBOR Loans
and, if LIBOR Loans, the initial Interest Period to be applicable thereto. The
Administrative Agent shall promptly give each Lender which is required to make
Loans of the Tranche specified in the respective Notice of Borrowing, notice of
such proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing or prepayment, as the case may be, believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower, prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice of such Borrowing or prepayment of Loans, as
the case may be, absent manifest error.

2.04. Disbursement of Funds. No later than 1:00 P.M. (New York City time) on the
date specified in each Notice of Borrowing, each Lender with a Commitment of the
respective Tranche will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date. All such amounts will be made available in Dollars and in immediately
available funds at the Payment Office, and the Administrative Agent will make
available to the Borrower at the Payment Office the aggregate of the amounts so
made available by the Lenders under the respective Tranche. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent also shall be entitled to recover on demand from
such Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
such Loans for each day thereafter and (ii) if recovered from the Borrower, the
rate of interest applicable to the respective Borrowing, as determined pursuant
to Section 2.08. Nothing in this Section 2.04 shall be deemed to relieve any
Lender from its obligation to make Loans hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any failure by
such Lender to make Loans hereunder.

2.05. Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register and shall,
if requested by such Lender, also be evidenced (i) in the case of Term Loans, by
a promissory note duly executed and delivered by the Borrower substantially in
the form of Exhibit B-1, with blanks appropriately completed in conformity
herewith (each, a “Term Note” and, collectively, the “Term Notes”) and (ii) in
the case of Revolving Loans, by a promissory note duly executed and delivered by
the Borrower substantially in the form of Exhibit B-2, with blanks appropriately
completed in conformity herewith (each, a “Revolving Note” and, collectively,
the “Revolving Notes”).

 

-32-



--------------------------------------------------------------------------------

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (b). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.

2.06. Conversions. The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Loans made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Loans into a
Borrowing (of the same Tranche) of another Type of Loan, provided that,
(i) except as otherwise provided in Section 2.10(b), LIBOR Loans may be
converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of LIBOR
Loans shall reduce the outstanding principal amount of such LIBOR Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (ii) at the option of the Required Lenders, Base Rate Loans
may be converted into LIBOR Loans if a Default or Event of Default is in
existence on the date of the conversion, and (iii) no conversion pursuant to
this Section 2.06 shall result in a greater number of Borrowings of LIBOR Loans
than is permitted under Section 2.02. Each such conversion shall be effected by
the Borrower by giving the Administrative Agent at the Notice Office prior to
12:00 Noon (New York City time) at least (x) in the case of conversions of Base
Rate Loans into LIBOR Loans, three Business Days’ prior notice and (y) in the
case of conversions of LIBOR Loans into Base Rate Loans, one Business Day’s
prior notice (each, a “Notice of Conversion/Continuation”), in each case in the
form of Exhibit A-2, appropriately completed to specify the Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Loans were
incurred and, if to be converted into LIBOR Loans, the Interest Period to be
initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Loans.

2.07. Pro Rata Borrowings. All Borrowings of Term Loans and Revolving Loans
under this Agreement shall be incurred from the Lenders pro rata on the basis of
their Term Loan Commitments or Revolving Loan Commitments, respectively. It is
understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

2.08. Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the

 

-33-



--------------------------------------------------------------------------------

maturity thereof (whether by acceleration or otherwise) and (ii) the conversion
of such Base Rate Loan to a LIBOR Loan pursuant to Section 2.06 or 2.09, as
applicable, at a rate per annum which shall be equal to the sum of the relevant
Applicable Margin plus the Base Rate, each as in effect from time to time.

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each LIBOR Loan from the date of Borrowing thereof until the earlier
of (i) the maturity thereof (whether by acceleration or otherwise) and (ii) the
conversion of such LIBOR Loan to a Base Rate Loan pursuant to Section 2.06, 2.09
or 2.10, as applicable, at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the relevant Applicable Margin
as in effect from time to time during such Interest Period plus the LIBO Rate
for such Interest Period

(c) During the continuation of an Event of Default under Section 11.01, 11.03
(with respect to Sections 10.08 and 10.09) or 11.05, each Loan shall, in each
case, bear interest at a rate per annum equal to the rate which is 2% in excess
of the rate then borne by such Loans, and all overdue principal and, to the
extent permitted by law, overdue interest in respect of each Loan, and other
overdue amounts payable hereunder and under any other Credit Document shall bear
interest at a rate per annum equal to the rate which is 2% in excess of the rate
applicable to Revolving Loans that are maintained as Base Rate Loans from time
to time. Interest that accrues under this Section 2.08(c) shall be payable on
demand.

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans of any Tranche, and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand, and (ii) in respect of each
LIBOR Loan, (x) on the last day of each Interest Period applicable thereto and,
in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
(y) on the date of any repayment or prepayment (on the amount repaid or prepaid)
and (z) at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBOR Loans and shall promptly notify the Borrower and the Lenders thereof. Each
such determination shall, absent manifest error, be final and conclusive and
binding on all parties hereto.

2.09. Interest Periods. (a) At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any LIBOR Loan (in the case of the initial Interest Period
applicable thereto) or prior to 12:00 Noon (New York City time) on the third
Business Day prior to the expiration of an Interest Period applicable to such
LIBOR Loan (in the case of any subsequent Interest Period), the Borrower shall
have the right to elect the interest period (each, an “Interest Period”)
applicable to such LIBOR Loan, which Interest Period shall, at the option of the
Borrower, be a one, two, three, six or, if available from all Lenders of such
Tranche, nine or twelve month period, provided that (in each case):

(i) all LIBOR Loans comprising a Borrowing shall at all times have the same
Interest Period;

(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of Borrowing of such LIBOR Loan (including the date of any conversion thereto
from a Base Rate Loan) and each Interest Period occurring thereafter in respect
of such LIBOR Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;

 

-34-



--------------------------------------------------------------------------------

(iii) if any Interest Period for a LIBOR Loan begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;

(iv) if any Interest Period for a LIBOR Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;

(v) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;

(vi) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the Maturity Date for such Tranche of
Loans; and

(vii) no Interest Period in respect of any Borrowing of Term Loans shall be
selected which extends beyond any Scheduled Term Loan Repayment Date, if the
aggregate principal amount of such Term Loans which have Interest Periods which
will expire after such date will be in excess of the aggregate principal amount
of such Term Loans then outstanding less the Scheduled Term Loan Repayment made
on such date.

If by 12:00 Noon (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBOR Loans, the
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such LIBOR Loans as provided above, the Borrower
shall be deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective as of the expiration date of such current Interest Period.

2.10. Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the Effective Date affecting the London interbank market, adequate and
fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of LIBO Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loan
because of (x) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (A) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (except for
changes in the rate of tax on, or determined by reference to, the net income or
net profits of such Lender pursuant to the laws of the jurisdiction in which it
is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein) or (B) a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent

 

-35-



--------------------------------------------------------------------------------

included in the computation of the LIBO Rate and/or (y) other circumstances
arising since the Effective Date affecting such Lender, the London interbank
market or the position of such Lender in such market (including that the LIBO
Rate with respect to such LIBOR Loan does not adequately and fairly reflect the
cost to such Lender of funding such LIBOR Loan); or

(iii) at any time, that the making or continuance of any LIBOR Loan has been
made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the London interbank market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no longer be
available until such time as the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to LIBOR Loans which
have not yet been incurred (including by way of conversion) shall be deemed
rescinded by the Borrower, (y) in the case of clause (ii) above, the Borrower
agree to pay to such Lender, upon such Lender’s written request therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest) as shall be required to compensate such Lender for
such increased costs or reductions in amounts received or receivable hereunder
(a written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii), the Borrower may, and in the case of a LIBOR Loan
affected by the circumstances described in Section 2.10(a)(iii), the Borrower
shall, either (x) if the affected LIBOR Loan is then being made initially or
pursuant to a conversion, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed in writing) on the same date that the
Borrower was notified by the affected Lender or the Administrative Agent
pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, require the affected Lender to convert such LIBOR Loan
into a Base Rate Loan, provided that, if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).

(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any Governmental Authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the Borrower agrees to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital. In
determining such additional amounts, each Lender will act reasonably and in good
faith and

 

-36-



--------------------------------------------------------------------------------

will use averaging and attribution methods which are reasonable, provided that
such Lender’s determination of compensation owing under this Section 2.10(c)
shall, absent manifest error, be final and conclusive and binding on all the
parties hereto. Each Lender, upon determining that any additional amounts will
be payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for calculation of such additional amounts.

(d) Notwithstanding anything in this Agreement to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, shall be deemed to be a change after the
Effective Date in a requirement of law or government rule, regulation or order,
regardless of the date enacted, adopted, issued or implemented (including for
purposes of this Section 2.10).

2.11. Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its LIBOR Loans but excluding loss of anticipated profits)
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender or the Administrative Agent) a Borrowing of, or conversion from or
into, LIBOR Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 2.10(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 5.01, Section 5.02 or as a result of an acceleration of the Loans
pursuant to Section 11) or conversion of any of its LIBOR Loans occurs on a date
which is not the last day of an Interest Period with respect thereto; (iii) if
any prepayment of any of its LIBOR Loans is not made on any date specified in a
notice of prepayment given by the Borrower; or (iv) as a consequence of (x) any
other default by the Borrower to repay LIBOR Loans when required by the terms of
this Agreement or any Note held by such Lender or (y) any election made pursuant
to Section 2.10(b).

2.12. Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c) or Section 5.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of such Section. Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrower or
the right of any Lender provided in Sections 2.10 and 5.04.

2.13. Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c) or Section 5.04 with respect to
any Lender which results in such Lender charging to the Borrower increased costs
in excess of those being generally charged by the other Lenders or (z) in the
case of a refusal by a Lender to consent to a proposed change, waiver, discharge
or termination with respect to this Agreement which has been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the
Borrower shall have the right, in accordance with Section 13.04(b), if no
Default or Event of Default then exists or would exist after giving effect to
such replacement, to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Transferees, none of whom shall constitute a Defaulting
Lender at the time of such replacement (collectively, the “Replacement Lender”)
and each of which shall be reasonably acceptable to the Administrative Agent or,
in the case of a replacement as

 

-37-



--------------------------------------------------------------------------------

provided in Section 13.12(b) where the consent of the respective Lender is
required with respect to less than all Tranches of its Loans or Commitments, to
replace the Commitments and/or outstanding Loans of such Lender in respect of
each Tranche where the consent of such Lender would otherwise be individually
required, with identical Commitments and/or Loans of the respective Tranche
provided by the Replacement Lender; provided that:

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender and/or the Borrower
(as may be agreed to at such time by and among the Borrower and the Replacement
Lender)) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans (or, in the case of the replacement of only
(a) the Revolving Loan Commitment, the Revolving Loan Commitment and outstanding
Revolving Loans and/or (b) the outstanding Term Loans, the outstanding Term
Loans of the respective Tranche with respect to which such Lender is being
replaced) of, shall pay to the Replaced Lender in respect thereof an amount
equal to the sum of (x) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the respective Replaced Lender under each
Tranche with respect to which such Replaced Lender is being replaced and (y) an
amount equal to all accrued, but theretofore unpaid, Fees owing to the Replaced
Lender (but only with respect to the relevant Tranche, in the case of the
replacement of less than all Tranches of Loans then held by the respective
Replaced Lender) pursuant to Section 4.01; and

(ii) all obligations of the Borrower then owing to the Replaced Lender (other
than those (a) specifically described in clause (a) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11 or (b) relating to any
Tranche of Loans and/or Commitments of the respective Replaced Lender which will
remain outstanding after giving effect to the respective replacement) shall be
paid in full to such Replaced Lender concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption Agreement on behalf of such
Replaced Lender, and any such Assignment and Assumption Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.13 and Section 13.04; provided that in the case of a
Defaulting Lender, such Lender shall be deemed to have consented to such
assignment, notwithstanding execution of an Assignment and Assumption Agreement
on such Lender’s behalf by the Administrative Agent. Upon the execution of the
respective Assignment and Assumption Agreement, the payment of amounts referred
to in clauses (a) and (b) above, recordation of the assignment on the Register
by the Administrative Agent pursuant to Section 13.15 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the Borrower, (x) the Replacement Lender shall become
a Lender hereunder and, unless the respective Replaced Lender continues to have
outstanding Term Loans and/or a Revolving Loan Commitment hereunder, the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 2.10, 2.11, 5.04, 12.06, 13.01 and 13.06), which shall
survive as to such Replaced Lender and (y) except in the case of the replacement
of only outstanding Term Loans pursuant to this Section 2.13, the RL Percentages
of the Lenders shall be automatically adjusted at such time to give effect to
such replacement.

2.14. [Reserved].

 

-38-



--------------------------------------------------------------------------------

2.15. Incremental RL Commitments. (a) The Borrower shall have the right, after
the occurrence of the Effective Date, to request from time to time (by written
notice to the Administrative Agent, who shall send a copy of such notice to each
Lender) that one or more Lenders (and/or one or more other Persons, reasonably
acceptable to the Administrative Agent, which will become Lenders as provided
below) provide Incremental RL Commitments and, subject to the terms and
conditions contained in this Agreement, make Revolving Loans pursuant thereto,
so long as (x) no Default or Event of Default then exists or would result
therefrom, (y) the Borrower shall have demonstrated to the Administrative
Agent’s reasonable satisfaction that the full amount of the respective
Incremental RL Commitments may be incurred without violating the terms of any
material Indebtedness of the Borrower or any of its Subsidiaries or the
documentation governing any such Indebtedness and (z) the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Covenants for the Calculation
Period most recently ended prior to the Incremental RL Commitment Date of the
respective Incremental RL Commitment Agreement (determined as if the full amount
of such Incremental RL Commitments had been incurred on the first day of such
Calculation Period); it being understood and agreed, however, that (i) no Lender
shall be obligated to provide an Incremental RL Commitment as a result of any
such request by the Borrower, and until such time, if any, as such Lender has
agreed in its sole discretion to provide an Incremental RL Commitment and
executed and delivered to the Administrative Agent an Incremental RL Commitment
Agreement as provided in clause (b) of this Section 2.15, such Lender shall not
be obligated to fund any Revolving Loans in excess of its Revolving Loan
Commitment as in effect prior to giving effect to such Incremental RL Commitment
incurred pursuant to this Section 2.15, (ii) any Lender (or any other Person,
reasonably acceptable to the Administrative Agent, which will qualify as an
Eligible Transferee) may so provide an Incremental RL Commitment without the
consent of any other Lender, (iii) the aggregate amount of Incremental RL
Commitments to be incurred pursuant to this Section 2.15 at any time (for all
Lenders (including any Eligible Transferee who will become a Lender)) shall not
exceed $5,000,000, (iv) the up-front fees payable to each Incremental RL Lender
in respect of each Incremental RL Commitment shall be separately agreed to by
the Borrower, the Administrative Agent and each such Incremental RL Lender,
(v) if the Applicable Margins with respect to Revolving Loans to be incurred
pursuant to an Incremental RL Commitment shall be higher in any respect than
those applicable to any other Revolving Loans, the Applicable Margins for such
other Revolving Loans and extension of credit hereunder shall be automatically
increased as and to the extent needed to eliminate any deficiencies in
accordance with the definition of “Applicable Margin” contained herein; provided
that, if the Applicable Margin for such Revolving Loans to be incurred pursuant
to an Incremental RL Commitment exceeds the Applicable Margin relating to the
Revolving Loans existing immediately prior to the effectiveness of the
respective Incremental RL Commitment Agreement by more than 0.25%, then the
Applicable Margins relating to the Term Loans shall be automatically adjusted to
be equal to the Applicable Margins relating to such Revolving Loans to be
incurred pursuant to an Incremental RL Commitment minus 0.25%, (vi) all
Revolving Loans subsequently incurred pursuant to such Incremental RL Commitment
(and all interest, fees and other amounts payable thereon) shall constitute
Obligations under this Agreement and the other applicable Credit Documents and
shall be secured by the Security Documents, and guaranteed under each Guaranty,
on a pari passu basis with all other Obligations secured by the Security
Documents and guaranteed under each Guaranty and (vii) all actions taken by the
Borrower pursuant to this Section 2.15 shall be done in coordination with the
Administrative Agent.

(b) In connection with any provision of Incremental RL Commitments pursuant to
this Section 2.15, (i) the Borrower, the Administrative Agent and each such
Lender or other Eligible Transferee reasonably acceptable to the Administrative
Agent (each, an “Incremental RL Lender”) which agrees to provide an Incremental
RL Commitment shall execute and deliver to the Administrative Agent an
Incremental RL Commitment Agreement in form and substance reasonably acceptable
to the Administrative Agent (each, an “Incremental RL Commitment Agreement”),
with the effectiveness of such Incremental RL Lender’s Incremental RL Commitment
to occur upon delivery of such Incremental RL Commitment Agreement to the
Administrative Agent, the payment of any fees

 

-39-



--------------------------------------------------------------------------------

required in connection therewith (including, without limitation, any agreed upon
up-front or arrangement fees) and the satisfaction of the other terms and
conditions described in this Section 2.15 and in the respective Incremental RL
Commitment Agreement, and (ii) the Borrower shall, in each case to the extent
required by the Administrative Agent, deliver to the Administrative Agent (x) an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Borrower reasonably satisfactory to
the Administrative Agent and dated the applicable Incremental RL Commitment Date
of the respective Incremental RL Commitment Agreement, covering such matters
relating to the provision of the Incremental RL Commitments as may be reasonably
requested by the Administrative Agent, (y) a solvency certificate from the chief
financial officer of the Borrower, dated the applicable Incremental RL
Commitment Date of the respective Incremental RL Commitment Agreement,
substantially in the form of Exhibit G (with appropriate modifications that are
reasonably acceptable to the Administrative Agent to reflect the Incremental RL
Commitments and any related transactions to occur on such date) and (z) such
other officers’ certificates, board of director resolutions and evidence of good
standing as the Administrative Agent shall reasonably request (including such
officer’s certificates, in reasonable detail (and with supporting calculations),
demonstrating compliance with clauses (y) and (z) of Section 2.15(a)). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental RL Commitment Agreement, and at such time (A) the Total
Revolving Loan Commitment under, and for all purposes of, this Agreement shall
be increased by the aggregate amount of such Incremental RL Commitments,
(B) Schedule 1.01(a) shall be deemed modified to reflect the revised Revolving
Loan Commitments of the affected Lenders and (C) to the extent requested by any
Incremental RL Lender, Revolving Notes will be issued, at the Borrower’s
expense, to such Incremental RL Lender in conformity with the requirements of
Section 2.05.

(c) At the time of any provision of Incremental RL Commitments pursuant to this
Section 2.15, the Borrower shall, in coordination with the Administrative Agent,
repay outstanding Revolving Loans of certain of the RL Lenders, and incur
additional Revolving Loans from certain other RL Lenders (including the
Incremental RL Lenders), in each case to the extent necessary so that all of the
RL Lenders participate in each outstanding Borrowing of Revolving Loans pro rata
on the basis of their respective Revolving Loan Commitments (after giving effect
to any increase in the Total Revolving Loan Commitment pursuant to this
Section 2.15) and with the Borrower being obligated to pay to the respective RL
Lenders any costs of the type referred to in Section 2.11 in connection with any
such repayment and/or Borrowing.

SECTION 3. [Reserved].

SECTION 4. Commitment Commission; Fees; Reductions of Commitment.

4.01. Fees. (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting RL Lender a commitment commission (the
“Commitment Commission”) for the period from and including the Effective Date to
and including the Revolving Loan Maturity Date (or such earlier date on which
the Total Revolving Loan Commitment has been terminated) computed at a rate per
annum equal to  1/2 of 1% of the Unutilized Revolving Loan Commitment of such
Non-Defaulting RL Lender as in effect from time to time. Accrued Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Revolving Loan Commitment is
terminated.

(b) The Borrower agrees to pay to the Administrative Agent such fees as may be
agreed to in writing from time to time by the Borrower or any of its
Subsidiaries and the Administrative Agent.

 

-40-



--------------------------------------------------------------------------------

(c) At the time of the effectiveness of any Repricing Event that is consummated
prior to the first anniversary of the Effective Date, the Borrower agrees to pay
to the Administrative Agent, for the ratable account of each Lender with Term
Loans that are either repaid, converted or subjected to a pricing reduction in
connection with such Repricing Event (including each Lender that withholds its
consent to such Repricing Event and is replaced as a Replaced Lender under
Section 2.13), a fee in an amount equal to 1.0% of (x) in the case of a
Repricing Event described in clause (a) of the definition thereof, the aggregate
principal amount of all Term Loans prepaid (or converted) in connection with
such Repricing Event and (y) in the case of a Repricing Event described in
clause (b) of the definition thereof, the aggregate principal amount of all Term
Loans outstanding on such date that are subject to an effective pricing
reduction pursuant to such Repricing Event. Such fees shall be earned, due and
payable upon the date of the effectiveness of such Repricing Event.

(d) The Borrower agrees to pay to the Administrative Agent for distribution to
the respective Incremental RL Lenders such fees and other amounts, if any, as
are specified in each Incremental RL Commitment Agreement, with such fees and
other amounts, if any, to be payable on the respective Incremental RL Commitment
Date for the applicable Incremental RL Commitments.

4.02. Voluntary Termination of Unutilized Revolving Loan Commitments. (a) Upon
at least three Business Days’ prior written notice to the Administrative Agent
at the Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), the Borrower shall have the right, at any time
or from time to time, without premium or penalty to terminate the Total
Unutilized Revolving Loan Commitment in whole, or reduce it in part, pursuant to
this Section 4.02(a), in an integral multiple of $1,000,000 in the case of
partial reductions to the Total Unutilized Revolving Loan Commitment, provided
that each such reduction shall apply proportionately to permanently reduce the
Revolving Loan Commitment of each RL Lender.

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b) and/or with respect to Defaulting RL Lenders, the Borrower
shall have the right, subject to obtaining the consents required by
Section 13.12(b), upon three Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), to terminate the entire
Revolving Loan Commitment of such Lender, so long as all Loans, together with
accrued and unpaid interest, Fees (except in the case of Defaulting RL Lenders)
and all other amounts (except in the case of Defaulting RL Lenders), owing to
such Lender (including all amounts, if any, owing pursuant to Section 2.11 but
excluding the payment of amounts owing in respect of Loans of any Tranche
maintained by such Lender, if such Loans are not being repaid pursuant to
Section 13.12(b)) are repaid concurrently with the effectiveness of such
termination (at which time Schedule 1.01(a) shall be deemed modified to reflect
such changed amounts) and at such time, unless the respective Lender continues
to have outstanding Term Loans hereunder, such Lender shall no longer constitute
a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement (including, without limitation, Sections
2.10, 2.11, 5.04, 12.06, 13.01 and 13.06), which shall survive as to such repaid
Lender.

4.03. Mandatory Reduction of Commitments. (a) The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on October 1, 2011,
unless the Initial Borrowing Date has occurred on or prior to such date.

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Term Loan Commitment (and the Term Loan Commitment of
each Lender) shall terminate in its entirety on the Initial Borrowing Date
(after giving effect to the incurrence of Term Loans on such date).

 

-41-



--------------------------------------------------------------------------------

(c) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Revolving Loan Commitment shall terminate in its
entirety upon the earlier of (i) the Revolving Loan Maturity Date and
(ii) unless the Required Lenders otherwise agree in writing, the date on which a
Change of Control occurs.

(d) Each reduction to, or termination of, the Total Revolving Loan Commitment
pursuant to this Section 4.03 shall be applied to proportionately reduce or
terminate, as the case may be, the Revolving Loan Commitment of each Lender with
a Revolving Loan Commitment.

SECTION 5. Prepayments; Payments; Taxes.

5.01. Voluntary Prepayments. (a) The Borrower shall have the right to prepay its
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions: (i) the Borrower shall give the
Administrative Agent prior to 12:00 Noon (New York City time) at the Notice
Office (x) at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay Base Rate Loans
and (y) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay LIBOR Loans, which notice
(in each case) shall specify whether Term Loans or Revolving Loans shall be
prepaid, the amount of such prepayment and the Types of Loans to be prepaid and,
in the case of LIBOR Loans, the specific Borrowing or Borrowings pursuant to
which such LIBOR Loans were made, and which notice the Administrative Agent
shall promptly transmit to each of the Lenders; (ii) (x) each partial prepayment
of Term Loans pursuant to this Section 5.01(a) shall be in an aggregate
principal amount of at least $1,000,000 (or such lesser amount as is acceptable
to the Administrative Agent in any given case) and (y) each partial prepayment
of Revolving Loans pursuant to this Section 5.01(a) shall be in an aggregate
principal amount of at least $500,000 (or such lesser amount as is acceptable to
the Administrative Agent), provided that if any partial prepayment of LIBOR
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of LIBOR Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto, then such Borrowing may not be
continued as a Borrowing of LIBOR Loans (and same shall automatically be
converted into a Borrowing of Base Rate Loans) and any election of an Interest
Period with respect thereto given by the Borrower shall have no force or effect
and any election of an Interest Period with respect thereto given by the
Borrower shall have no force or effect; (iii) each prepayment pursuant to this
Section 5.01(a) in respect of any Loans made pursuant to a Borrowing by the
Borrower shall be applied pro rata among such Loans, provided that at the
Borrower’s election in connection with any prepayment of Revolving Loans
pursuant to this Section 5.01(a), such prepayment shall not, so long as no
Default or Event of Default then exists, be applied to any Revolving Loan of a
Defaulting Lender; (iv) each voluntary prepayment of Term Loans pursuant to this
Section 5.01(a) shall be applied to the Term Loans on a pro rata basis; (v) each
prepayment of Term Loans pursuant to this Section 5.01(a) shall reduce the then
remaining Scheduled Repayments of the Term Loans; provided that any voluntary
prepayment of Term Loans pursuant to this Section 5.01(a) shall be applied
(I) first, to reduce the first four immediately succeeding Scheduled Repayments
of the Term Loans (after giving effect to all prior reductions thereto) as of
the date of the respective payments pursuant to this Section 5.01(a) in direct
order of maturity and (II) second, to the extent in excess thereof, as otherwise
directed by the Borrower; and (vi) any prepayment of Term Loans made prior to
the first anniversary date of the Effective Date in connection with a Repricing
Event shall be accompanied by the payment of the fee described in
Section 4.01(c).

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved

 

-42-



--------------------------------------------------------------------------------

by the Required Lenders as (and to the extent) provided in Section 13.12(b), the
Borrower may, upon five Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), repay all Loans of such Lender
(including all amounts, if any, owing pursuant to Section 2.11), together with
accrued and unpaid interest, Fees and all other amounts then owing to such
Lender (or owing to such Lender with respect to each Tranche which gave rise to
the need to obtain such Lender’s individual consent) in accordance with, and
subject to the requirements of, said Section 13.12(b), so long as (A) in the
case of the repayment of Revolving Loans of any Lender pursuant to this clause
(b), the Revolving Loan Commitment of such Lender is terminated concurrently
with such repayment pursuant to Section 4.02(b) (at which time Schedule 1.01(a)
shall be deemed modified to reflect the changed Revolving Loan Commitments) and
(B) the consents, if any, required by Section 13.12(b) in connection with the
repayment pursuant to this clause (b) shall have been obtained. Each prepayment
of Term Loans pursuant to this Section 5.01(b) shall reduce the then remaining
Scheduled Repayments of the Tranche of Term Loans on a pro rata basis (based
upon the then remaining principal amount of each such Scheduled Repayment of the
Tranche after giving effect to all prior reductions thereto).

5.02. Mandatory Repayments. (a) On any day on which the Aggregate Exposure
exceeds the Total Revolving Loan Commitment, the Borrower shall prepay on such
day the principal of its Revolving Loans in an amount equal to such excess.

(b) In addition to any other mandatory repayments pursuant to this Section 5.02,
(x) on each Quarterly Payment Date, beginning with the Quarterly Payment Date
occurring on August 31, 2011, the Borrower shall be required to repay that
principal amount of its Term Loans, to the extent then outstanding, as is equal
to  1/4 of 1% of the aggregate initial principal amounts of all Term Loans
theretofore borrowed by the Borrower pursuant to Section 2.01 of this Agreement
and outstanding on the Restatement Effective Date, and (y) on the Term Loan
Maturity Date (the Term Loan Maturity Date and each Quarterly Payment Date
described in preceding clause (x), each a “Scheduled Term Loan Repayment Date”),
the Borrower shall be required to repay in full the entire principal amount of
its Term Loans then outstanding (with each such repayment pursuant to this
Section 5.02(b), as the same may be reduced as provided in Section 5.01(a) or
5.02(h), a “Scheduled Term Loan Repayment”).

(c) In addition to any other mandatory repayments required pursuant to this
Section 5.02, no later than the third Business Day after each date on or after
the Initial Borrowing Date upon which the Borrower receives any cash proceeds
from the exercise of a Cure Right, an amount equal to 100% of such Net Cash
Proceeds shall be applied as a mandatory repayment of the Loans in accordance
with the requirements of Sections 5.02(h) and (i).

(d) In addition to any other mandatory repayments pursuant to this Section 5.02,
no later than the third Business Day after each date on or after the Initial
Borrowing Date upon which the Borrower or any of its Subsidiaries receives any
cash proceeds from any issuance or incurrence by the Borrower or any of its
Subsidiaries of Indebtedness (other than Indebtedness permitted to be incurred
pursuant to Section 10.04), an amount equal to 100% of the Net Cash Proceeds of
the respective incurrence of Indebtedness shall be applied as a mandatory
repayment in accordance with the requirements of Sections 5.02(h) and (i).

(e) In addition to any other mandatory repayments pursuant to this Section 5.02,
no later than the third Business Day after each date on or after the Initial
Borrowing Date upon which the Borrower or any of its Subsidiaries receives any
cash proceeds from any Asset Sale, an amount equal to 100% of the Net Sale
Proceeds therefrom shall be applied as a mandatory repayment in accordance with
the requirements of Sections 5.02(h) and (i); provided, however, that such Net
Sale Proceeds shall not be required to be so applied so long as no Default or
Event of Default then exists and such Net Sale Proceeds

 

-43-



--------------------------------------------------------------------------------

shall be used to purchase assets (other than inventory and working capital) used
or to be used in the businesses permitted pursuant to Section 10.13 within 12
months following the date of such Asset Sale (or if the Borrower or such
Subsidiary has entered into a binding commitment to reinvest prior to the last
day of such 12-month period, within 18 months of such Asset Sale), and provided
further, that if all or any portion of such Net Sale Proceeds not required to be
so applied as provided above in this Section 5.02(e) are not so reinvested
within such 12-month period or, if applicable, 18-month period (or such earlier
date, if any, as the Borrower or the relevant Subsidiary determines not to
reinvest the Net Sale Proceeds from such Asset Sale as set forth above), such
remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this Section 5.02(e)
without regard to the preceding proviso.

(f) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each Excess Cash Payment Date, an amount equal to the Applicable Excess Cash
Flow Percentage of the Excess Cash Flow for the related Excess Cash Payment
Period shall be applied as a mandatory repayment in accordance with the
requirements of Sections 5.02(h) and (i); provided that, notwithstanding the
foregoing, the amount of Loans required to be repaid pursuant to this
Section 5.02(f) for any Excess Cash Payment Period shall be reduced on a
dollar-for-dollar basis by the amount of voluntary prepayments of Loans made
pursuant to Section 5.01 during such Excess Cash Payment Period (or, without
duplication of any amount which would reduce the amount of Loans required to be
repaid pursuant to this Section 5.02(f) for the next Excess Cash Payment Period,
any prepayments of Loans made pursuant to Section 5.01 following the last day of
such Excess Cash Payment Period and prior to the Excess Cash Payment Date for
such Excess Cash Payment Period), but in the case of a voluntary prepayment of
Revolving Loans, only to the extent accompanied by a corresponding voluntary
reduction to the Total Revolving Loan Commitment.

(g) In addition to any other mandatory repayments pursuant to this Section 5.02,
no later than the third Business Day after each date on or after the Initial
Borrowing Date upon which the Borrower or any of its Subsidiaries receives any
cash proceeds from any Recovery Event, an amount equal to 100% of the Net Cash
Proceeds from such Recovery Event shall be applied as a mandatory repayment in
accordance with the requirements of Sections 5.02(h) and (i); provided, however,
that such Net Cash Proceeds shall not be required to be so applied so long as no
Default or Event of Default then exists and such Net Cash Proceeds shall be used
to purchase assets (other than inventory and working capital) used or to be used
in the businesses permitted pursuant to Section 10.13 within 12 months following
the date of the receipt of such Net Cash Proceeds (or if the Borrower or such
Subsidiary has entered into a binding commitment to reinvest prior to the last
day of such 12-month period, within 18 months of such Recovery Event), and
provided further, that if all or any portion of such Net Cash Proceeds not
required to be so applied pursuant to the preceding proviso are not so
reinvested within such 12-month period or, if applicable, 18-month period (or
such earlier date, if any, as the Borrower or the relevant Subsidiary determines
not to reinvest the Net Cash Proceeds relating to such Recovery Event as set
forth above), such remaining portion shall be applied on the last day of such
period (or such earlier date, as the case may be) as provided above in this
Section 5.02(g) without regard to the immediately preceding proviso.

(h) Each amount required to be applied pursuant to Sections 5.02(c), (d), (e),
(f), and (g) in accordance with this Section 5.02(h) shall be applied to repay
the outstanding principal amount of Term Loans. The amount of each principal
repayment of Term Loans made as required by Sections 5.02(c), (d), (e), (f) and
(g) shall be applied to reduce the then remaining Scheduled Repayments on a pro
rata basis (based upon the then outstanding principal amounts of such Scheduled
Repayments after giving effect to all prior reductions thereto).

 

-44-



--------------------------------------------------------------------------------

(i) With respect to each repayment of Loans required by this Section 5.02, the
Borrower may designate the Types of Loans of the respective Tranche which are to
be repaid and, in the case of LIBOR Loans, the specific Borrowing or Borrowings
of the respective Tranche pursuant to which such LIBOR Loans were made, provided
that: (i) repayments of LIBOR Loans pursuant to this Section 5.02 may only be
made on the last day of an Interest Period applicable thereto unless all LIBOR
Loans of the respective Tranche with Interest Periods ending on such date of
required repayment and all Base Rate Loans of the respective Tranche have been
paid in full; (ii) if any repayment of LIBOR Loans made pursuant to a single
Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, such Borrowing shall be automatically converted into a Borrowing of
Base Rate Loans; and (iii) each repayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, considering the Term Loans and
the Revolving Loans being prepaid separately, any prepayment thereof shall be
applied first to Base Rate Loans to the full extent thereof before application
to LIBOR Loans, in each case in a manner that minimizes the amount of any
payments required to be made by Company pursuant to Section 2.11.

(j) In addition to any other mandatory repayments pursuant to this Section 5.02,
(i) all then outstanding Loans of a respective Tranche shall be repaid in full
on the respective Maturity Date for such Tranche of Loans, and (ii) unless the
Required Lenders otherwise agree in writing, all then outstanding Loans shall be
repaid in full on the date on which a Change of Control occurs.

5.03. Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York City time) on the date when due and
shall be made in Dollars in immediately available funds at the Payment Office.
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.

5.04. Net Payments. (a) All payments made by the Borrower hereunder and under
any Note will be made without setoff, counterclaim or other defense. Except as
provided in Section 5.04(b) and 13.04, all such payments will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but
excluding, except as provided in the second succeeding sentence, (i) any tax
imposed on or measured by the net income or net profits (including franchise
taxes, branch profit taxes or similar taxes measured by net income and imposed
in lieu of a net income or net profits tax) of a Lender pursuant to the laws of
the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein and (ii) any United States federal withholding
tax that would not have been imposed but for a failure by such recipient (or any
financial institution through which any payment is made to such recipient) to
comply with the applicable requirements of FATCA) and all interest, penalties or
similar liabilities with respect to such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Note, after withholding or deduction for or on account of any Taxes,
will not be less than the amount of the payment provided for herein or in such
Note. If any amounts are payable in respect of Taxes solely as a result of the
preceding sentence, the

 

-45-



--------------------------------------------------------------------------------

Borrower agrees to reimburse each Lender, upon the written request of such
Lender, for taxes imposed on or measured by the net income or net profits of
such Lender pursuant to the laws of the jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located and
for any withholding of taxes as such Lender shall determine are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender solely as a result of the preceding sentence and in respect of
any amounts paid to or on behalf of such Lender solely as a result of this
sentence. The Borrower will furnish to the Administrative Agent within 45 days
after the date the payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by the Borrower. The
Borrower agrees to indemnify and hold harmless each Lender, and reimburse such
Lender upon its written request, for the amount of any Taxes so levied or
imposed and paid by such Lender.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) (each, a “Foreign Lender”) for U.S. Federal
income tax purposes agrees to deliver to the Borrower and the Administrative
Agent on or prior to the Effective Date or, in the case of a Lender that is an
assignee or transferee of an interest under this Agreement pursuant to
Section 2.13 or 13.04(b) (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) two accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI or Form W-8BEN (with
respect to a complete exemption under an income tax treaty) (or successor forms)
certifying to such Lender’s entitlement as of such date to a complete exemption
from United States withholding tax with respect to payments to be made under
this Agreement and under any Note, or (ii) if the Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code and cannot deliver either
Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to a complete
exemption under an income tax treaty) (or any successor forms) pursuant to
clause (i) above, (x) a certificate substantially in the form of Exhibit C (any
such certificate, a “Section 5.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (with
respect to the portfolio interest exemption) (or successor form) certifying to
such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments of interest to be made under
this Agreement and under any Note. In addition, each Foreign Lender shall, in
the case of any payment made after December 31, 2012 in respect of any Loan,
Note or Obligation that was not treated as outstanding for purposes of FATCA on
March 18, 2012, provide any forms, documentation, or other information as shall
be prescribed by the IRS to demonstrate that the relevant Foreign Lender has
complied with the applicable reporting requirements of FATCA so that such
payments made to such Foreign Lender hereunder would not be subject to U.S.
federal withholding taxes imposed by FACTA. In addition, each Lender agrees that
from time to time after the Effective Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, such Lender will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits
of any income tax treaty), or Form W-8BEN (with respect to the portfolio
interest exemption) and a Section 5.04(b)(ii) Certificate, as the case may be,
and such other forms as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments under this Agreement and any
Note, or such Lender shall immediately notify the Borrower and the
Administrative Agent of its inability to deliver any such Form or Certificate,
in which case such Lender shall not be required to deliver any such Form or
Certificate pursuant to this Section 5.04(b). Notwithstanding anything to the
contrary contained in Section 5.04(a), but subject to Section 13.04(b) and the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or

 

-46-



--------------------------------------------------------------------------------

therein) from interest, Fees or other amounts payable hereunder for the account
of any Foreign Lender to the extent that such Foreign Lender has not provided to
the Borrower U.S. Internal Revenue Service Forms that establish a complete
exemption from such deduction or withholding and (y) the Borrower shall not be
obligated pursuant to Section 5.04(a) to gross-up payments to be made to a
Lender in respect of income or similar taxes imposed by the United States if
(I) such Lender has not provided to the Borrower the Internal Revenue Service
Forms required to be provided to the Borrower pursuant to this Section 5.04(b)
or (II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such forms do not establish a complete
exemption from withholding of such taxes. Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 5.04
and except as set forth in Section 13.04(b), the Borrower agrees to pay any
additional amounts and to indemnify each Lender in the manner set forth in
Section 5.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
that are effective after the Effective Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of such Taxes.

(c) If the Administrative Agent, any Eligible Transferee or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.04, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 5.04 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Eligible Transferee or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent, such Eligible Transferee or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Eligible Transferee or such Lender in the event the
Administrative Agent, such Eligible Transferee or such Lender is required to
repay such refund to such Governmental Authority.

SECTION 6. Conditions Precedent to Credit Events on the Initial Borrowing Date.

The obligation of each Lender to make Loans on the Initial Borrowing Date, is
subject at the time of the making of such Loans to the satisfaction of the
following conditions:

6.01. Effective Date; Notes. On or prior to the Initial Borrowing Date, (i) the
Effective Date shall have occurred as provided in Section 13.10 and (ii) there
shall have been delivered to the Administrative Agent for the account of each of
the Lenders that has requested same the appropriate Term Note and/or Revolving
Note executed by the Borrower in the amount, maturity and as otherwise provided
herein.

6.02. Representations and Warranties. Subject to the limitations set forth
below, at the time of each such Credit Event on the Initial Borrowing Date and
also after giving effect thereto, all representations and warranties (i) made by
the Borrower, the Target and their respective Subsidiaries under Sections 8.01,
8.02 (solely with respect to the Credit Documents), 8.03(i) (solely with respect
to the Credit Documents and clause (iii) of the defined term “Transaction”),
8.03(iii) (solely with respect to the Credit Documents and clause (iii) of the
defined term “Transaction”), 8.05(b), 8.08(c), 8.11, 8.15 and 8.22
(collectively, the “Specified Representations”) shall be true and correct in all
material respects (it being understood and agreed that (x) any such
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any such representation or warranty that is
qualified as to “materiality,” “Material Adverse Effect”

 

-47-



--------------------------------------------------------------------------------

or similar language shall be true and correct in all respects on such date),
(ii) under Section 8.21 shall be true and correct and (iii) subject to Sections
6.09(b) and 6.11(b), made by the Borrower and its Subsidiaries (other than
Target and its Subsidiaries) under Section 8 (other than the representations and
warranties specified in clauses (i) and (ii) above) shall be true and correct in
all material respects (it being understood and agreed that (x) any such
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any such representation or warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such date), provided that no
representation by the Borrower and its Subsidiaries relating to any Material
Adverse Effect on the Borrower and its Subsidiaries shall be required as a
condition to the making of Loans on the Initial Borrowing Date.

6.03. Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate, substantially in the form of Exhibit E,
dated the Initial Borrowing Date and signed on behalf of the Borrower by an
Authorized Officer of the Borrower, certifying on behalf of the Borrower that
all of the conditions in Sections 6.06 through 6.08, inclusive, and 7.01(i) have
been satisfied on such date.

6.04. Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received (i) from Wilson Sonsini Goodrich & Rosati, special
counsel to the Credit Parties, an opinion addressed to the Administrative Agent,
the Collateral Agent and each of the Lenders and dated the Initial Borrowing
Date covering such matters incident to the transactions contemplated herein as
the Administrative Agent may reasonably request, (ii) from such local counsel,
reasonably acceptable to the Administrative Agent, in each jurisdiction where a
Credit Party is “located” for purposes of Section 9-307 of the UCC and/or
organized (other than Maryland and Ohio), in each case, an opinion in form and
substance reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Initial Borrowing Date covering such matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request,
(iii) from WeirFoulds LLP, special Canadian counsel to the Canadian Subsidiary
Guarantors, an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, addressed to the Administrative Agent and each of the
Lenders and dated the Initial Borrowing Date covering such matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request, and (iv) from local counsel in each state, province and territory in
which a Mortgaged Property is located, an opinion in form and substance
reasonably satisfactory to the Collateral Agent addressed to the Collateral
Agent in its capacity as such, and each of the Lenders, dated the Initial
Borrowing Date and covering the enforceability of each Mortgage and such related
matters as the Collateral Agent may reasonably request.

6.05. Company Documents; Proceedings; etc. (a) On the Initial Borrowing Date,
the Administrative Agent shall have received a certificate from each Credit
Party, dated the Initial Borrowing Date, signed by the Chairman of the Board,
the Chief Executive Officer, the President or any Vice President of such Credit
Party, and attested to by the Secretary or any Assistant Secretary of such
Credit Party, in the form of Exhibit E with appropriate insertions, together
with copies of the certificate or articles of incorporation and by-laws (or
other equivalent organizational documents), unanimous shareholder declarations
(solely with respect to Canadian Subsidiary Guarantors) or shareholder
agreements (solely with respect to Canadian Subsidiary Guarantors), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate.

(b) On the Initial Borrowing Date, the Administrative Agent shall have received
copies of all records of Company proceedings, good standing certificates and
bring-down telegrams or facsimiles, if any, which the Administrative Agent
reasonably may have requested, such documents and papers where appropriate to be
certified by proper Company or Governmental Authorities.

 

-48-



--------------------------------------------------------------------------------

6.06. Consummation of Acquisition, Financing Transactions; etc. (a) The
Administrative Agent shall have received a true and correct copy of the
Acquisition Agreement, duly executed by the parties thereto (together with all
exhibits and schedules thereto), and which shall be in full force and effect.

(b) The Administrative Agent shall have reviewed, and be reasonably satisfied
with, the final structure, terms and conditions and documentation relating to
the Acquisition, including the Acquisition Agreement, and the Transaction (it
being understood that the Administrative Agent is satisfied with the draft
acquisition agreement dated March 27, 2011 received by the Lead Arranger at
approximately 7:20 p.m. (New York Time) on March 27, 2011). The Acquisition and
the Transaction shall be consummated substantially concurrently with the initial
funding of the Loans in compliance with applicable law and in accordance with
the Acquisition Documents, without waiver or amendment thereof or any consent
thereunder (including any change in the purchase price) to the extent such
waiver, amendment or consent is or would be adverse to the interests of the
Lenders in any material respect, unless consented to by the Lead Arranger.

(c) Prior to giving effect to the Acquisition, the Borrower and its Subsidiaries
shall have cash on hand of no less than $100,000,000.

6.07. Consummation of the Refinancing. Immediately following the consummation of
the Transaction, neither Borrower nor any of its Subsidiaries shall have any
indebtedness for borrowed money other than (a) Permitted Indebtedness,
(b) indebtedness of the Target and its Subsidiaries permitted under the
Acquisition Agreement and listed on Schedule 10.04 to the Disclosure Letter, and
(c) certain other indebtedness existing on the Effective Date as listed on
Schedule 10.04 to the Disclosure Letter (with the Indebtedness described in this
clause (c) being herein called the “Existing Indebtedness”). The Administrative
Agent shall have received satisfactory evidence of repayment of all indebtedness
to be repaid on the Initial Borrowing Date and the discharge (or the making of
arrangements for discharge) of all Liens other than Permitted Liens. Without
limiting the foregoing, there shall have been delivered to the Administrative
Agent (x) proper termination statements (Form UCC-3 or the appropriate
equivalent in each relevant jurisdiction) for filing under the UCC or equivalent
statute or regulation of each jurisdiction where a financing statement or
application for registration (Form UCC-1 or the appropriate equivalent in each
relevant jurisdiction) was filed with respect to the Borrower or any of its
Subsidiaries in connection with the security interests created with respect to
the Indebtedness to be refinanced, (y) terminations or reassignments of any
security interest in, or Lien on, any patents, trademarks, copyrights, or
similar interests of the Borrower or any of its Subsidiaries on which filings
have been made, in each case, to secure the obligations under the Indebtedness
to be refinanced and (z) terminations of all mortgages, leasehold mortgages,
hypothecs and deeds of trust created with respect to property of the Borrower or
any of its Subsidiaries, in each case, to secure the obligations under the
Indebtedness to be refinanced, all of which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

6.08. Adverse Change, Approvals. (a) Since November 30, 2010, there shall not
have been any Effect that, individually or in the aggregate, has had or would be
reasonably expected to have a Closing Date Material Adverse Effect.

(b) The Transaction shall be in compliance, in all material respects, with all
applicable U.S., foreign, federal, state and local laws and regulations, and
there shall be no legal bar to the consummation of the Transaction.

6.09. U.S. Guaranty and Collateral Agreement. (a) On the Initial Borrowing Date,
the Borrower and each direct and indirect Wholly-Owned Domestic Subsidiary of
the Borrower (other

 

-49-



--------------------------------------------------------------------------------

than Immaterial Subsidiaries) shall have duly authorized, executed and delivered
a U.S. Guaranty and Collateral Agreement in the form of Exhibit F-1 (as amended,
modified, restated and/or supplemented from time to time, the “U.S. Guaranty and
Collateral Agreement”) covering all of such Credit Party’s U.S. GCA Collateral,
together with (subject to clause (b) below):

(i) the delivery of proper financing statements (Form UCC-1 or the equivalent)
fully completed for filing under the UCC or other appropriate filing offices of
each jurisdiction as may be necessary or, in the reasonable opinion of the
Collateral Agent, desirable, to perfect the security interests purported to be
created by the U.S. Guaranty and Collateral Agreement in such U.S. GCA
Collateral a security interest in which may be perfected by such a filing;

(ii) to the extent required by the U.S. Guaranty and Collateral Agreement,
(x) any certificates representing Pledged Stock (as defined in the U.S. Guaranty
and Collateral Agreement), together with executed and undated endorsements of
transfer and (y) any promissory notes, together with executed and undated
allonges;

(iii) certified copies of requests for information or copies (Form UCC-11) or
equivalent reports as of a recent date, listing all effective financing
statements that name any U.S. Credit Party as debtor and that are filed in the
jurisdictions where the applicable financing statements referred to in clause
(i) above will be filed, together with copies of such other financing statements
that name any U.S. Credit Party as debtor in any such jurisdiction (none of
which shall cover any of the U.S. GCA Collateral except (x) to the extent
evidencing Permitted Liens or (y) those in respect of which the Collateral Agent
shall have received termination statements (Form UCC-3) (or the authority to
file the same) or such other termination statements as shall be required by
local law fully executed for filing); and

(iv) evidence of the completion of all other recordings and filings of, or with
respect to, the U.S. Guaranty and Collateral Agreement as may be necessary to
perfect the security interests intended to be created by the U.S. Guaranty and
Collateral Agreement.

(b) Notwithstanding anything to the contrary contained in this Section 6, to the
extent any U.S. GCA Collateral is not provided (or any related required actions
under Section 6.04, 6.09 or 6.11 are not taken) on the Initial Borrowing Date
after the U.S. Credit Parties’ use of commercially reasonable efforts to do so
or cannot be so provided or taken without undue burden or expense, the delivery
of such U.S. GCA Collateral (and the taking of the related required actions)
shall not constitute a condition precedent to the extensions of credit under
this Agreement on the Initial Borrowing Date but shall instead be required to be
delivered (or taken) after the Initial Borrowing Date in accordance with the
requirements of Section 9.12, except that (A) with respect to the perfection of
security interests in UCC Financing Collateral, such Credit Party shall be
obligated to deliver or cause to be delivered, necessary UCC financing
statements to the Administrative Agent or to irrevocably authorize and to cause
the applicable U.S. Credit Parties to irrevocably authorize, the Administrative
Agent to file necessary UCC financing statements and (B) with respect to
perfection of security interests in Stock Certificates, such U.S. Credit Party
shall be obligated to use commercially reasonable efforts to deliver to the
Administrative Agent Stock Certificates together with undated stock powers in
blank.

 

-50-



--------------------------------------------------------------------------------

6.10. Canadian Guaranty and Collateral Agreement. (a) On the Initial Borrowing
Date, each direct and indirect Wholly-Owned Canadian Subsidiary of the Borrower
(other than Immaterial Subsidiaries) shall have duly authorized, executed and
delivered a Canadian Guaranty and Collateral Agreement in the form of Exhibit
F-2 (as amended, modified, restated and/or supplemented from time to time, the
“Canadian Guaranty and Collateral Agreement”) covering all of such Credit
Party’s Canadian GCA Collateral, together with (subject to clause (b) below):

(i) the delivery of proper financing statements or similar notices as shall be
required by local law, registered under the PPSA of each jurisdiction as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable, to
perfect the security interests purported to be created by the Canadian Guaranty
and Collateral Agreement;

(ii) to the extent required by the Canadian Guaranty and Collateral Agreement,
(x) any certificates representing Pledged Stock (as defined in the Canadian
Guaranty and Collateral Agreement), together with executed and undated
endorsements of transfer and (y) any promissory notes, together with executed
and undated allonges;

(iii) PPSA inquiry response certificates certified by the applicable
Governmental Authority and any other equivalent certificate or search report in
any other province or territory, listing all effective financing statements that
name any Canadian Subsidiary Guarantor, or a division or other operating unit of
any such Person, as debtor and that are filed in the jurisdictions referred to
in clause (i) above, together with evidence of the discharge (by a PPSA Form 2-C
or such other termination statements as shall be required by local law) of all
Liens other than Permitted Liens and acknowledgments and confirmations from
secured creditors of such Canadian Subsidiary Guarantor as reasonably requested
by the Collateral Agent; and

(iv) evidence of the completion of all other recordings and filings of, or with
respect to, the Canadian Guaranty and Collateral Agreement as may be necessary
to perfect the security interests intended to be created by the Canadian
Guaranty and Collateral Agreement.

(b) Notwithstanding anything to the contrary contained in this Section 6, to the
extent any Canadian GCA Collateral is not provided (or any related required
actions under Section 6.04, 6.10 or 6.11 are not taken) on the Initial Borrowing
Date after the Canadian Subsidiary Guarantors’ use of commercially reasonable
efforts to do so or cannot be so provided or taken without undue burden or
expense, the delivery of such Canadian GCA Collateral (and the taking of the
related required actions) shall not constitute a condition precedent to the
extensions of credit under this Agreement on the Initial Borrowing Date but
shall instead be required to be delivered (or taken) after the Initial Borrowing
Date in accordance with the requirements of Section 9.12, except that (A) with
respect to the perfection of security interests in PPSA Filing Collateral, such
Credit Party shall be obligated to deliver or cause to be delivered, necessary
PPSA financing statements to the Administrative Agent or to irrevocably
authorize and to cause the applicable Canadian Subsidiary Guarantors to
irrevocably authorize, the Administrative Agent to file necessary PPSA financing
statements and (B) with respect to perfection of security interests in Stock
Certificates, such Canadian Subsidiary Guarantor shall be obligated to use
commercially reasonable efforts to deliver to the Administrative Agent Stock
Certificates together with undated stock powers in blank.

6.11. Mortgage; Title Insurance; Survey; Landlord Waivers; etc. (a) On the
Initial Borrowing Date, the Collateral Agent shall have received:

(i) fully executed counterparts of Mortgages and corresponding UCC fixture
filings, in form and substance reasonably satisfactory to the Collateral Agent,
which Mortgages and UCC fixture filings shall cover each Real Property owned by
the Borrower or any of its Subsidiaries and designated as a “Mortgaged Property”
on Schedule 8.12 to the Disclosure Letter, together with evidence that
counterparts of such Mortgages and UCC fixture filings have been delivered to
the title insurance company insuring the Lien of such Mortgage for recording;

(ii) a Mortgage policy relating to each Mortgage of the Mortgaged Property
referred to above, issued by Chicago Title Insurance Company or another title
insurer reasonably

 

-51-



--------------------------------------------------------------------------------

satisfactory to the Collateral Agent, in an insured amount satisfactory to the
Collateral Agent and insuring the Collateral Agent that the Mortgage on each
such Mortgaged Property is a valid and enforceable first priority mortgage lien
on such Mortgaged Property, free and clear of all defects and encumbrances
except Permitted Encumbrances, with each such Mortgage Policy (1) to be in form
and substance reasonably satisfactory to the Collateral Agent, (2) to include,
to the extent available in the applicable jurisdiction, supplemental
endorsements (including, without limitation, endorsements relating to future
advances under this Agreement and the Loans, usury, first loss, tax parcel,
subdivision, zoning, contiguity, variable rate, doing business, public road
access, survey, environmental lien, mortgage tax and so-called comprehensive
coverage over covenants and restrictions and for any other matters that the
Collateral Agent in its discretion may reasonably request), (3) to not include
the “standard” title exceptions, a survey exception or an exception for
mechanics’ liens, and (4) to provide for affirmative insurance and such
reinsurance or coinsurance as the Collateral Agent in its discretion may
reasonably request;

(iii) to induce the title company to issue the Mortgage Policies referred to in
preceding clause (ii), such affidavits, certificates, information and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required by the Title Company, together with
payment by the Borrower of all Mortgage Policy premiums, search and examination
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of such Mortgages and issuance of such Mortgage Policies;

(iv) a survey of each Mortgaged Property sufficient for the title company to
remove all standard survey exceptions from the Mortgage Policy relating to such
Mortgaged Property and issue the endorsements required pursuant to the
provisions of Section 6.11(ii) above;

(v) to the extent obtainable on or prior to the Initial Borrowing Date, fully
executed landlord waivers and/or bailee agreements in respect of those
Leaseholds of the Borrower or any of its Subsidiaries designated as “Leaseholds
Subject to Landlord Waivers” on Schedule 8.12 to the Disclosure Letter, each of
which landlord waivers and/or bailee agreements shall be in form and substance
reasonably satisfactory to the Collateral Agent;

(vi) to the extent requested by the Administrative Agent, copies of all leases
in which the Borrower or any of its Subsidiaries holds the lessor’s interest or
other agreements relating to possessory interests in the Mortgaged Property, if
any; provided that, to the extent any of the foregoing affect such Mortgaged
Property, to the extent requested by the Administrative Agent, such agreements
shall be subordinate to the Lien of the Mortgage to be recorded against such
Mortgaged Property, either expressly by its terms or pursuant to a
subordination, non-disturbance and attornment agreement (with any such agreement
being reasonably acceptable to the Administrative Agent); and

(vii) a “life of loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property, in form and substance
acceptable to the Administrative Agent (together with notice about special flood
hazard area status and flood disaster assistance, duly executed by the Borrower
and any applicable Subsidiary and evidence of flood insurance, in the event any
improved parcel of Mortgaged Property is located in a special flood hazard
area).

(b) Notwithstanding anything to the contrary contained in this Section 6, to the
extent any Mortgage of a Mortgaged Property is not provided (or any related
required actions under this Section 6.11 or Section 6.04 are not taken) on the
Initial Borrowing Date after the Credit Parties’ use of its commercially
reasonable efforts to do so or without undue burden or expense, the delivery of
such

 

-52-



--------------------------------------------------------------------------------

Mortgages (and the taking of the related required actions) shall not constitute
a condition precedent to the extensions of credit under this Agreement on the
Initial Borrowing Date but shall instead be required to be delivered (or taken)
after the Initial Borrowing Date in accordance with the requirements of
Section 9.12, except that with respect to the perfection of security interests
in UCC fixture filing Collateral, such Credit Party shall be obligated to
deliver or cause to be delivered, UCC fixture filings to the Administrative
Agent or to irrevocably authorize and to cause the applicable Credit Parties to
irrevocably authorize, the Administrative Agent to file necessary UCC fixture
filings.

6.12. Financial Statements; Pro Forma Balance Sheet; Projections. On or prior to
the Initial Borrowing Date, the Administrative Agent shall have received true
and correct copies of the historical financial statements, the pro forma
financial statements and the Projections referred to in Sections 8.05(a) and
(d).

6.13. Solvency Certificate; Insurance Certificates, etc. On the Initial
Borrowing Date, the Administrative Agent shall have received:

(i) a solvency certificate from the chief executive officer or chief financial
officer of the Borrower in the form of Exhibit G hereto; and

(ii) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of the Borrower and its Subsidiaries, in form
and substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or as loss payee.

6.14. Fees, etc. On the Initial Borrowing Date, the Borrower shall have paid to
the Administrative Agent (and its relevant affiliates) and each Lender all
costs, fees and expenses (including, without limitation, legal fees and expenses
and the fees and expenses of any other advisors) and other compensation
contemplated hereby payable to the Administrative Agent or such Lender to the
extent then due and invoiced at least two Business Days prior to such date with
reasonable supporting documentation.

6.15. Patriot Act. The Administrative Agent and the Lenders shall have received
all documentation and other information requested by the Administrative Agent or
the respective Lenders that is required by bank regulatory authorities under the
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

In determining the satisfaction of the conditions specified in this Section 6,
to the extent any item is required to be satisfactory to any Lender, such item
shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Initial Borrowing
Date that the respective item or matter does not meet its satisfaction. Upon the
Administrative Agent’s good faith determination that the conditions specified in
this Section 6 have been met (after giving effect to the preceding sentence),
then the Initial Borrowing Date shall have been deemed to have occurred,
regardless of any subsequent determination that one or more of the conditions
thereto had not been met (although the occurrence of the Initial Borrowing Date
shall not release the Borrower from any liability for failure to satisfy one or
more of the applicable conditions contained in this Section 6).

 

-53-



--------------------------------------------------------------------------------

SECTION 7. Conditions Precedent to All Credit Events.

The obligation of each Lender to make Loans is subject, at the time of each such
Credit Event (except as hereinafter indicated), to the satisfaction of the
following conditions:

7.01. No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that (x) any representation or warranty which by its terms is made as
of a specified date shall be required to be true and correct in all material
respects only as of such specified date, (y) any representation or warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such date), and (z) notwithstanding
anything herein to the contrary, this Section 7.01(ii) shall have no application
to any Credit Event on the Initial Borrowing Date and shall not constitute a
condition to the obligation of each Lender to make Loans on the Initial
Borrowing Date).

7.02. Notice of Borrowing. Prior to the making of each Loan, the Administrative
Agent shall have received a Notice of Borrowing meeting the requirements of
Section 2.03(a).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all the conditions specified in Section 6 (with respect to
Credit Events on the Initial Borrowing Date) and in this Section 7 (with respect
to Credit Events on or after the Initial Borrowing Date) and applicable to such
Credit Event are satisfied as of that time. All of the Notes, certificates,
legal opinions and other documents and papers referred to in Section 6 and in
this Section 7, unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts or copies for each of the
Lenders.

SECTION 8. Representations, Warranties and Agreements.

In order to induce the Lenders to enter into this Agreement and to make the
Loans, the Borrower makes the following representations, warranties and
agreements, in each case (i) after giving effect to the Transaction and
(ii) subject to the qualifications in Sections 6.02 and 7.01, all of which shall
survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, with the occurrence of each Credit Event on or after the
Initial Borrowing Date being deemed to constitute a representation and warranty
that the matters specified in this Section 8 are true and correct in all
material respects on and as of the Initial Borrowing Date and on the date of
each such other Credit Event (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date).

8.01. Organization; Powers. Each of the Borrower and its Subsidiaries (i) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage and (iii) is duly qualified and is authorized
to do business and is in good standing in each jurisdiction where the ownership,
leasing or operation of its property or the conduct of its business requires
such qualifications except for failures to be so qualified or authorized which,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

8.02. Authorization; Enforceability. Each Credit Party has the Company power and
authority to execute, deliver and perform the terms and provisions of each of
the Documents to which it is party and has taken all necessary Company action to
authorize the execution, delivery and performance by it of each of such
Documents. Each Credit Party has duly executed and delivered each of

 

-54-



--------------------------------------------------------------------------------

the Documents to which it is party, and each of such Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

8.03. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Documents to which it is a party, nor the consummation of the
Transaction, nor compliance by it with the terms and provisions thereof,
(i) will contravene any provision of any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or Governmental Authority,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of any Credit Party pursuant to the terms of any indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Credit Party is a party or by
which it or any its property or assets is bound or to which it may be subject,
or (iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party.

8.04. Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Initial Borrowing
Date and which remain in full force and effect on the Initial Borrowing Date and
(y) filings which are necessary to perfect the security interests created under
the Security Documents, which filings will be made within ten days following the
Initial Borrowing Date unless otherwise permitted under this Agreement or any
other Credit Document), or exemption by, any Governmental Authority is required
to be obtained or made by, or on behalf of, any Credit Party to authorize, or is
required to be obtained or made by, or on behalf of, any Credit Party in
connection with, (i) the execution, delivery and performance of any Document or
(ii) the legality, validity, binding effect or enforceability of any such
Document.

8.05. Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a)(i) (I) The audited consolidated balance sheet of the Borrower
for the fiscal years ending May 31, 2009, and May 31, 2010, and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of the Borrower for the fiscal years of the Borrower ended on such dates,
(II) the audited consolidated balance sheet of SenDEC Corporation (“SenDEC”) for
the fiscal years ending July 31, 2009, and July 31, 2010, and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of SenDEC for the fiscal years of SenDEC ended on such dates, and (III)
the audited consolidated balance sheet of the Target for the fiscal years ending
November 30, 2009 and November 30, 2010, and the statements of income and cash
flows and changes in shareholders’ equity of the Target for the fiscal years of
the Target ending on such dates, in each case furnished to the Lenders prior to
the Effective Date, present fairly in all material respects the consolidated
financial position of the Borrower, SenDEC and the Target, respectively, at the
date of said financial statements and the results for the respective periods
covered thereby. All such financial statements have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
said financial statements and subject, in the case of the unaudited financial
statements, to normal year-end audit adjustments (none of which, individually or
in the aggregate, are expected to be material) and the absence of footnotes.

(ii) The pro forma consolidated financial statements of the Borrower, its
Subsidiaries (including SenDEC) and Target furnished to the Lenders prior to the
Initial Borrowing Date, present a good faith estimate of both the pro forma
consolidated financial position of the Borrower, its

 

-55-



--------------------------------------------------------------------------------

Subsidiaries (including SenDEC) and Target as of such date and the pro forma
consolidated results of operations of the Borrower, its Subsidiaries (including
SenDEC) and Target for the period covered thereby.

(b) On and as of the date of the Initial Borrowing Date, and after giving effect
to the Transaction and to all Indebtedness (including the Loans) being incurred
or assumed on such date, the Borrower on a consolidated basis with its
Subsidiaries will be Solvent.

(c) Except as fully disclosed in the financial statements delivered pursuant to
Section 8.05(a), and except for the Indebtedness incurred under this Agreement,
there were as of the Initial Borrowing Date no liabilities or obligations with
respect to the Borrower or any of its Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, could reasonably be expected to
be material to the Borrower and its Subsidiaries taken as a whole. As of the
Initial Borrowing Date, the Borrower does not know of any basis for the
assertion against it or any of its Subsidiaries of any liability or obligation
of any nature whatsoever that is not fully disclosed in the financial statements
delivered pursuant to Section 8.05(a) or referred to in the immediately
preceding sentence which, either individually or in the aggregate, could
reasonably be expected to be material to the Borrower and its Subsidiaries taken
as a whole.

(d) The Projections delivered to the Administrative Agent and the Lenders prior
to the Initial Borrowing Date have been prepared in good faith and were based on
reasonable assumptions at the time made, and there are no material statements or
conclusions in the Projections which are based upon or include factual
information known to the Borrower to be misleading in any material respect or
which fail to take into account material factual information known to the
Borrower regarding the matters reported therein, it being recognized and
acknowledged by the Lenders, however, that projections as to future events
(including the Projections) are not to be viewed as facts and that the actual
results during the period or periods covered by the Projections may differ from
the projected results included in such Projections.

(e) In the case of representations and warranties made after the Initial
Borrowing Date only, since November 30, 2010, but for this purpose treating the
Transaction as if same had been consummated prior thereto, there has been no
change in the business, assets, operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole, which could reasonably be
expected to have a Material Adverse Effect.

(f) Since November 30, 2010, there has not been any Effect that individually or
in the aggregate, has had a Closing Date Material Adverse Effect.

8.06. Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened in writing (i) on the Initial Borrowing
Date with respect to the Transaction or any Document, except as set forth in
Schedule 8.06 to the Disclosure Letter or (ii) that has had, or could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

8.07. True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Borrower in writing to the Administrative Agent
or any Lender (including, without limitation, all information contained in the
Documents) for purposes of, or in connection with, this Agreement, the other
Credit Documents or any transaction contemplated herein or therein is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of the Borrower in writing to the Administrative Agent or any Lender will
be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by

 

-56-



--------------------------------------------------------------------------------

omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided, it being understood and
agreed that for purposes of this Section 8.07, such factual information shall
not include the Projections or any pro forma financial information.

8.08. Use of Proceeds; Margin Regulations. (a) All proceeds of the Term Loans
will be used by the Borrower to finance the Acquisition and the Refinancing, and
to pay fees and expenses incurred in connection with the Transaction.

(b) All proceeds of the Revolving Loans will be used for the working capital and
general corporate purposes (including Permitted Acquisitions) of the Borrower
and its Subsidiaries.

(c) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

8.09. Tax Returns and Payments. The Borrower and each of its Subsidiaries has
timely filed or caused to be timely filed with the appropriate taxing authority
all returns, statements, forms and reports for taxes (the “Returns”) required to
be filed by, or with respect to the income, properties or operations of, the
Borrower and/or any of its Subsidiaries that relate to a material amount of
taxes. The Returns accurately reflect in all material respects all liability for
taxes of each Borrower and its Subsidiaries, as applicable, for the periods
covered thereby. The Borrower and each of its Subsidiaries has paid all taxes
and assessments payable by it which have become due, other than those that are
being contested in good faith and adequately disclosed and fully provided for on
the financial statements of each Credit Party and its Subsidiaries in accordance
with GAAP. There is no material action, suit, proceeding, investigation, audit
or claim now pending or, to the best knowledge of the Borrower or any of its
Subsidiaries, threatened by any authority regarding any taxes relating to each
Credit Party or any of its Subsidiaries. As of the Initial Borrowing Date,
neither the Borrower nor any of its Subsidiaries has entered into an agreement
or waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of taxes of the
Borrower or any of its Subsidiaries, or is aware of any circumstances that would
cause the taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations.

8.10. Compliance with ERISA. (a) Schedule 8.10 to the Disclosure Letter sets
forth each Plan as of the Initial Borrowing Date. Each Plan is in compliance in
form and operation with its terms and with ERISA and the Code (including without
limitation the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations,
except where any failure to comply could not reasonably be expected to have a
Material Adverse Effect. Each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all applicable
tax law changes or is comprised of a master or prototype plan that has received
a favorable opinion letter from the IRS, and to the knowledge of the Borrower or
any of its Subsidiaries, nothing has occurred since the date of such
determination that would reasonably be expected to adversely affect such
determination (or, in the case of a Plan with no determination, to the knowledge
of the Borrower or any of its Subsidiaries, nothing has occurred that would
reasonably be expected to materially adversely affect the issuance of a
favorable determination letter or otherwise materially adversely affect such
qualification). No ERISA Event has occurred other than as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

-57-



--------------------------------------------------------------------------------

(b) There exists no Unfunded Pension Liability with respect to any Plan that
would have a Material Adverse Effect.

(c) To the knowledge of the Borrower or any of its Subsidiaries, no
Multiemployer Plan is insolvent or in reorganization. None of the Borrower or
any of its Subsidiaries or any ERISA Affiliate has incurred a complete or
partial withdrawal from any Multiemployer Plan, and, if each of the Borrower,
any of its Subsidiaries and each ERISA Affiliate were to withdraw in a complete
withdrawal as of the date this assurance is given or deemed given, the aggregate
withdrawal liability that would be incurred would not reasonably be expected to
result in a Material Adverse Effect.

(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower or
any of its Subsidiaries, which would reasonably be expected to be asserted
successfully against any Plan and, if so asserted successfully, would reasonably
be expected either singly or in the aggregate to have a Material Adverse Effect.

(e) The Borrower, its Subsidiaries and any ERISA Affiliate have made all
material contributions to or under each Plan and Multiemployer Plan required by
law within the applicable time limits prescribed thereby, the terms of such Plan
or Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

(f) Except as would not individually or in the aggregate have a Material Adverse
Effect (x) no Plan which is subject to Section 412 of the Code or Section 302 of
ERISA has applied for or received an extension of any amortization period,
within the meaning of Section 412 of the Code or Section 302 or 304 of ERISA,
(y) the Borrower, its Subsidiaries and any ERISA Affiliate have not ceased
operations at a facility so as to become subject to the provisions of
Section 4062(e) of ERISA, withdrawn as a substantial employer so as to become
subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions and no lien imposed under the Code or ERISA on the assets of the
Borrower, its Subsidiaries or any ERISA Affiliate exists or is likely to arise
on account of any Plan and (z) none of the Borrower, its Subsidiaries or any
ERISA Affiliate has any liability under Section 4069 or 4212(c) of ERISA.

(g) Except as would not individually or in the aggregate, have a Material
Adverse Effect, (i) each Foreign Pension Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities, (ii) all contributions
required to be made with respect to a Foreign Pension Plan have been timely
made, (iii) neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan and (iv) the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Pension Plan, determined
as of the end of the Borrower’s most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities. No Foreign Pension Plan is a “registered pension plan” as such term
is defined in the Income Tax Act (Canada).

 

-58-



--------------------------------------------------------------------------------

8.11. Security Documents. (a) The provisions of the U.S. Guaranty and Collateral
Agreement are effective to create in favor of the Collateral Agent for the
benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties party thereto in
the U.S. GCA Collateral described therein, and, subject to Section 6.09(b), the
Collateral Agent, for the benefit of the Secured Creditors, has (or within 30
days following the Initial Borrowing Date will have) a fully perfected security
interest in all right, title and interest in all of the U.S. GCA Collateral
described therein, subject to no other Liens other than Permitted Liens. The
recordation of (x) the Grant of Security Interest in U.S. patents and (y) the
Grant of Security Interest in U.S. trademarks in the respective forms attached
to the U.S. Guaranty and Collateral Agreement, in each case in the United States
Patent and Trademark Office, together with filings on Form UCC-1 made pursuant
to the U.S. Guaranty and Collateral Agreement, will create, as may be perfected
by such filings and recordation, a perfected security interest in the United
States trademarks and patents covered by the U.S. Guaranty and Collateral
Agreement, and the recordation of the Grant of Security Interest in U.S.
Copyrights in the forms attached to the U.S. Guaranty and Collateral Agreement
with the United States Copyright Office together with filings on Form UCC-1 made
pursuant to the U.S. Guaranty and Collateral Agreement, will create, as may be
perfected by such filings and recordation, a perfected security interest in the
United States copyrights covered by the U.S. Guaranty and Collateral Agreement.

(b) The provisions of the Canadian Guaranty and Collateral Agreement are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties party thereto in the Canadian GCA
Collateral described therein, and, subject to Section 6.10(b), the Collateral
Agent, for the benefit of the Secured Creditors, has (or within 30 days
following the Initial Borrowing Date will have) a fully perfected security
interest in all right, title and interest in all of the Canadian GCA Collateral
described therein, subject to no other Liens other than Permitted Liens. The
recordation of (x) the Grant of Security Interest in Canadian patents, (y) the
Grant of Security Interest in Canadian trademarks and (z) the Grant of Security
Interest in Canadian copyrights in the respective forms attached to the Canadian
Guaranty and Collateral Agreement, in each case in the Canadian Intellectual
Property Office, together with filings of PPSA financing statements made
pursuant to the Canadian Guaranty and Collateral Agreement, will create, as may
be perfected by such filings and recordation, a perfected security interest in
the Canadian trademarks, patents and trademarks covered by the Canadian Guaranty
and Collateral Agreement.

(c) Upon recording with the appropriate recording office, each Mortgage creates,
as security for the obligations purported to be secured thereby, a valid and
enforceable mortgage lien and charge on and perfected security interest in the
respective Mortgaged Property in favor of the Collateral Agent (or such other
trustee as may be required or desired under local law) for the benefit of the
Secured Creditors, superior and prior to the rights of all third Persons (except
that the security interest in and mortgage lien and charge created on such
Mortgaged Property may be subject to the Permitted Encumbrances related
thereto).

8.12. Properties. All Real Property owned by the Borrower or any of its
Subsidiaries as of the Initial Borrowing Date and the nature of the interest
therein, is correctly set forth in Schedule 8.12 to the Disclosure Letter. The
Borrower and each of its Subsidiaries has good and indefeasible title to all
material properties (and to all buildings, fixtures and improvements located
thereon) owned by it, including all material property reflected in the most
recent historical balance sheets referred to in Section 8.05(a) (except as sold
or otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens.

 

-59-



--------------------------------------------------------------------------------

8.13. Subsidiaries. On and as of the Initial Borrowing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 8.13 to the
Disclosure Letter. Schedule 8.13 to the Disclosure Letter sets forth, as of the
Initial Borrowing Date, the percentage ownership of the direct parent of each
such Subsidiary in each class of capital stock or other Equity Interests of each
of Borrower’s direct and indirect Subsidiaries. All outstanding shares of Equity
Interests of each Subsidiary of the Borrower have been duly and validly issued,
are fully paid and non-assessable and have been issued free of preemptive
rights. No Subsidiary of the Borrower has outstanding any securities convertible
into or exchangeable for its Equity Interests or outstanding any right to
subscribe for or to purchase, or any options or warrants for the purchase of, or
any agreement providing for the issuance (contingent or otherwise) of or any
calls, commitments or claims of any character relating to, its Equity Interests
or any stock appreciation or similar rights; provided that (i) API Nanotronics
Sub, Inc. is obligated to issue Equity Interests in accordance with the Plan of
Arrangement undertaken pursuant to that certain Combination Agreement dated as
of May 5, 2006, among the Borrower f/k/a Rubincon Ventures Inc., API Electronics
Group Corp., and API Nanotronics Sub, Inc. f/k/a RVI Sub, Inc. and
(ii) Exchangeable Shares in the capital of API Nanotronics Sub, Inc. are
exchangeable for Borrower Common Stock pursuant to (A) the Support Agreement
dated November 6, 2006, between the Borrower f/k/a API Nanotronics Corp. and API
Nanotronics Sub, Inc. f/k/a RVI Sub, Inc., and (B) the Voting and Exchange Trust
Agreement dated November 6, 2006, among the Borrower f/k/a API Nanotronics
Corp., API Nanotronics Sub, Inc. f/k/a RVI Sub, Inc. and Equity Transfer & Trust
Company.

8.14. Compliance with Statutes, etc. Each of the Borrower and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities in respect
of the conduct of its business and the ownership of its property, except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

8.15. Investment Company Act. Neither the Borrower nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

8.16. Insurance. Schedule 8.16 to the Disclosure Letter sets forth a listing of
all insurance maintained by the Borrower and its Subsidiaries as of the Initial
Borrowing Date (other than local insurance policies maintained by Foreign
Subsidiaries of Borrower that are not Canadian Subsidiary Guarantors), with the
amounts insured (and any deductibles) set forth therein.

8.17. Environmental Matters. Except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) each of the
Borrower and its Subsidiaries is in compliance with all applicable Environmental
Laws and has obtained and is in compliance with the terms of any permits
required under such Environmental Laws; (b) there are no Environmental Claims
pending or to the knowledge of the Borrower, threatened, against the Borrower or
any of its Subsidiaries; (c) no Lien, other than a Permitted Lien, has been
recorded or to the knowledge of the Borrower, threatened under any Environmental
Law with respect to any Real Property owned by the Borrower or any of its
Subsidiaries; (d) neither the Borrower nor any of its Subsidiaries has agreed to
assume or accept responsibility, for any liability of any other Person under any
Environmental Law; and (e) there are no facts with respect to the past or
present business, operations, properties or facilities of the Borrower or any of
its Subsidiaries, or any of their respective predecessors, that could reasonably
be expected to give rise to any Environmental Claim under any Environmental Law.
This Section 8.17 sets forth the sole representations and warranties of the
Borrower and its Subsidiaries with respect to environmental matters.

8.18. Employment and Labor Relations. Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected, either individually

 

-60-



--------------------------------------------------------------------------------

or in the aggregate, to have a Material Adverse Effect. There is (i) no unfair
labor practice complaint pending against the Borrower or any of its Subsidiaries
or, to the knowledge of the Borrower, threatened against any of them, before the
National Labor Relations Board or similar agency or entity governing labor
relations of any Subsidiary, and no grievance or arbitration proceeding arising
out of or under any collective bargaining agreement is so pending against the
Borrower and its Subsidiaries or, to the knowledge of the Borrower, threatened
against any of them, (ii) no strike, labor dispute, slowdown or stoppage pending
against the Borrower or any of its Subsidiaries or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries, (iii) no
union representation question exists with respect to the employees of the
Borrower or any of its Subsidiaries, (iv) no equal employment opportunity
charges or other claims of employment discrimination are pending or, to the
Borrower’s knowledge, threatened against the Borrower or any of its Subsidiaries
and (v) no wage and hour department investigation has been made of the Borrower
or any of its Subsidiaries, except (with respect to any matter specified in
clauses (i) – (v) above, either individually or in the aggregate) such as could
not reasonably be expected to have a Material Adverse Effect.

8.19. Intellectual Property, etc. Each of the Borrower and its Subsidiaries owns
or has the right to use all the patents, trademarks, permits, domain names,
service marks, trade names, copyrights, licenses, franchises, inventions, trade
secrets, proprietary information and know-how of any type, whether or not
written (including, but not limited to, rights in computer programs and
databases) and formulas, or rights with respect to the foregoing, and has
obtained assignments of all leases, licenses and other rights of whatever
nature, necessary for the present conduct of its business, without any known
conflict with the rights of others which, or the failure to own or have which,
as the case may be, could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

8.20. Indebtedness. Schedule 10.04 to the Disclosure Letter sets forth a list of
all Indebtedness (including Contingent Obligations) of the Borrower and its
Subsidiaries as of the Initial Borrowing Date and which is to remain outstanding
after giving effect to the Transaction (excluding the Loans), in each case
showing the aggregate principal amount thereof and the name of each Credit Party
(or other Subsidiary of Borrower) that directly or indirectly is obligated under
(or guarantees) such debt.

8.21. Representations and Warranties in Acquisition Agreement. On the Initial
Borrowing Date, all representations and warranties made by the Target in the
Acquisition Agreement that are material to the interests of the Lenders are true
and correct, but only to the extent that the Borrower has the right (without
regard to any notice requirement) to terminate its obligations under the
Acquisition Agreement (or would be permitted to decline to consummate the
Acquisition) as a result of a breach of such representation and warranties in
the Acquisition Agreement.

8.22. Foreign Assets Control Regulations, Etc. Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy
Act”) or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign
Assets Control Regulations”) or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and
(b) the Patriot Act. Furthermore, none of the Borrower or its Affiliates (a) is
or will become a “blocked person” as described in the Executive Order, the
Trading With the Enemy Act or the Foreign Assets Control Regulations or
(b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order. Each Credit Party is in compliance, in all material respects, with
the Patriot Act to the extent applicable. No part of the proceeds of the Loans
will be used by the Credit Parties, directly or indirectly, for any payments to

 

-61-



--------------------------------------------------------------------------------

any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended. Notwithstanding anything to the contrary in this Section 8.22,
the provisions of this Section shall apply to the Canadian Subsidiary Guarantors
only to the extent it does not violate the Foreign Extraterritorial Measures Act
or any other mandatory requirement of Canadian law.

SECTION 9. Affirmative Covenants. The Borrower hereby covenants and agrees that
on and after the Effective Date and until the Total Commitment has terminated
and the Loans and Notes (in each case together with interest thereon), Fees and
all other Obligations (other than indemnities described in Section 13.13 and
reimbursement obligations under Section 13.01 which, in either case, are not
then due and payable) incurred hereunder and thereunder, are paid in full:

9.01. Information Covenants. Except as set forth in the last paragraph of this
Section 9.01, the Borrower will furnish to each Lender:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each Fiscal Year of the Borrower
(except for the quarterly accounting period ending on November 30, 2011),
(i) the consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such quarterly accounting period and the related consolidated
statements of income and retained earnings and statement of cash flows for such
quarterly accounting period and for the elapsed portion of the Fiscal Year ended
with the last day of such quarterly accounting period, in each case setting
forth comparative figures for the corresponding quarterly accounting period in
the prior Fiscal Year and comparable budgeted figures for such quarterly
accounting period as set forth in the respective budget delivered pursuant to
Section 9.01(d), all of which shall be certified by the chief financial officer
of the Borrower that they fairly present in all material respects in accordance
with GAAP the financial condition of the Borrower and its Subsidiaries as of the
dates indicated and the results of their operations for the periods indicated,
subject to normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such quarterly accounting period.

(b) Annual Financial Statements. Within 90 days after the close of each Fiscal
Year of the Borrower (including the six-month period ending November 30, 2011),
(i) the consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income
and retained earnings and statement of cash flows for such Fiscal Year setting
forth comparative figures for the preceding Fiscal Year, accompanied by an
opinion of Ernst & Young or such other certified independent accounting firm
reasonably acceptable to the Administrative Agent (which opinion shall be
without a “going concern” or like qualification or exception and without any
qualification or exception as to scope of audit) stating that in the course of
its regular audit of the financial statements of the Borrower and its
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, such accounting firm obtained no knowledge of any Default or
an Event of Default relating to financial or accounting matters which has
occurred and is continuing or, if in the opinion of such accounting firm such a
Default or an Event of Default has occurred and is continuing, a statement as to
the nature thereof, and (ii) management’s discussion and analysis of the
important operational and financial developments during such Fiscal Year.

(c) Management Letters. Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.

 

-62-



--------------------------------------------------------------------------------

(d) Budgets. No later than 30 days following the first day of each Fiscal Year
of the Borrower, a budget approved by the Borrower’s board of directors
(including budgeted statements of income, sources and uses of cash and balance
sheets for the Borrower and its Subsidiaries on a consolidated basis) for each
of the twelve months of such Fiscal Year prepared in detail setting forth, with
appropriate discussion, the principal assumptions upon which such budget is
based.

(e) Officer’s Certificates. At the time of the delivery (or deemed delivery) of
the financial statements provided for in Sections 9.01(a) and (b), a compliance
certificate from the chief financial officer of the Borrower in the form of
Exhibit H certifying on behalf of the Borrower that, to such officer’s knowledge
after due inquiry, no Default or Event of Default has occurred and is continuing
or, if any Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof, which certificate shall (i) set forth
in reasonable detail the calculations required to establish whether the Credit
Parties are in compliance with the provisions of Sections 10.07, 10.08 and
10.09, inclusive, at the end of such Fiscal Quarter or Fiscal Year, as the case
may be, (ii) if delivered with the financial statements required by
Section 9.01(b), set forth in reasonable detail the amount of (and the
calculations required to establish the amount of) Excess Cash Flow for the
respective Excess Cash Payment Period, and (iii) certify that there have been no
changes to the Schedules of the Security Documents, in each case since the
Initial Borrowing Date or, if later, since the date of the most recent
certificate delivered pursuant to this Section 9.01(e), or if there have been
any such changes, a list in reasonable detail of such changes (but, in each case
with respect to this clause (iii), only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of such
Security Documents) and whether the Borrower and the other Credit Parties have
otherwise taken all actions required to be taken by them pursuant to such
Security Documents in connection with any such changes.

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days after any officer of the Borrower or any of
its Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or an Event of Default, (ii) any litigation or
governmental investigation or proceeding pending against the Borrower or any of
its Subsidiaries (x) which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Document, or (iii) any other event, change or circumstance that
has had, or could reasonably be expected to have, a Material Adverse Effect.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the Borrower or any of its Subsidiaries shall publicly file with the Securities
and Exchange Commission or any successor thereto (the “SEC”) or deliver to
holders (or any trustee, agent or other representative therefor) or any of its
material Indebtedness pursuant to the terms of the documentation governing the
same.

(h) Environmental Matters. Promptly after any Authorized Officer of the Borrower
or any of its Subsidiaries obtains written notice of the following environmental
matters to the extent that such environmental matters, either individually or
when aggregated with all other such environmental matters, could reasonably be
expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by the Borrower
or any of its Subsidiaries;

 

-63-



--------------------------------------------------------------------------------

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that (a) results
in noncompliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; or

(iv) the taking of any removal or remedial action to the extent required by any
Environmental Law or any Governmental Authority in response to the Release or
threatened Release of any Hazardous Material on any Real Property owned, leased
or operated by the Borrower or any of its Subsidiaries.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

(i) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Subsidiaries
as the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Documents required to be delivered pursuant to Section 9.01(a), (b) or (g) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive MNPI with respect
to the Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall

 

-64-



--------------------------------------------------------------------------------

be deemed to have authorized the Administrative Agent, the Lead Arranger and the
Lenders to treat such Borrower Materials as not containing any MNPI (although it
may be sensitive and proprietary) with respect to the Borrower or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 13.16); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Lead Arranger shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”.

9.02. Books, Records and Inspections; Annual Meetings. (a) The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. Subject to any restrictions imposed by the DSS
or any other Governmental Authority, the Borrower will, and will cause each of
its Subsidiaries to, permit officers and designated representatives of the
Administrative Agent or any Lender to visit and inspect, under guidance of
officers of the Borrower or such Subsidiary, any of the properties of the
Borrower or such Subsidiary, and to examine the books of account of the Borrower
or such Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Subsidiary with, and be advised as to the same by, its and
their officers and independent accountants, all upon reasonable prior notice and
at such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or any such Lender may reasonably request; provided that,
so long as no Event of Default has occurred and is continuing, the
Administrative and Lenders shall collectively be entitled to conduct only one
such visit, inspection, examination, audit, check, test, appraisal or similar
verifications or discussions during any 12-month period.

(b) If requested by the Administrative Agent or the Required Lenders, at a date
to be mutually agreed upon between the Administrative Agent and the Borrower
occurring on or prior to the 120th day after the close of each Fiscal Year of
the Borrower, the Borrower will, at the request of the Administrative Agent,
hold a meeting with all of the Lenders at which meeting will be reviewed the
financial results of the Borrower and its Subsidiaries for the previous Fiscal
Year and the budgets presented for the current Fiscal Year of the Borrower.

9.03. Maintenance of Property; Insurance. (a) The Borrower will, and will cause
each of its Subsidiaries to, (i) keep all property necessary to the business of
the Borrower and its Subsidiaries in good working order and condition, ordinary
wear and tear excepted and subject to the occurrence of casualty and
condemnation events, (ii) maintain with financially sound and reputable
insurance companies insurance on all such property and against all such risks as
is consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Borrower and its Subsidiaries, and (iii) furnish to the Administrative Agent,
upon its request therefor, full information as to the insurance carried. In
addition to the requirements of the immediately preceding sentence, the Borrower
will at all times cause insurance of the types described in Schedule 8.16 to the
Disclosure Letter to be maintained (with the same scope of coverage as that
described in Schedule 8.16 to the Disclosure Letter) at levels which are
consistent with their practices immediately before the Initial Borrowing Date.
Such insurance shall include physical damage insurance on all real and personal
property (whether now owned or hereafter acquired) on an all risk basis and
business interruption insurance. The provisions of this Section 9.03 shall be
deemed supplemental to, but not duplicative of, the provisions of any Security
Documents that require the maintenance of insurance.

(b) If at any time the improvements on a Mortgaged Property are located in an
area identified as a special flood hazard area by the Federal Emergency
Management Agency or any

 

-65-



--------------------------------------------------------------------------------

successor thereto or other applicable agency, the Borrower will, and will cause
each of its Subsidiaries to, at all times keep and maintain flood insurance in
an amount satisfactory to the Administrative Agent but in no event less than the
amount sufficient to comply with the rules and regulations promulgated under the
National Flood Insurance Act of 1968 and Flood Disaster Protection Act of 1973,
each as amended from time to time.

(c) The Borrower will, and will cause each of the other Credit Parties to, at
all times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Credit Parties) shall be
endorsed to the Collateral Agent’s satisfaction for the benefit of the
Collateral Agent (including, without limitation, by naming the Collateral Agent
as loss payee and/or additional insured).

(d) If the Borrower or any of its Subsidiaries shall fail to maintain insurance
in accordance with this Section 9.03, or if the Borrower or any of its
Subsidiaries shall fail to so endorse and deposit all policies or certificates
with respect thereto, the Administrative Agent shall have the right (but shall
be under no obligation) to procure such insurance and the Borrower agrees to
reimburse the Administrative Agent for all costs and expenses of procuring such
insurance.

9.04. Existence; Franchises. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents; provided, however, that
nothing in this Section 9.04 shall prevent (i) sales of assets and other
transactions by the Borrower or any of its Subsidiaries in accordance with
Section 10.02 or (ii) the withdrawal by the Borrower or any of its Subsidiaries
of its qualification as a foreign Company in any jurisdiction if such withdrawal
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

9.05. Compliance with Statutes, etc. The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business and the ownership of its property
(including applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls), except such non-compliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

9.06. Compliance with Environmental Laws. (a) The Borrower will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to or required in respect of the conduct of its business or
operations or by the ownership, lease or use of any Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries,
except for such noncompliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h), (ii) at any time that the
Borrower or any of its Subsidiaries is not in compliance with Section 9.06(a) or
(iii) in the event that the Administrative Agent or the Lenders have exercised
any of the remedies pursuant to the last paragraph of Section 11, the Borrower
will (in each case) provide, at the expense of the Borrower and at the request
of the Administrative Agent, an environmental site assessment report concerning
any relevant Real Property owned, leased or operated by the Borrower or any of
its Subsidiaries, prepared by an environmental consulting firm reasonably
approved by the Administrative Agent, indicating the presence or absence of
Hazardous Materials in violation of Environmental Laws that require removal or
remedial action and the potential cost of any such removal or remedial action in
connection with such Hazardous Materials on

 

-66-



--------------------------------------------------------------------------------

such Real Property. If the Borrower fails to provide the same within 45 days
after such request was made, the Administrative Agent may order the same, the
cost of which shall be borne by the Borrower, and the Borrower shall and hereby
do grant to the Administrative Agent and the Lenders and their respective agents
access to such Real Property, and specifically grant the Administrative Agent
and the Lenders an irrevocable non-exclusive license, subject to the rights of
tenants, to undertake such an assessment at any reasonable time upon reasonable
notice to the Borrower, all at the expense of the Borrower.

9.07. ERISA. The Borrower shall supply to the Administrative Agent (in
sufficient copies for all Lenders, if the Administrative Agent so request);

(a) promptly and in any event within 15 days after receiving a request from the
Administrative Agent a copy of IRS Form 5500 (including the Schedule B) with
respect to a Plan;

(b) promptly and in any event within 30 days after the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred that would reasonably be expected to result in material
liability to the Borrower or any Subsidiaries of the Borrower, a certificate of
the chief financial officer of the Borrower describing such ERISA Event and the
action, if any, proposed to be taken with respect to such ERISA Event and a copy
of any notice filed with the PBGC or the IRS pertaining to such ERISA Event and
any notices received by the Borrower, any Subsidiary of the Borrower or ERISA
Affiliate from the PBGC or any other governmental agency with respect thereto;
provided that, in the case of ERISA Events under paragraph (d) of the definition
thereof, the 30-day period set forth above shall be a 10-day period, and, in the
case of ERISA Events under paragraph (b) of the definition thereof, in no event
shall notice be given later than 10 days after the occurrence of the ERISA
Event;

(c) promptly, and in any event within 30 days, after becoming aware that there
has been (i) an increase in Unfunded Pension Liabilities (taking into account
only Plans with positive Unfunded Pension Liabilities) that are reasonably
expected to result in material liability to the Borrower since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable, (ii) a material increase since the date the representations
hereunder are given or deemed given, or from any prior notice, as applicable, in
potential withdrawal liability under Section 4201 of ERISA, if the Borrower, any
Subsidiary of the Borrower and the ERISA Affiliates were to withdraw completely
from any and all Multiemployer Plans that are reasonably expected to result in a
material liability to the Borrower or any Subsidiary or (iii) the adoption of
any amendment to a Plan which results in a material increase in contribution
obligations of the Borrower or any Subsidiary, a detailed written description
thereof from the chief financial officer of the Borrower; and

(d) If, at any time after the Initial Borrowing Date, the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate maintains, or contributes to
(or incurs an obligation to contribute to), a Plan or Multiemployer Plan which
is not set forth in Schedule 8.10 to the Disclosure Letter, then the Borrower
shall deliver to the Agent an updated Schedule 8.10 to the Disclosure Letter as
soon as practicable, and in any event within 30 days after the Borrower, such
Subsidiary of the Borrower or such ERISA Affiliate maintains, or contributes to
(or incurs an obligation to contribute to), thereto.

9.08. End of Fiscal Years; Fiscal Quarters. The Borrower will cause (i) its and
each of its Subsidiaries’ fiscal years to end on May 31 for the 2011 calendar
year; provided that, as of December 1, 2011, the succeeding fiscal years of the
Borrower and each of its Subsidiaries shall end on November 30, and (ii) its and
each of its Subsidiaries’ fiscal quarters to end on the last day of each period
described in the definition of “Fiscal Quarter”.

 

-67-



--------------------------------------------------------------------------------

9.09. Performance of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.10. Payment of Taxes. The Borrower will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of the Borrower or any of its Subsidiaries not otherwise
permitted under Section 10.01(i); provided that neither the Borrower nor any of
its Subsidiaries shall be required to pay any such tax, assessment, charge, levy
or claim which is being contested in good faith and by proper proceedings if it
has maintained adequate reserves with respect thereto in accordance with GAAP.

9.11. Use of Proceeds. The Borrower will use the proceeds of the Loans only as
provided in Section 8.08.

9.12. Additional Security; Further Assurances; etc. (a) Subject to
Section 13.17, the Borrower shall cause, and will cause each of the other Credit
Parties to cause, (i) each of its Wholly-Owned Domestic Subsidiaries (other than
Immaterial Subsidiaries) formed or acquired (or which first becomes such a
Wholly-Owned Domestic Subsidiary or ceases to be an Immaterial Subsidiary) after
the Initial Borrowing Date to become a Credit Party (and a party to the U.S.
Guaranty and Collateral Agreement by executing a supplement thereto in form
reasonably satisfactory to the Administrative Agent) and to execute and deliver
all other appropriate Security Documents, in each case, within thirty (30) days
(or such longer time period if agreed to by the Administrative Agent in its sole
discretion) after the first date upon which the respective Subsidiary of such
Person becomes a Wholly-Owned Domestic Subsidiary or ceases to be an Immaterial
Subsidiary and (ii) each of each of its Wholly-Owned Canadian Subsidiaries
(other than Immaterial Subsidiaries) formed or acquired (or which first becomes
such a Wholly-Owned Canadian Subsidiary or ceases to be an Immaterial
Subsidiary) after the Initial Borrowing Date to become a Credit Party (and a
party to the Canadian Guaranty and Collateral Agreement by executing a
supplement thereto in form reasonably satisfactory to the Administrative Agent)
and to execute and deliver all other appropriate Security Documents, in each
case, within thirty (30) days (or such longer time period if agreed to by the
Administrative Agent in its sole discretion) after the first date upon which the
respective Subsidiary of such Person becomes a Wholly-Owned Canadian Subsidiary
or ceases to be an Immaterial Subsidiary. Upon execution and delivery of the
supplement to the U.S. Guaranty and Collateral Agreement or the Canadian
Guaranty and Collateral Agreement, as applicable, each such Person (i) shall
become a Subsidiary Guarantor hereunder and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Credit
Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Administrative Agent and the Lenders, in any property of such Credit
Party which constitutes Collateral as set forth in, and in accordance with, the
Security Documents. In addition, each new Wholly-Owned Subsidiary that is
required to execute any Credit Document shall execute and deliver, or cause to
be executed and delivered, all other relevant documentation (including opinions
of counsel) of the type described in Section 6 as such new Subsidiary would have
had to deliver if such new Subsidiary were a Credit Party on the Initial
Borrowing Date.

(b) Subject to Section 13.17, the Borrower will, and will cause each other
Credit Party to, grant to the Collateral Agent for the benefit of the Secured
Creditors security interests and Mortgages in such assets and Real Property of
the Borrower and such other Credit Party as are not covered by the original
Security Documents and as may be reasonably requested from time to time by the
Administrative Agent or the Required Lenders (collectively, the “Additional
Security Documents”).

 

-68-



--------------------------------------------------------------------------------

Subject to Section 13.17, all such security interests and Mortgages shall be
granted pursuant to documentation reasonably satisfactory in form and substance
to the Collateral Agent and shall constitute valid and enforceable perfected
security interests, hypothecations or Mortgages superior to and prior to the
rights of all third Persons and enforceable against third parties and subject to
no other Liens, except, in each case, for Permitted Liens or, in the case of
Real Property, the Permitted Encumbrances related thereto. The Additional
Security Documents or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Additional Security Documents and all
taxes, fees and other charges payable in connection therewith shall have been
paid in full. Notwithstanding the foregoing, this Section 9.12(b) shall not
apply to (and the Borrower and its Subsidiaries shall not be required to grant a
Mortgage in) any owned Real Property the fair market value of which is less than
$1,000,000, (ii) 2144 Franklin Drive NE, Palm Bay, FL, and (iii) 8031 & 8061
Avonia Road, Fairview, PA.

(c) Subject to Section 13.17, the Borrower will, and will cause each of the
other Credit Parties to, at the expense of the Borrower, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, Real
Property surveys, reports, landlord waivers, bailee agreements, control
agreements and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require. Furthermore, the Borrower will, and
will cause the other Credit Parties that are Subsidiaries of the Borrower to,
deliver to the Collateral Agent such opinions of counsel, title insurance and
other related documents as may be reasonably requested by the Administrative
Agent to assure itself that this Section 9.12 has been complied with.

(d) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of the Borrower and the other Credit Parties
constituting Collateral, the Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

(e) To the extent any action which would otherwise have been required to be
taken pursuant to Sections 6.09, 6.10 and 6.11 hereof have not been taken on or
prior to the Initial Borrowing Date as permitted thereby, then the Borrower
shall cause all such actions to be taken as promptly as practicable after the
Initial Borrowing Date, provided that in any event such actions shall be
required to be completed within (x) 45 days after the Initial Borrowing Date in
the case of actions otherwise required under Section 6.09(a) and 6.10(a), and
(y) 90 days after the Initial Borrowing Date in the case of actions required to
be taken pursuant to Section 6.11(a), in each case as such dates may be extended
(with respect to a given action or actions) at the sole discretion of the
Administrative Agent.

(f) The Borrower agrees that each action required by clauses (b) through (d) of
this Section 9.12 shall be completed as soon as possible, but in no event later
than 60 days after such action is requested to be taken by the Administrative
Agent or the Required Lenders (as such date may be extended at the sole
discretion of the Administration Agent); provided that, in no event will the
Borrower or any of its Subsidiaries be required to take any action, other than
using its commercially reasonable efforts, to obtain consents, waivers or other
agreements or documents from third parties with respect to the matters referred
to in this Section 9.12.

 

-69-



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained in this Section 9.12,
within thirty (30) days of the Initial Borrowing Date, the Borrower shall cause
the applicable Credit Party to make a claim under its title policy number
NCS-139588 RE from First American Title Company to resolve the “cloud on title”
described in exception 18 of the Mortgage Policy for the Mortgaged Property
located in Philadelphia, Pennsylvania. Borrower shall use commercially
reasonably efforts thereafter to cause First American Title Company to resolve
such issue as soon as commercially practicable, and upon such resolution shall
provide to the Collateral Agent an endorsement to the applicable Mortgage Policy
or a new Mortgage Policy removing exceptions 18 and 19 of the existing Mortgage
Policy.

9.13. Interest Rate Protection. No later than 120 days following the Initial
Borrowing Date, the Borrower will enter into (and thereafter maintain) Interest
Rate Protection Agreements in form and substance reasonably satisfactory to the
Administrative Agent, having a term of at least two years, establishing a fixed
or maximum interest rate per annum for an aggregate notional principal amount
equal to at least 50% of the aggregate principal amount of all Term Loans then
outstanding.

9.14. Ratings. The Borrower shall use its commercially reasonable efforts to
obtain and maintain (i) a public corporate family rating of the Borrower and a
rating of each Tranche of the Loans, in each case from Moody’s, and (ii) a
public corporate credit rating of the Borrower and a rating of each Tranche of
the Loans, in each case from S&P (it being understood and agreed that
(x) “commercially reasonable efforts” shall in any event include the payment by
the Borrower of customary rating agency fees and cooperation with information
and data requests by Moody’s and S&P in connection with their ratings process
and (y) for the avoidance of doubt, the Borrower shall have no obligation to
maintain or endeavor to maintain, whether through the use of its commercially
reasonable efforts or otherwise, any specific rating from either Moody’s or
S&P).

SECTION 10. Negative Covenants.

Each of the Borrower and its Subsidiaries hereby covenants and agrees that on
and after the Effective Date and until the Total Commitment has terminated and
the Loans and Notes (in each case, together with interest thereon), Fees and all
other Obligations (other than any indemnities described in Section 13.13 and
reimbursement obligations under Section 13.01 which, in either case, are not
then due and payable) incurred hereunder and thereunder, are paid in full:

10.01. Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of the
Borrower or any of its Subsidiaries, whether now owned or hereafter acquired, or
sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to the Borrower or any of its
Subsidiaries), or assign any right to receive income or permit the filing of any
financing statement under the UCC or any other similar notice of Lien under any
similar recording or notice statute; provided that the provisions of this
Section 10.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

(i) Liens for taxes, assessments or governmental charges or levies not yet
delinquent or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

 

-70-



--------------------------------------------------------------------------------

(ii) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, repairmen’s, workmen’s, suppliers’ and mechanics’
liens and other similar Liens arising in the ordinary course of business (A) for
amounts not yet overdue by more than 30 days or (B) for amounts that are overdue
by more than 30 days and which (x) do not in the aggregate materially detract
from the value of the property or assets of the Borrower and its Subsidiaries
taken as a whole or materially impair the use of such property or assets in the
operation of the business of the Borrower or its Subsidiaries or (y) are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing or staying the forfeiture or sale of the property or assets
subject to any such Lien;

(iii) Liens in existence on the Initial Borrowing Date which are listed, and the
property subject thereto described, in Schedule 10.01 to the Disclosure Letter,
plus renewals, replacements and extensions of such Liens incurred to secure
Permitted Refinancing Indebtedness;

(iv) Liens created by or pursuant to this Agreement and the Security Documents;

(v) (x) licenses, sublicenses, leases or subleases granted by the Borrower or
any of its Subsidiaries to other Persons not materially interfering with the
conduct of the business of the Borrower or any of its Subsidiaries and (y) any
interest or title of a lessor, sublessor or licensor under any lease or license
agreement permitted by this Agreement to which the Borrower or any of its
Subsidiaries is a party;

(vi) Liens securing Indebtedness permitted pursuant to Section 10.04(iv) and
Permitted Refinancing Indebtedness; provided that (A) such Liens attach at all
times only to the assets so financed except for accessions to the property that
is affixed or incorporated into the property covered by such Lien or financed
with the proceeds of such Indebtedness and the proceeds and the products thereof
and (B) that individual financings of equipment or machinery provided by one
lender may be cross collateralized to other financings of equipment or machinery
provided by such lender;

(vii) [RESERVED];

(viii) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries;

(ix) Liens arising from precautionary UCC or PPSA financing statement filings
regarding operating leases or consignments entered into in the ordinary course
of business or any other UCC financing statement filing under Section 9-505 of
the UCC;

(x) Liens arising out of the existence of judgments or awards in respect of
which the Borrower or any of its Subsidiaries shall in good faith be prosecuting
an appeal or proceedings for review and in respect of which there shall have
been secured a subsisting stay of execution pending such appeal or proceedings;

(xi) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;

 

-71-



--------------------------------------------------------------------------------

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business (exclusive of
obligations in respect of the payment for borrowed money), provided that the
aggregate amount of all cash and the fair market value of all other property
subject to all Liens permitted by this clause (xii) shall not at any time exceed
$2,500,000;

(xiii) Permitted Encumbrances;

(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition
or other permitted Investment, or on property or assets of a Subsidiary of the
Borrower in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition or other permitted Investment plus renewals, replacements
and extensions of such Liens incurred to secure Permitted Refinancing
Indebtedness; provided that (x) any Indebtedness that is secured by such Liens
constitutes Permitted Acquired Debt or Permitted Refinancing Indebtedness and
(y) such Liens are not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any other
property or assets of the Borrower or any of its Subsidiaries;

(xv) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;

(xvi) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (y) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;

(xvii) bankers’ or brokers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents or Investments on
deposit in one or more accounts maintained by Borrower or any of its
Subsidiaries (including Liens in favor of a banking institution arising as a
matter of law encumbering deposits), in each case granted in the ordinary course
of business in favor of the bank(s) or broker(s) with which such accounts are
maintained, securing amounts owing to such bank(s) or broker(s) with respect to
cash management and operating account arrangements and investment accounts;

(xviii) Liens on assets of Foreign Subsidiaries (other than Canadian Subsidiary
Guarantors) of the Borrower securing Indebtedness permitted to be incurred by
such Foreign Subsidiaries pursuant to Section 10.04;

(xix) Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 10.04;

(xx) Liens on earnest money deposits made in connection with any agreement in
respect of an anticipated Permitted Acquisition;

 

-72-



--------------------------------------------------------------------------------

(xxi) any zoning or similar law or right reserved to or vested in any Government
Authority to control or regulate the use of any Real Property;

(xxii) Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection;

(xxiii) Assignments of the right to receive income effected as part of the sale
of a Subsidiary or a business unit that is otherwise permitted pursuant to
Section 10.02; and

(xxiv) additional Liens of the Borrower or any Subsidiary not otherwise
permitted by this Section 10.01 that do not secure obligations in excess of
$2,500,000 in the aggregate for all such Liens at any time.

In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii), (ix), (xiv) and (xxiii) of this Section 10.01 by the Borrower or
any of its Subsidiaries, the Administrative Agent and the Collateral Agent shall
be authorized to take any actions deemed appropriate by it in connection
therewith (including, without limitation, by executing appropriate lien releases
or lien subordination agreements in favor of the holder or holders of such
Liens, in either case solely with respect to the item or items of equipment or
other assets subject to such Liens).

10.02. Consolidation, Merger, Purchase or Sale of Assets, etc. The Borrower will
not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or permit any
Person to merge, amalgamate or consolidate with it, or convey, sell, lease or
otherwise dispose of all or any part of its property or assets (other than sales
or other dispositions of inventory in the ordinary course of business), or enter
into any Sale Leaseback, or purchase or otherwise acquire (in one or a series of
related transactions) any part of the property or assets (other than purchases
or other acquisitions of inventory, materials, equipment, goods and services in
the ordinary course of business) of any Person that constitutes a line of
business, except that:

(i) Capital Expenditures by the Borrower and its Subsidiaries shall be permitted
to the extent not in violation of Section 10.07;

(ii) the Borrower and its Subsidiaries may liquidate or otherwise dispose of
obsolete, surplus or worn-out property or assets in the ordinary course of
business;

(iii) Investments may be made to the extent permitted by Section 10.05;

(iv) the Borrower and its Subsidiaries may sell or otherwise dispose of assets
(other than the capital stock or other Equity Interests of any Wholly-Owned
Subsidiary, unless all of the capital stock or other Equity Interests of such
Wholly-Owned Subsidiary are sold in accordance with this clause (iv)), so long
as (v) no Default or Event of Default then exists or would result therefrom,
(w) each such sale or other disposition is in an arm’s-length transaction and
the Borrower or the respective Subsidiary receives at least fair market value,
(x) the consideration received by the Borrower or such Subsidiary consists of at
least 80% cash and is paid at the time of the closing of such sale, (y) the Net
Sale Proceeds therefrom are applied and/or reinvested as (and to the extent)
required by Section 5.02(f) and (z) the aggregate amount of the cash and
non-cash proceeds received from all assets sold or otherwise disposed of
pursuant to this clause (iv) shall not exceed $10,000,000 in any Fiscal Year of
the Borrower (for this purpose, using the fair market value of any non-cash
consideration);

 

-73-



--------------------------------------------------------------------------------

(v) each of the Borrower and its Subsidiaries may lease (as lessee) or license
(as licensee) real or personal property (so long as any such lease or license
does not create a Capitalized Lease Obligation except to the extent permitted by
Section 10.04(iv));

(vi) each of the Borrower and its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, notes or accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;

(vii) each of the Borrower and its Subsidiaries may grant licenses, sublicenses,
leases or subleases to other Persons not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries, in each case so long
as no such grant otherwise adversely affects the Collateral Agent’s security
interest in the asset or property subject thereto;

(viii) the Borrower or any Subsidiary of the Borrower may convey, sell or
otherwise transfer all or any part of its business, properties and assets to the
Borrower or to any Subsidiary Guarantor, so long as any security interests
granted to the Collateral Agent for the benefit of the Secured Creditors
pursuant to the Security Documents in the assets so transferred shall remain in
full force and effect and perfected (to at least the same extent as in effect
immediately prior to such transfer) and all actions required to maintain said
perfected status have been taken;

(ix) any Subsidiary of the Borrower may merge or consolidate with and into, or
be dissolved or liquidated into, the Borrower or any Subsidiary Guarantor, so
long as (i) in the case of any such merger, consolidation, dissolution or
liquidation involving the Borrower, the Borrower is the surviving or continuing
entity of any such merger, consolidation, dissolution or liquidation, (ii) in
all other cases, a Subsidiary Guarantor is the surviving or continuing
corporation of any such merger, consolidation, dissolution or liquidation, and
(iii) any security interests granted to the Collateral Agent for the benefit of
the Secured Creditors pursuant to the Security Documents in the assets of such
Subsidiary shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, consolidation,
dissolution or liquidation) and all actions required to maintain said perfected
status have been taken;

(x) any Foreign Subsidiary of the Borrower may be merged, consolidated or
amalgamated with and into, or be dissolved or liquidated into, or transfer any
of its assets to, any Wholly-Owned Foreign Subsidiary of the Borrower, so long
as (i) such Wholly-Owned Foreign Subsidiary of the Borrower is the surviving or
continuing entity of any such merger, consolidation, amalgamation, dissolution
or liquidation and (ii) any security interests granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
the Equity Interests of such Wholly-Owned Foreign Subsidiary and such Foreign
Subsidiary shall remain in full force and effect and perfected and enforceable
(to at least the same extent as in effect immediately prior to such merger,
consolidation, amalgamation, dissolution, liquidation or transfer) and all
actions required to maintain said perfected status have been taken;

(xi) Permitted Acquisitions may be consummated and any Subsidiary of the
Borrower may merge with or into the Person such Subsidiary was formed to acquire
in connection with a Permitted Acquisition; provided that in the case of a
merger involving a Subsidiary Guarantor, the continuing or surviving Person
shall be a Subsidiary Guarantor;

 

-74-



--------------------------------------------------------------------------------

(xii) the Borrower and its Subsidiaries may liquidate or otherwise dispose of
Cash Equivalents in the ordinary course of business, in each case for cash at
fair market value;

(xiii) the Acquisition shall be permitted in accordance with the terms of the
Acquisition Documents;

(xiv) each of the Borrower and its Subsidiaries may grant easements, rights of
way and similar rights in Real Property and may convey Real Property to
governmental entities in connection with a condemnation or deed in lieu thereof;

(xv) the Borrower and its Subsidiaries may sell or dispose of Equity Interests
of any Subsidiary of Borrower in order to qualify members of the Governing Body
of such Subsidiary if required by applicable law;

(xvi) the Borrower or any Subsidiary of Borrower may abandon registered
intellectual property which, in the reasonable good faith determination of the
Borrower or such Subsidiary, is uneconomical, negligible, obsolete or otherwise
not material in the conduct of the business of the Borrower or such Subsidiary;

(xvii) the Borrower or any Subsidiary of Borrower may dispose of any asset
subject to a Recovery Event (without regard to the proviso in the definition
thereof); provided that the Net Cash Proceeds received by the Borrower or such
Subsidiary shall be applied as (and to the extent) required by Section 5.02(g);

(xviii) the Borrower or any of its Subsidiaries may convert from a corporation
to a limited liability company, or vice versa, if the Borrower determines in
good faith that such action is in the best interests of the Borrower and its
Subsidiaries so long as following such conversion, the Borrower and its
Subsidiaries have complied with the requirements of Section 9.12, if applicable;

(xix) the Borrower or any of its Subsidiaries may dispose of fixed or capital
assets to the extent that (A) such assets are exchanged for credit against the
purchase price of other replacement fixed or capital assets or (B) the proceeds
of such disposition are reasonably promptly applied to the purchase price of
replacement fixed or capital assets;

(xx) the Borrower or any of its Subsidiaries may dispose of the Real Property
located at (A) 102 Ford Street, Building 5A, Ogdensburg, New York 11669,
(B) 2144 Franklin Drive NE, Palm Bay, FL; (C) 8031 & 8061 Avonia Road, Fairview,
PA, (D) Unit A, Brunel Court, Waterwells Business Park, Quedgeley, Gloucester,
GL2 2AL United Kingdom and (E) 328 State Street, St. Mary’s, PA; provided that
the consideration received by the Borrower or such Subsidiary for each such
disposition consists of at least 80% cash and is paid at the time of the closing
of such sale;

(xxi) the Borrower or any of its Subsidiaries may enter into Sale Leasebacks;
provided that such Sale Leasebacks shall not in the aggregate exceed $10,000,000
at any time;

(xxii) the Borrower or any of its Subsidiaries may make the Permitted SenDEC
Payments;

(xxiii) dispositions to the extent constituting a Permitted Lien or Dividend
permitted under Section 10.03(iii); and

 

-75-



--------------------------------------------------------------------------------

(xxiv) the Borrower or any of its Subsidiaries may dispose of Cryptek Holdco UK
Limited and/or any of its Subsidiaries or all or any part of the businesses or
assets of such Persons, in a single transaction or series of transactions, so
long as the consideration received therefor is at least equal to the fair market
value thereof (as determined by Borrower in its reasonable discretion).

To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the Borrower or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
and/or evidence the foregoing.

10.03. Dividends. The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:

(i) any Subsidiary of the Borrower may pay cash Dividends to the Borrower or to
any Wholly-Owned Subsidiary of the Borrower;

(ii) any Non-Wholly-Owned Subsidiary of the Borrower may pay cash Dividends to
its shareholders, members or partners generally, so long as the Borrower or its
respective Subsidiary which owns the Equity Interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary); and

(iii) the Borrower may pay Dividends not otherwise permitted hereto in an
aggregate amount not to exceed $2,500,000 at any time or $1,000,000 in any
Fiscal Year to (A) purchase, redeem, retire or otherwise acquire Equity
Interests, or options or other equity or phantom equity in respect of Equity
Interests, of the Borrower or any Subsidiary of the Borrower from present or
former directors, officers, employees or consultants of the Borrower or such
Subsidiary upon the death, disability, retirement, severance or termination of
employment or engagement of such director, officer, employee or consultant, and
(B) make aggregate payments in respect of any other purchases or repurchases of
the Equity Interests of the Borrower or any Subsidiary of the Borrower; provided
that, in each case, no Default or Event of Default then exists or would result
therefrom.

10.04. Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness
(Indebtedness described below is herein referred to as “Permitted
Indebtedness”), except:

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii) Existing Indebtedness outstanding on the Initial Borrowing Date and listed
on Schedule 10.04 to the Disclosure Letter (as reduced by any repayments of
principal thereof other than with the proceeds of Permitted Refinancing
Indebtedness), without giving effect to any subsequent extension, renewal or
refinancing thereof except through one or more issuances of Permitted
Refinancing Indebtedness in respect thereof;

 

-76-



--------------------------------------------------------------------------------

(iii) Indebtedness of the Borrower and its Subsidiaries under (x) Interest Rate
Protection Agreements entered into with respect to other Indebtedness permitted
under this Section 10.04 and (y) Other Hedging Agreements entered into in the
ordinary course of business and providing protection to the Borrower and its
Subsidiaries against fluctuations in currency values or commodity prices in
connection with the Borrower’s or any of its Subsidiaries’ operations, in either
case so long as the entering into of such Interest Rate Protection Agreements or
Other Hedging Agreements are bona fide hedging activities and are not for
speculative purposes;

(iv) Indebtedness, including purchase money obligations (including obligations
in respect of Mortgages, industrial revenue bonds, industrial development bonds,
and similar financings) (A) in respect of Capitalized Lease Obligations or
(B) incurred to finance the acquisition, construction or improvement of any
fixed or capital assets, and any modifications, extensions, renewals,
refundings, replacements, refinancings and extensions of any such Indebtedness
that do not increase the outstanding principal amount thereof; provided that
(x) in the case of clause (B) above, such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and (y) the aggregate principal amount of Indebtedness permitted by
this Section 10.04(iv) shall not exceed $10,000,000 at any time outstanding;

(v) Indebtedness constituting Intercompany Loans to the extent permitted by
Section 10.05(vii);

(vi) Indebtedness consisting of unsecured guaranties (A) by the Credit Parties
of each other’s Indebtedness and lease and other contractual obligations
permitted under this Agreement, (B) by Subsidiaries which are not Credit Parties
of each other’s Indebtedness and lease and other contractual obligations
permitted under this Agreement, (C) by Subsidiaries which are not Credit Parties
of Credit Parties’ Indebtedness and lease and other contractual obligations
permitted under this Agreement, and (D) by the Credit Parties of Indebtedness
and lease and other contractual obligations permitted under this Agreement of
any Subsidiary that is not a Credit Party, provided that such obligations with
respect to this clause (D) shall not exceed $2,500,000 outstanding in principal
amount at any time;

(vii) Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition or other permitted Investment (or Indebtedness assumed at
the time of a Permitted Acquisition or other permitted Investment of an asset
securing such Indebtedness) (any such Indebtedness, “Permitted Acquired Debt”)
and any Permitted Refinancing Indebtedness in respect thereof, provided that
(x) such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition or other permitted Investment and
(y) the aggregate principal amount of all Indebtedness permitted by this clause
(vii) shall not exceed $5,000,000 at any one time outstanding;

(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of its incurrence;

(ix) Indebtedness of the Borrower and its Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds, customs bonds, completion
guarantees, workers’ compensation claims or like instruments in the ordinary
course of business or in connection with the enforcement of rights or claims of
the Borrower or any of its Subsidiaries or in connection with judgments that do
not result in a Default or an Event of Default or in connection with any Lien
that is permitted pursuant to Section 10.01(xii);

 

-77-



--------------------------------------------------------------------------------

(x) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Borrower or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only for a period not exceeding twelve months;

(xi) Indebtedness of the Borrower or any of its Subsidiaries which may be deemed
to exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with the acquisition or
disposition of assets in accordance with the requirements of this Agreement, so
long as any such obligations are those of the Person making the respective
acquisition or sale, and are not guaranteed by any other Person except as
permitted by Section 10.04(vi);

(xii) Indebtedness comprising deferred compensation, severance, pension, health
and retirement benefits or the equivalent thereof to current and former
employees of the Borrower and its Subsidiaries;

(xiii) Indebtedness owed to (including in respect of letters of credit for the
benefit of) any Person in connection with workers’ compensation, health,
disability, or other employee benefits or property, casualty or liability
insurance provided by such Person to the Borrower or any Subsidiary pursuant to
reimbursement or indemnification obligations to such Person, in each case, in
the ordinary course of business;

(xiv) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, or cash management services, in each case, incurred in
the ordinary course of business;

(xv) Indebtedness in respect of any indemnification obligation, adjustment of
purchase price, non-compete, or similar obligation of any Loan Party incurred in
connection with one or more Permitted Acquisitions;

(xvi) Permitted SenDEC Payments;

(xvii) Indebtedness in respect of netting services, overdraft protection and
other similar services or otherwise in connection with deposit or securities
accounts in the ordinary course of business;

(xviii) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(xix) unsecured Indebtedness of the Credit Parties incurred in connection with a
Permitted Acquisition in an aggregate principal amount not to exceed $25,000,000
at any time outstanding; provided that such Indebtedness (A) is not subject to
any mandatory repayment prior to the date occurring twelve months following the
latest Maturity Date and (B) will be subordinated to the Obligations upon terms
and conditions reasonably satisfactory to the Administrative Agent;

 

-78-



--------------------------------------------------------------------------------

(xx) Indebtedness incurred in connection with a Sale Leaseback permitted under
Sections 10.02(xx) and (xxi); and

(xxi) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness incurred by the Borrower and its Subsidiaries
in an aggregate principal amount not to exceed $5,000,000 at any one time
outstanding, which Indebtedness shall be unsecured unless otherwise permitted
under Section 10.01.

10.05. Advances, Investments and Loans. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other Equity Interest in, or make any capital contribution
to, any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an “Investment” and, collectively, “Investments”), except
that the following shall be permitted:

(i) the Borrower and its Subsidiaries may acquire and hold accounts receivable
or notes receivable owing to any of them, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms of the Borrower or such Subsidiary and any prepayments and other
credits to suppliers or vendors made in the ordinary course of business;

(ii) the Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents;

(iii) the Borrower and its Subsidiaries may hold the Investments held by them on
the Initial Borrowing Date and described on Schedule 10.05 to the Disclosure
Letter, including any modification, replacement, renewal or extension thereof
which does not increase the amount thereof, provided that any additional
Investments made with respect thereto shall be permitted only if permitted under
the other provisions of this Section 10.05;

(iv) the Borrower and its Subsidiaries may acquire and own Investments
(including debt obligations) received in connection with the workout, bankruptcy
or reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

(v) the Borrower and its Subsidiaries may make loans and advances to their
officers, directors and employees for moving, relocation and travel expenses and
other similar expenditures, in each case in the ordinary course of business in
an aggregate amount not to exceed $1,000,000 at any time (determined without
regard to any write-downs or write-offs of such loans and advances);

(vi) the Borrower and the other Credit Parties may enter into Interest Rate
Protection Agreements and Other Hedging Agreements to the extent permitted by
Section 10.04(iii);

(vii) (I) any Credit Party may make intercompany loans and advances to any other
Credit Party, (II) any Credit Party may make intercompany loans and advances to
any Subsidiary which is not a Credit Party, (III) any Subsidiary which is not a
Credit Party may make intercompany loans and advances to any Credit Party and
(IV) any Subsidiary which is not a Credit Party may make intercompany loans and
advances to any other Subsidiary that is not a

 

-79-



--------------------------------------------------------------------------------

Credit Party (such intercompany loans and advances referred to in preceding
clauses (I) through (IV), collectively, the “Intercompany Loans”), provided,
that (u) at no time shall the aggregate outstanding principal amount of all
Intercompany Loans made pursuant to preceding subclause (II) of this clause
(vii), when added to the amount of contributions, acquisitions of Equity
Interests, capitalizations and forgivenesses theretofore made pursuant to
subclause (II) of Section 10.05(viii) (for this purpose, taking the fair market
value of any property (other than cash) so contributed at the time of such
contribution), exceed $2,500,000 (determined without regard to any write-downs
or write-offs of such loans and advances and net of any returns on any such
Investment in the form of a principal repayment, distribution, dividend or
redemption, as applicable), (v) no Intercompany Loan may be made pursuant to
subclause (II) above at any time that a Default or an Event of Default has
occurred and is continuing, (w) each Intercompany Loan shall be evidenced by an
Intercompany Note, (x) each such Intercompany Note owned or held by a Credit
Party shall be pledged to the Collateral Agent pursuant to the U.S. Guaranty and
Collateral Agreement and/or Canadian Guaranty and Collateral Agreement, (y) each
Intercompany Loan made by any Subsidiary of the Borrower that is not a Credit
Party to a Credit Party shall be subject to the subordination provisions
contained in the respective Intercompany Note and (z) any Intercompany Loans
made to any Subsidiary Guarantor or any Wholly-Owned Foreign Subsidiary pursuant
to this clause (vii) shall cease to be permitted by this clause (vii) if such
Subsidiary Guarantor or Wholly-Owned Foreign Subsidiary, as the case may be,
ceases to constitute a Subsidiary Guarantor that is a Wholly-Owned Domestic
Subsidiary or a Wholly-Owned Foreign Subsidiary, as the case may be;

(viii) (I) any Credit Party may make Investments in any other Credit Party and
may capitalize or forgive any Indebtedness owed to it by such other Credit
Party, (II) any Credit Party may make Investments in any Subsidiary which is not
a Credit Party and may capitalize or forgive any Indebtedness outstanding under
clause (vii) of this Section 10.05 that is owed to such Credit Party by any
Subsidiary which is not a Credit Party, and (III) any Subsidiary which is not a
Credit Party may make Investments in any other Subsidiary that is not a Credit
Party and may capitalize or forgive any Indebtedness owed to it by such other
Subsidiary which is not a Credit Party; provided that (w) the aggregate amount
of Investments, capitalizations and forgiveness on and after the Initial
Borrowing Date made pursuant to preceding subclause (II) (for this purpose,
taking the fair market value of any property (other than cash) so contributed at
the time of such contribution), when added to the aggregate outstanding
principal amount of Intercompany Loans made to Subsidiaries which are not Credit
Parties pursuant to subclause (II) of Section 10.05(vii) (determined (A) without
regard to any write-downs or write-offs thereof and (B) net of any returns on
any such Investment in the form of a principal repayment, distribution, dividend
or redemption, as applicable), shall not exceed an amount equal to $2,500,000,
(x) no contribution, capitalization or forgiveness may be made pursuant to
preceding subclause (II) at any time that a Default or an Event of Default has
occurred and is continuing, (y) in the case of any contribution pursuant to
preceding subclause (I), any security interest granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
any assets so contributed shall remain in full force and effect and perfected
(to at least the same extent as in effect immediately prior to such
contribution) and all actions required to maintain said perfected status have
been taken and (z) any Investment made in or to any Subsidiary Guarantor or any
Wholly-Owned Foreign Subsidiary pursuant to this clause (viii) shall cease to be
permitted hereunder if such Subsidiary Guarantor or Wholly-Owned Foreign
Subsidiary, as the case may be, ceases to constitute a Subsidiary Guarantor that
is a Wholly-Owned Domestic Subsidiary or a Wholly-Owned Foreign Subsidiary, as
the case may be, unless all such Investments are transferred to a Person other
than the Borrower or any Subsidiary of the Borrower in a transaction permitted
under Section 10.02;

 

-80-



--------------------------------------------------------------------------------

(ix) the Borrower and its Subsidiaries may own the Equity Interests of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement (so long as all amounts invested in such Subsidiaries are
independently justified under another provision of this Section 10.05);

(x) Contingent Obligations permitted by Section 10.04, to the extent
constituting Investments;

(xi) Permitted Acquisitions shall be permitted in accordance with the terms of
this Agreement (including, for the avoidance of doubt, the formation of any
Subsidiary in connection with such Permitted Acquisitions and the capitalization
of such Subsidiary whether by capital contribution or intercompany loans);

(xii) the Borrower and its Subsidiaries may receive and hold promissory notes
and other non-cash consideration received in connection with any asset sale or
other disposition permitted by Section 10.02(iv);

(xiii) the Borrower and its Subsidiaries may make advances in the form of a
prepayment of expenses to vendors, suppliers and trade creditors consistent with
their past practices, so long as such expenses were incurred in the ordinary
course of business of the Borrower or such Subsidiary;

(xiv) Investments in the ordinary course of business consisting of endorsements
of negotiable instruments for collection or deposit;

(xv) Investments acquired in connection with Permitted Acquisitions so long as
such Investments have not been acquired in contemplation of such Permitted
Acquisitions, including any modification, replacement, renewal or extension
thereof which does not increase the amount thereof;

(xvi) earnest money deposits in connection with Permitted Acquisitions or any
other acquisition of property or assets not otherwise prohibited by this
Agreement or the other Loan Documents;

(xvii) the Acquisition shall be permitted in accordance with the terms of the
Acquisition Documents;

(xviii) the Borrower may acquire and hold obligations of one or more officers or
other employees of Borrower or its Subsidiaries in connection with such
officers’ or employees’ acquisitions of Borrower’s Equity Interests, so long as
no cash is actually advanced by Borrower or any of its Subsidiaries to such
officers or employees in connection with the acquisition of any such
obligations; and

(xix) in addition to Investments permitted by clauses (i) through (xviii) of
this Section 10.05, the Borrower and its Subsidiaries may make additional loans,
advances and other Investments to or in a Person in an aggregate amount for all
loans, advances and other Investments made pursuant to this clause
(xix) (determined without regard to any write-downs or write-offs thereof), net
of cash repayments of principal in the case of loans, sale proceeds in the case
of Investments in the form of debt instruments and cash equity returns (whether
as a distribution, dividend, redemption or sale) in the case of equity
investments, not to exceed $5,000,000.

 

-81-



--------------------------------------------------------------------------------

10.06. Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of the Borrower or any of its Subsidiaries,
other than in the ordinary course of business and on terms and conditions
substantially as favorable to the Borrower or such Subsidiary as would
reasonably be obtained by the Borrower or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:

(i) Dividends may be paid to the extent provided in Section 10.03;

(ii) loans may be made and other transactions may be entered into by the
Borrower and its Subsidiaries to the extent permitted by Sections 10.02, 10.04
and 10.05;

(iii) customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Borrower and its Subsidiaries;

(iv) the Borrower and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements with
officers, employees and directors of the Borrower and its Subsidiaries in the
ordinary course of business;

(v) Subsidiaries of the Borrower may pay management fees, licensing fees and
similar fees to any Credit Party; and

(vi) any transaction between or among the Borrower and any of its Subsidiaries
or between or among any of the Subsidiaries.

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall the Borrower or any of its Subsidiaries pay any management,
consulting or similar fee to any of their respective Affiliates except as
specifically provided in clause (v) of this Section 10.06.

10.07. Capital Expenditures. (a) The Borrower will not, and will not permit any
of its Subsidiaries to make any Capital Expenditures, except that during any
Fiscal Year of the Borrower set forth below (taken as one accounting period),
the Borrower and its Subsidiaries may make Capital Expenditures so long as the
aggregate amount of all such Capital Expenditures does not exceed in any Fiscal
Year of the Borrower set forth below the amount set forth opposite such Fiscal
Year below:

 

Fiscal Year Ending

   Amount  

November 30, 2011

   $ 8,000,000   

November 30, 2012

   $ 8,000,000   

November 30, 2013

   $ 8,000,000   

November 30, 2014

   $ 8,000,000   

November 30, 2015

   $ 8,000,000   

November 30, 2016

   $ 8,000,000   

November 30, 2017

   $ 8,000,000   

November 30, 2018

   $ 8,000,000   

(b) In addition to the foregoing, in the event that the amount of Capital
Expenditures permitted to be made by the Borrower and its Subsidiaries pursuant
to clause (a) above in any Fiscal Year of the Borrower (before giving effect to
any increase in such permitted Capital Expenditure amount pursuant to this
clause (b)) is greater than the amount of Capital Expenditures

 

-82-



--------------------------------------------------------------------------------

actually made by the Borrower and its Subsidiaries during such Fiscal Year, such
excess may be carried forward and utilized to make Capital Expenditures in the
immediately succeeding Fiscal Year, provided that (x) no amounts once carried
forward pursuant to this Section 10.07(b) may be carried forward to any Fiscal
Year of the Borrower thereafter and (y) no amounts carried forward into a
subsequent Fiscal Year may be used until all Capital Expenditures permitted
pursuant to clause (a) above for such subsequent Fiscal Year are first used in
full.

(c) In addition to the foregoing, the Borrower and its Subsidiaries may make
additional Capital Expenditures (which Capital Expenditures will not be included
in any determination under Section 10.07(a) or (b)) with the amount of Net Sale
Proceeds received by the Borrower or any of its Subsidiaries from any Asset Sale
so long as such Net Sale Proceeds are reinvested within 12 months following the
date of such Asset Sale (or if the Borrower or such Subsidiary has entered into
a binding commitment to reinvest prior to the last day of such 12-month period,
within 18 months of such Asset Sale), but only to the extent that such Net Sale
Proceeds are not otherwise required to be applied as a mandatory repayment
pursuant to Section 5.02(e).

(d) In addition to the foregoing, the Borrower and its Subsidiaries may make
additional Capital Expenditures (which Capital Expenditures will not be included
in any determination under Section 10.07(a) or (b)) with the amount of Net Cash
Proceeds received by the Borrower or any of its Subsidiaries from any Recovery
Event so long as such Net Cash Proceeds are used to purchase assets (other than
inventory and working capital) used or to be used in the businesses permitted
pursuant to Section 10.13 within 12 months following the date of the receipt of
such Net Cash Proceeds (or if the Borrower or such Subsidiary has entered into a
binding commitment to reinvest prior to the last day of such 12-month period,
within 18 months of such Recovery Event), but only to the extent that such Net
Cash Proceeds are not otherwise required to be applied as a mandatory repayment
pursuant to Section 5.02(g).

(e) In addition to the foregoing, the Borrower and its Subsidiaries may make
additional Capital Expenditures (which Capital Expenditures will not be included
in any determination under Section 10.07(a) or (b)) constituting Permitted
Acquisitions effected in accordance with the requirements of the definition of
“Permitted Acquisitions”.

10.08. Interest Coverage Ratio. As of the last day of the Fiscal Quarter ending
on each date set forth below, the Borrower will not permit the Interest Expense
Coverage Ratio for the Test Period ending on such date to be less than the ratio
set forth opposite such Fiscal Quarter below:

 

Fiscal Quarter Ending

   Ratio

August 31, 2011

   3.00:1.00

November 30, 2011

   3.25:1.00

February 29, 2012

   3.50:1.00

May 31, 2012 and each Fiscal Quarter ending thereafter

   4.00:1.00

 

-83-



--------------------------------------------------------------------------------

10.09. Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio as of the last day of any period set forth below to be greater than the
ratio set forth opposite such period below:

 

Fiscal Quarter Ending

   Ratio

August 31, 2011

   4.50:1.00

November 30, 2011

   4.00:1.00

February 29, 2012

   3.50:1.00

May 31, 2012

   3.25:1.00

August 31, 2012

   3.00:1.00

November 30, 2012

   2.75:1.00

February 28, 2013

   2.50:1.00

May 31, 2013

   2.50:1.00

August 31, 2013

   2.25:1.00

November 30, 2013

   2.25:1.00

February 28, 2014 and each Fiscal Quarter ending thereafter

   2.00:1.00

10.10. Modifications of Acquisition Documents, Certificate of Incorporation,
By-Laws and Certain Other Agreements, etc. The Borrower will not, and will not
permit any of its Subsidiaries to:

(a) amend, modify, change or waive any term or provision of any Acquisition
Document unless such amendment, modification, change or waiver could not
reasonably be expected to be materially adverse to the interests of the Lenders
or the same is approved in advance by the Administrative Agent (such consent not
to be unreasonably withheld, delayed or conditioned); and

(b) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), unanimous
shareholder declarations (solely with respect to Canadian Subsidiary Guarantors)
or shareholder agreements (solely with respect to Canadian Subsidiary
Guarantors), as applicable, or any agreement entered into by it with respect to
its capital stock or other Equity Interests, or enter into any new agreement
with respect to its capital stock or other Equity Interests, unless such
amendment, modification, change or other action contemplated by this clause
(b) could not reasonably be expected to be materially adverse to the interests
of the Lenders; provided that, for the avoidance of doubt, each of the Borrower
and its Subsidiaries may issue capital stock or other Equity Interests to the
extent permitted under Section 10.12 (and, in connection therewith, may amend,
modify or change its certificate or articles of incorporation (including,
without limitation, by the filing or modification of any certificate or articles
of designation), certificate of formation, limited liability company agreement
or by-laws (or the equivalent organizational documents), unanimous shareholder
declarations (solely with respect to Canadian Subsidiary Guarantors) or
shareholder agreements (solely with respect to Canadian Subsidiary Guarantors),
as applicable, or any agreement entered into by it with respect to its capital
stock or other Equity Interests, or enter into any new agreement with respect to
its capital stock or other Equity Interests).

10.11. Limitation on Certain Restrictions on Subsidiaries. The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any such Subsidiary

 

-84-



--------------------------------------------------------------------------------

to (a) pay dividends or make any other distributions on its capital stock or any
other Equity Interest or participation in its profits owned by the Borrower or
any of its Subsidiaries, or pay any Indebtedness owed to the Borrower or any of
its Subsidiaries, (b) make loans or advances to the Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other
Credit Documents, (iii) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of the Borrower or any
of its Subsidiaries, (iv) customary provisions restricting assignment of any
licensing agreement (in which the Borrower or any of its Subsidiaries is the
licensee) or other contract entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business, (v) restrictions on the
transfer of any asset pending the close of the sale of such asset and customary
restrictions contained in purchase agreements, acquisition agreements (including
by way of merger, acquisition or consolidation) to the extent in effect pending
the consummation of such transaction, (vi) restrictions on the transfer of any
asset subject to a Lien permitted by Section 10.01; (vii) any agreement or
instrument governing Permitted Acquired Debt, which encumbrance or restriction
is not applicable to any Person or the properties or assets of any Person, other
than the Person or the properties or assets of the Person acquired pursuant to
the respective Permitted Acquisition or Investment and so long as the respective
encumbrances or restrictions were not created (or made more restrictive) in
connection with or in anticipation of the respective Permitted Acquisition or
Investment; (viii) restrictions applicable to any joint venture that is a
Subsidiary existing at the time of the acquisition thereof as a result of an
Investment pursuant to Section 10.05 or a Permitted Acquisition effected in
accordance with the terms of this Agreement; provided that the restrictions
applicable to such joint venture are not made more burdensome, from the
perspective of the Borrower and its Subsidiaries, than those as in effect
immediately before giving effect to the consummation of the respective
Investment or Permitted Acquisition; (ix) customary restrictions contained in
any agreement governing Indebtedness that is otherwise permitted pursuant to
Section 10.04, provided that such restrictions are not materially more
burdensome, from the perspective of the Borrower and its Subsidiaries, than
those contained in this Agreement; and (x) customary net worth provisions or
other financial maintenance provisions contained in Real Property leases entered
into by the Borrower or any Subsidiary, so long as the Borrower has determined
in good faith that such net worth provisions or other financial maintenance
provisions could not reasonably be expected to impair the ability of the Credit
Parties to meet their ongoing obligations under the Credit Documents.

10.12. Limitation on Issuance of Equity Interests. (a) The Borrower will not,
and will not permit any of its Subsidiaries (other than Wholly-Owned
Subsidiaries) to, issue (i) any Preferred Equity (other than Qualified Preferred
Stock) or (ii) any redeemable common stock or other redeemable common Equity
Interests other than common stock or other redeemable common Equity Interests
that is or are redeemable at the sole option of the Borrower or such Subsidiary,
as the case may be. Notwithstanding anything herein to the contrary, API
Nanotronics Sub, Inc. may issue Equity Interests in accordance with the Plan of
Arrangement undertaken pursuant to that certain Combination Agreement dated as
of May 5, 2006, by and among the Borrower f/k/a Rubincon Ventures Inc., API
Electronics Group Corp., and API Nanotronics Sub, Inc. f/k/a RVI Sub, Inc.

(b) The Borrower will not permit any of its Subsidiaries to issue any capital
stock or other Equity Interests (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, capital
stock or other Equity Interests, except (i) for transfers and replacements of
then outstanding shares of capital stock or other Equity Interests, (ii) for
stock splits, stock dividends and other issuances which do not decrease the
percentage ownership of the Borrower or any of its Subsidiaries in any class of
the capital stock or other Equity Interests of such Subsidiary, (iii) in the
case of Foreign Subsidiaries of the Borrower, to qualify directors to the extent
required by applicable law and for other nominal share issuances to Persons
other than the Borrower and its Subsidiaries to the extent required under
applicable law, (iv) for issuances by Subsidiaries of the Borrower which are
newly created or acquired in accordance with the terms of this Agreement and
(v) Non-Wholly Owned Subsidiaries may issue Equity Interests.

 

-85-



--------------------------------------------------------------------------------

10.13. Business; etc. The Borrower will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
businesses engaged in by the Borrower and its Subsidiaries as of the Initial
Borrowing Date and reasonable extensions thereof and businesses ancillary or
complimentary thereto.

10.14. Limitation on Creation of Subsidiaries. (a) The Borrower will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Initial Borrowing Date any Subsidiary (other than Non-Wholly Owned
Subsidiaries permitted to be established, created or acquired in accordance with
the requirements of Section 10.14(b)), provided that the Borrower and its
Wholly-Owned Subsidiaries shall be permitted to establish, create and, to the
extent permitted by this Agreement, acquire Wholly-Owned Subsidiaries, so long
as, in each case, (i) at least 5 days’ prior written notice thereof is given to
the Administrative Agent (or such shorter period of time as is acceptable to the
Administrative Agent in any given case), (ii) subject to Section 13.17, the
capital stock or other Equity Interests of such new Subsidiary are promptly
pledged pursuant to, and to the extent required by, this Agreement, the U.S.
Guaranty and Collateral Agreement and the Canadian Guaranty and Collateral
Agreement and the certificates, if any, representing such stock or other Equity
Interests, together with stock or other appropriate powers duly executed in
blank, are delivered to the Collateral Agent (provided that in no event shall
stock representing more than 65% of the total combined voting power of each
class of capital stock or other Equity Interests of any Subsidiary that is not a
Domestic Subsidiary or a Canadian Subsidiary be required to be pledged),
(iii) each such new Wholly-Owned Domestic Subsidiary that is not an Immaterial
Subsidiary executes a counterpart of the U.S. Guaranty and Collateral Agreement
pursuant to the terms of Section 9.12, and (iv) each such new Wholly-Owned
Domestic Subsidiary that is not an Immaterial Subsidiary, to the extent
requested by the Administrative Agent or the Required Lenders, takes all actions
required pursuant to Section 9.12. In addition, each new Wholly-Owned Subsidiary
that is required to execute any Credit Document shall execute and deliver, or
cause to be executed and delivered, all other relevant documentation (including
opinions of counsel) of the type described in Section 6 as such new Subsidiary
would have had to deliver if such new Subsidiary were a Credit Party on the
Initial Borrowing Date.

(b) In addition to Subsidiaries of the Borrower created pursuant to preceding
clause (a), the Borrower and its Subsidiaries may establish, acquire or create,
and make Investments in, Non-Wholly Owned Subsidiaries after the Effective Date
as a result of Permitted Acquisitions (subject to the limitations contained in
the definition thereof) and Investments expressly permitted to be made pursuant
to Section 10.05, provided that, subject to Section 13.17, all of the capital
stock or other Equity Interests of each such Non-Wholly Owned Subsidiary shall
be pledged by any Credit Party which owns same as, and to the extent, required
by the U.S. Guaranty and Collateral Agreement or the Canadian Guaranty and
Collateral Agreement (provided that in no event shall stock representing more
than 65% of the total combined voting power of each class of capital stock or
other Equity Interests of any Subsidiary that is not a Domestic Subsidiary or a
Canadian Subsidiary be required to be pledged).

10.15. Negative Pledges. The Borrower will not, and will not permit any of its
Subsidiaries to, agree or covenant with any Person to restrict in any way its
ability to grant any Lien on its assets in favor of the Lenders, except that
this Section 10.15 shall not apply to:

(i) any covenants contained in this Agreement or any other Credit Documents or
exist on the date hereof;

 

-86-



--------------------------------------------------------------------------------

(ii) covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(iii) customary provisions in leases, subleases, licenses or sublicenses and
other contracts restricting the right of assignment thereof;

(iv) restrictions imposed by law;

(v) customary restrictions and conditions contained in (A) agreements relating
to any sale of assets or Equity Interests and (B) purchase agreements,
acquisition agreements (including by way of merger, acquisition or
consolidation) to the extent in effect pending the consummation of such
transaction, in each case, pending such transaction, provided such restrictions
and conditions apply only to the Person or property subject to such transaction;

(vi) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 10.04 but solely to the extent any negative
pledge relates to the property financed by such Indebtedness;

(vii) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 10.04, provided that any such negative
pledge or restriction shall not restrict in any way the ability of the Borrower
or any Subsidiary to grant any Lien on its assets in favor of the Lenders;

(viii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

(ix) any restrictions on Liens imposed by any amendments, modifications,
restatements or renewals of the agreements, contracts or instruments referred to
in clauses (i) through (vii) above, provided that such amendments,
modifications, restatements or renewals, taken as a whole, are not more
restrictive with respect to such encumbrances or restrictions than those
contained in such predecessor agreements, contracts or instruments.

10.16. Registered Pension Plans. Neither the Borrower nor any of its
Subsidiaries shall establish or commence contributing to a “registered pension
plan” as such term is defined in the Income Tax Act (Canada).

SECTION 11. Events of Default.

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

11.01. Payments. The Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

11.02. Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

 

-87-



--------------------------------------------------------------------------------

11.03. Covenants. The Borrower or any of its Subsidiaries shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 9.01(f)(i), 9.04 (with respect to the Borrower’s
existence), 9.08, 9.11 or Section 10 or (ii) default in the due performance or
observance by it of any other term, covenant or agreement contained in this
Agreement or any other Credit Document (other than those set forth in Sections
11.01 and 11.02) and such default shall continue unremedied for a period of 30
days after the earlier of (i) the date on which such default shall first become
known to any officer of the Borrower or any other Credit Party or (ii) the date
on which written notice thereof is given to the defaulting party by the
Administrative Agent or the Required Lenders; or

11.04. Default Under Other Agreements. (i) The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of the Borrower or any of its Subsidiaries shall be declared to
be (or shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least $5,000,000, and provided
further that this Section 11.04 shall not apply to any secured Indebtedness that
becomes due as a result of the voluntary sale or other disposition of the
property or assets securing such Indebtedness; or

11.05. Bankruptcy, etc. The Borrower or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries, and the petition is not controverted within
45 days, or is not dismissed within 45 days after the filing thereof, provided,
however, that during the pendency of such period, each Lender shall be relieved
of its obligation to extend credit hereunder; or a custodian (as defined in the
Bankruptcy Code), receiver, receiver-manager, administrator, monitor, trustee or
similar official, is appointed for, or takes charge of, all or substantially all
of the property of the Borrower or any of its Subsidiaries, to operate all or
any substantial portion of the business of the Borrower or any of its
Subsidiaries, or the Borrower or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction (including any Canadian Insolvency Law) whether now or hereafter in
effect relating to the Borrower or any of its Subsidiaries, or there is
commenced against the Borrower or any of its Subsidiaries any such proceeding
which remains undismissed for a period of 45 days after the filing thereof, or
the Borrower or any of its Subsidiaries is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered; or the Borrower or any of its Subsidiaries makes a general assignment
for the benefit of creditors; or any Company action is taken by the Borrower or
any of its Subsidiaries for the purpose of effecting any of the foregoing; or

11.06. ERISA.

(a) one or more ERISA Events shall have occurred, or

 

-88-



--------------------------------------------------------------------------------

(b) there is or arises an Unfunded Pension Liability (taking into account only
Plans with positive Unfunded Pension Liability); or

(c) there is or arises any potential withdrawal liability under Section 4201 of
ERISA, if the Borrower, any Subsidiary of the Borrower or the ERISA Affiliates
were to withdraw completely from any and all Multiemployer Plans;

and the liability of any or all of the Borrower, any Subsidiary of the Borrower
and the ERISA Affiliates contemplated by the foregoing clauses (a), (b) and (c),
either individually or in the aggregate, has had or would be reasonably expected
to have, a Material Adverse Effect; or

11.07. Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.01), and subject to no other Liens (except as
permitted by Section 10.01), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond the period of grace, if any, specifically applicable
thereto pursuant to the terms of such Security Document; provided that the
failure to have a perfected and enforceable Lien on Collateral in favor of the
Collateral Agent shall not give rise to an Event of Default under this
Section 11.07, unless the aggregate fair market value of all Collateral over
which the Collateral Agent fails to have a perfected and enforceable Lien,
except to the extent that any lack of perfection or enforceability results from
any act or omission of the Collateral Agent or the Administrative Agent (so long
as such act or omission does not result from the breach or non-compliance by a
Credit Party with the terms of any Credit Document), equals or exceeds
$1,500,000; or

11.08. Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor (except as a result of a release of any
Subsidiary Guarantor in accordance with the terms thereof), or any Guarantor or
any Person acting for or on behalf of such Guarantor shall deny or disaffirm
such Guarantor’s obligations under the Guaranty to which it is a party or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty to which it is a party; or

11.09. Judgments. One or more judgments or decrees shall be entered against the
Borrower or any Subsidiary of the Borrower involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or to the extent not covered
by a reputable and solvent insurance company) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $5,000,000;

11.10. Invalidity of Credit Documents. Subject to the $1,500,000 materiality
threshold in Section 11.07, any material provision of any Credit Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 10.02) or the satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Credit Party
contests in writing the validity or enforceability of any provision of any
Credit Document; or any Credit Party denies in writing that it has any or
further liability or obligation under any Credit Document (other than as a
result of repayment in full of the Obligations and termination of the Total
Commitments), or purports in writing to revoke or rescind any Credit Document;
or

 

-89-



--------------------------------------------------------------------------------

11.11. Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below shall occur automatically without the giving of any such
notice): (i) declare the Total Commitment terminated, whereupon all Commitments
of each Lender shall forthwith terminate immediately and any Commitment
Commission shall forthwith become due and payable without any other notice of
any kind; (ii) declare the principal of and any accrued interest in respect of
all Loans and the Notes and all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party; (iii) enforce, as Collateral Agent, all of
the Liens and security interests created pursuant to the Security Documents;
(iv) enforce each Guaranty; and (v) apply any cash collateral held by the
Administrative Agent pursuant to Section 5.02 to the repayment of the
Obligations.

11.12. Borrower’s Right to Cure. Notwithstanding anything to the contrary
contained in Sections 11.01 through 11.11, inclusive, in the event of any Event
of Default under any covenant set forth in Section 10.08 or Section 10.09, until
the expiration of the twentieth (20th) day after the date on which the
compliance certificate is required to be delivered pursuant to Section 9.01(e)
with respect to the applicable Fiscal Quarter hereunder, the Borrower shall have
the right (the “Cure Right”) to receive capital contributions and the Borrower
may apply the amount of the Net Cash Proceeds received thereof to increase
Consolidated EBITDA with respect to such applicable Fiscal Quarter, including
each subsequent Test Period that includes such Fiscal Quarter, (such quarter, a
“Cure Quarter”) and if, after giving effect to such increase in Consolidated
EBITDA, the Borrower shall then be in compliance with the requirements of
Sections 10.08 and 10.09, the Borrower shall be deemed to have satisfied the
requirements set forth therein as of the relevant Test Period with the same
effect as though there had been no failure to comply therewith as such date, and
the applicable breach or default that had occurred shall be deemed cured for
purposes of this Agreement; provided that (x) such Net Cash Proceeds (i) are
actually received by the Borrower no later than twenty (20) days after the date
on which financial statements are required to be delivered with respect to such
Cure Quarter hereunder, and (ii) do not exceed the aggregate amount necessary to
cause the Borrower to be in compliance with Sections 10.08 or 10.09, as the case
may be, for the applicable period (but, for such purpose, not taking into
account any repayment of Indebtedness in connection therewith required pursuant
to Section 5.02(c)) and (y)(i) in each four Fiscal Quarter period, there shall
be a period of at least two Fiscal Quarters in respect of which no Cure Right
shall be exercised and (ii) the Borrower shall not exercise more than four Cure
Rights during the term of this Agreement. The parties hereby acknowledge that
this Section 11.12 may not be relied on for purposes of calculating any
financial ratios other than as applicable to Section 10.08 or Section 10.09 and
shall not result in any adjustment to Consolidated EBITDA other than for
purposes of compliance with Section 10.08 or 10.09, as applicable.

SECTION 12. The Administrative Agent.

12.01. Appointment. The Lenders hereby irrevocably designate and appoint MSSF as
Administrative Agent (for purposes of this Section 12 and Section 13.01, the
term “Administrative Agent” also shall include MSSF in its capacity as
Collateral Agent pursuant to the Security Documents) to act as specified herein
and in the other Credit Documents. Each Lender hereby irrevocably authorizes,
and each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other

 

-90-



--------------------------------------------------------------------------------

Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Administrative Agent may perform any of its respective
duties hereunder by or through its officers, directors, agents, employees or
affiliates.

For greater certainty, and without limiting the powers of the Agents or any
other Person acting as an agent, attorney-in-fact or mandatary for the Agents
under this Agreement or under any of the Credit Documents, each Lender (for
itself and for all other Secured Creditors that are Affiliates of such Lender)
and each Agent hereby (i) irrevocably appoints and constitutes (to the extent
necessary) and confirms the constitution of (to the extent necessary), the
Collateral Agent as the holder of an irrevocable power of attorney (in such
capacity, the “fondé de pouvoir”) within the meaning of Article 2692 of the
Civil Code of Québec for the purposes of entering and holding on their behalf,
and for their benefit, any Liens, including hypothecs (“Hypothecs”), granted or
to be granted by any Credit Party on movable or immovable property pursuant to
the laws of the Province of Québec to secure obligations of any Credit Party
under any bond issued by any Credit Party and exercising such powers and duties
which are conferred upon the Collateral Agent in its capacity as fondé de
pouvoir under any of the Hypothecs; and (ii) appoints (and confirms the
appointment of) and agrees that the Collateral Agent, acting as agent for the
applicable Secured Creditors, may act as the custodian, registered holder and
mandatary (in such capacity, the “Custodian”) with respect to any bond that may
be issued and pledged from time to time for the benefit of the applicable
Secured Creditors. Each applicable Secured Creditor shall be entitled to the
benefits of any charged property covered by any of the Hypothecs and will
participate in the proceeds of realization of any such charged property, the
whole in accordance with the terms thereof.

The said constitution of the Collateral Agent as fondé de pouvoir (within the
meaning of Article 2692 of the Civil Code of Québec) and as Custodian with
respect to any bond that may be issued and pledged by any Credit Party from time
to time for the benefit of the applicable Secured Creditors shall be deemed to
have been ratified and confirmed by any assignee (for itself and any Affiliates
of such assignee) by the execution of an Assignment and Assumption Agreement.

Notwithstanding the provisions of Section 32 of An Act Respecting the Special
Powers of Legal Persons (Québec), each of the Administrative Agent and the
Collateral Agent may purchase, acquire and be the holder of any bond issued by
any Credit Party. Each of the Credit Parties hereby acknowledges that any such
bond shall constitute a title of indebtedness, as such term is used in Article
2692 of the Civil Code of Québec.

The Collateral Agent herein appointed as fondé de pouvoir and as Custodian shall
have the same rights, powers and immunities as the Agents as stipulated in this
Section 12 of the Credit Agreement, which shall apply mutatis mutandis. Without
limiting the effect of the preceding provisions of this clause, the provisions
of Section 12.09 shall apply mutatis mutandis to the resignation and appointment
of a successor to the Collateral Agent acting as fondé de pouvoir and as
Custodian.

12.02. Nature of Duties. (a) The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,

 

-91-



--------------------------------------------------------------------------------

expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Lead Arranger is named as such for recognition
purposes only, and in its capacity as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby, except as
set forth in Section 6.06(b); it being understood and agreed that the Lead
Arranger shall be entitled to all indemnification and reimbursement rights in
favor of the Administrative Agent as, and to the extent, provided for under
Sections 12.06 and 13.01. Without limitation of the foregoing, the Lead Arranger
shall not, solely by reason of this Agreement or any other Credit Documents,
have any fiduciary relationship in respect of any Lender or any other Person.

12.03. Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Borrower and its Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of the Borrower and its
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the
Borrower or any of its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, or the financial
condition of the Borrower or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.

12.04. Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

12.05. Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

 

-92-



--------------------------------------------------------------------------------

12.06. Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Credit Document or in any way relating to or arising out of this Agreement or
any other Credit Document; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

12.07. The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans, under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lender,” “Majority Lenders”, “Required Lenders,” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.08. Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

12.09. Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 15 Business Days’
prior written notice to the Lenders and, unless a Default or an Event of Default
under Section 11.05 then exists, the Borrower. Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required

 

-93-



--------------------------------------------------------------------------------

if an Event of Default then exists), shall then appoint a successor
Administrative Agent who shall serve as Administrative Agent hereunder or
thereunder until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.

12.10. Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than the Borrower and its Subsidiaries) upon the sale or other disposition
thereof in compliance with Section 10.02, (iii) if approved, authorized or
ratified in writing by the Required Lenders (or all of the Lenders hereunder, to
the extent required by Section 13.12) or (iv) as otherwise may be expressly
provided in the relevant Security Documents or the last sentence of each of
Sections 10.01 and 10.02. Upon request by the Administrative Agent at any time,
the Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 12.10.

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the

 

-94-



--------------------------------------------------------------------------------

Collateral as one of the Lenders and that the Collateral Agent shall have no
duty or liability whatsoever to the Lenders, except for its gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

12.11. Delivery of Information. The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

SECTION 13. Miscellaneous.

13.01. Payment of Expenses, etc. (a) The Borrower hereby agrees to: (i) whether
or not the transactions herein contemplated are consummated, pay all reasonable
and invoiced out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and disbursements of one
counsel for the Administrative Agent, one counsel in each relevant local
jurisdiction and one regulatory counsel) in connection with the preparation,
execution, delivery and administration of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
of the Administrative Agent in connection with any amendment, waiver or consent
relating hereto or thereto, of the Administrative Agent and its Affiliates in
connection with its or their syndication efforts with respect to this Agreement
and, after the occurrence of an Event of Default, each of the Lenders in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (including, in each case without
limitation, the reasonable fees and disbursements of one counsel (and one
counsel in each relevant local jurisdiction and one regulatory counsel) for the
Administrative Agent and the Lenders, such counsel to be selected by the
Administrative Agent); (ii) pay and hold the Administrative Agent and each of
the Lenders harmless from and against any and all present and future stamp,
excise and other similar documentary taxes with respect to the foregoing matters
and save the Administrative Agent and each of the Lenders harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to the Administrative Agent or
such Lender) to pay such taxes; and (iii) indemnify the Administrative Agent and
each Lender, and each of their respective officers, directors, employees,
representatives, agents, affiliates, trustees and investment advisors (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto and whether or not such investigation,
litigation or other proceeding is brought by or on behalf of any Credit Party)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the proceeds of any Loans hereunder or the consummation of
the Transaction or any other transactions contemplated herein or in any other
Credit Document or the exercise of any of their rights or remedies provided
herein or in the other Credit Documents, or (b) the actual or alleged presence
of Hazardous Materials in the air, surface water or groundwater or on the
surface or subsurface of any Real Property at any time owned, leased or operated
by the Borrower or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of

 

-95-



--------------------------------------------------------------------------------

Hazardous Materials by the Borrower or any of its Subsidiaries at any location,
whether or not owned, leased or operated by the Borrower or any of its
Subsidiaries, the non-compliance by the Borrower or any of its Subsidiaries with
any Environmental Law (including applicable permits thereunder), or any
Environmental Claim asserted against the Borrower, any of its Subsidiaries or
any Real Property at any time owned, leased or operated by the Borrower or any
of its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses (i) to the extent incurred by
reason of the gross negligence or willful misconduct of the Indemnified Person
to be indemnified (as determined by a court of competent jurisdiction in a final
decision), (ii) to the extent resulting from a material breach by such
Indemnified Person of its obligations or (iii) incurred in connection with
disputes among any such Indemnified Persons, except for claims involving the
Lead Arranger or any agent in its capacity as such). To the extent that the
undertaking to indemnify, pay or hold harmless the Administrative Agent or any
Lender set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

(b) To the full extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or incidental damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnified Person shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except to
the extent the liability of such Indemnified Person results from such
Indemnified Person’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final decision).

13.02. Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent and each Lender is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by the
Administrative Agent or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent or such Lender wherever located) to or
for the credit or the account of the Borrower or any of its Subsidiaries against
and on account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent or such Lender under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.04(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

13.03. Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telecopier or other electronic cable communication) and mailed, telecopied or
electronically transmitted or delivered: if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule 1.01(b); and
if to the Administrative Agent, at the Notice Office; or, as to any Credit Party
or the Administrative Agent, at such other address as shall be designated

 

-96-



--------------------------------------------------------------------------------

by such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Borrower and the Administrative Agent. All such notices and
communications shall, when mailed, telecopied, e-mailed or sent by overnight
courier, be effective when deposited in the mails, delivered to the overnight
courier or sent by telecopier or electronic transmission, except that notices
and communications to the Administrative Agent and the Borrower shall not be
effective until received by the Administrative Agent or the Borrower, as the
case may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE
AGENT, THE LEAD ARRANGER, AND ANY OF THEIR RESPECTIVE AFFILIATES DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, THE LEAD ARRANGER OR ANY OF THEIR
RESPECTIVE AFFILIATES IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall the Administrative Agent, the Lead Arranger or any of their
respective Affiliates have any liability to any Credit Party, any Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final judgment to have
resulted from the gross negligence or willful misconduct of such Person;
provided, however, that in no event shall the Administrative Agent, the Lead
Arranger or any of their respective Affiliates have any liability to any Credit
Party, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

13.04. Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, the
Borrower may not assign or transfer any of its rights, obligations or interest
hereunder without the prior written consent of the Lenders (and any attempted
assignment or transfer without such consent shall be null and void) and,
provided further, that, although any Lender may grant participations to Eligible
Transferees in its rights hereunder, such Lender shall remain a “Lender” for all
purposes hereunder (and may not transfer or assign all or any portion of its
Commitments hereunder except as provided in Sections 2.13 and 13.04(b)) and the
participant shall not constitute a “Lender” hereunder and, provided further,
that no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount

 

-97-



--------------------------------------------------------------------------------

thereof (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment or a mandatory prepayment of the
Loans shall not constitute a change in the terms of such participation, and that
an increase in any Commitment (or the available portion thereof) or Loan shall
be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i)(A)
its parent company and/or any affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) to one or more other Lenders
or any affiliate of any such other Lender which is at least 50% owned by such
other Lender or its parent company (provided that any fund that invests in loans
and is managed or advised by the same investment advisor of another fund which
is a Lender (or by an Affiliate of such investment advisor) shall be treated as
an affiliate of such other Lender for the purposes of this subclause (x)(i)(B)),
provided, that no such assignment may be made to any such Person that is, or
would at such time constitute, a Defaulting Lender or (ii) in the case of any
Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $1,000,000 (or such lesser amount as the
Administrative Agent and, so long as no Event of Default then exists and is
continuing, the Borrower may otherwise agree) in the aggregate for the assigning
Lender or assigning Lenders, of such Commitments and related outstanding
Obligations (or, if the Commitments with respect to the relevant Tranche have
terminated, outstanding Obligations) hereunder to one or more Eligible
Transferees (treating any fund that invests in loans and any other fund that
invests in loans and is managed or advised by the same investment advisor of
such fund or by an Affiliate of such investment advisor as a single assignor or
Eligible Transferee (as applicable) (if any)), each of which assignees shall
become a party to this Agreement as a Lender by execution of an Assignment and
Assumption Agreement, provided that (i) at such time, Schedule 1.01(a) shall be
deemed modified to reflect the Commitments and/or outstanding Loans, as the case
may be, of such new Lender and of the existing Lenders, (ii) upon the surrender
of the relevant Notes by the assigning Lender (or, upon such assigning Lender’s
indemnifying the Borrower for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrower’s expense,
to such new Lender and to the assigning Lender upon the request of such new
Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments and/or outstanding Loans, as the case
may be, (iii) the consent of the Administrative Agent and, so long as no Default
or Event of Default then exists and the Syndication Date has theretofore
occurred, the Borrower, shall be required in connection with any such assignment
pursuant to this clause (y) (such consent, in any case, not to be unreasonably
withheld, delayed or conditioned), provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof, (iv) the Administrative Agent shall receive at the time of each
such assignment, from the assigning or assignee Lender, the

 

-98-



--------------------------------------------------------------------------------

payment of a non-refundable assignment fee of $3,500 (provided that only one
such fee shall be payable in the case of one or more concurrent assignments by
or to investment funds managed or advised by the same investment advisor or an
affiliated investment advisor) and (v) no such transfer or assignment will be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 13.15. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans. At the
time of each assignment pursuant to this Section 13.04(b) to a Person which is
not already a Lender hereunder and which is a Foreign Lender, the respective
assignee Lender shall, to the extent legally entitled to do so, provide to the
Borrower the appropriate Internal Revenue Service Forms (and, if applicable, a
Section 5.04(b)(ii) Certificate) described in Section 5.04(b). To the extent
that an assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 2.13 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Section 2.10 or
5.04 from those being charged by the respective assigning Lender prior to such
assignment, then the Borrower shall not be obligated to pay such increased costs
(although the Borrower, in accordance with and pursuant to the other provisions
of this Agreement, shall be obligated to pay any other increased costs of the
type described above resulting from changes after the date of the respective
assignment).

(c) [Reserved].

(d) Term Loans may be purchased by and assigned to the Affiliates of the
Borrower (other than the Borrower or Subsidiaries of the Borrower); provided
that:

(i) notwithstanding anything to the contrary in the definition of “Required
Lenders” or in Section 13.12, such Affiliates that are holders of any Loans
acquired pursuant to this Section 13.04 shall not be entitled to vote such Loans
in any vote (other than with respect to any “all Lenders” or “all Lenders
directly affected thereby” vote (x) to increase the Commitment of such Affiliate
or (y) that has a disproportionate effect on the Loans held by such Affiliate
relative to the Loans held by Lenders that are not Affiliates of the Borrower
(other than Subsidiaries of the Borrower)) pursuant to the terms of this
Agreement or any other Credit Document;

(ii) Loans owned or held by such Affiliates shall not, in the aggregate for all
such Persons, exceed 10% of the aggregate amount of Term Loans;

(iii) none of such Affiliates shall (x) be permitted to attend any “lender-only”
conference calls or meetings or receive any related “lender-only” information or
(y) receive advice of counsel to the Lenders or challenge their attorney-client
privilege; and

(iv) Such Affiliate and such Lender shall acknowledge and agree that in
connection with such purchase, (1) such Affiliate may have, and later may come
into possession of Excluded Information, (2) such Lender has independently,
without reliance on such Affiliate, the Borrower, Subsidiaries of the Borrower,
the Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to participate in such purchase notwithstanding such
Lender’s lack of knowledge of the Excluded Information and (3) none of such
Affiliate, the Borrower, Subsidiaries of the Borrower, the Administrative Agent
or any of their respective Affiliates shall have any liability to such Lender,
and such Lender shall waive and release, to the extent permitted by law, any
claims such Lender may have against such Affiliate, the Borrower, Subsidiaries
of the Borrower, the Administrative Agent, and their respective Affiliates,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information. Each Lender participating in any Auction further
acknowledges that the Excluded Information may not be available to the
Administrative Agent or the other Lenders.

 

-99-



--------------------------------------------------------------------------------

(e) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank, any Lender which is a fund
may pledge all or any portion of its Loans and Notes to its trustee or to a
collateral agent providing credit or credit support to such Lender in support of
its obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be. No pledge pursuant to this clause (d) shall
release the transferor Lender from any of its obligations hereunder.

(f) Any Lender which assigns all of its Commitments and/or Loans hereunder in
accordance with Section 13.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 5.04, 12.06, 13.01 and
13.06), which shall survive as to such assigning Lender.

13.05. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

13.06. Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of any Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans or
Commitment Commission, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

-100-



--------------------------------------------------------------------------------

13.07. Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by Borrower to the
Lenders); provided that, (i)(w) except as otherwise specifically provided
herein, all computations of Excess Cash Flow (including the Applicable Excess
Cash Flow Percentage) and the Applicable Margin, and all computations and all
definitions (including accounting terms) used in determining compliance with the
definition of “Permitted Acquisitions” and Sections 10.07 through 10.09,
inclusive, shall utilize GAAP and policies in conformity with those used to
prepare the audited financial statements of the Borrower referred to in
Section 8.05(a) for the Fiscal Year ended May 31, 2010, (x) notwithstanding
anything to the contrary contained herein, all such financial statements shall
be prepared, and all financial covenants contained herein or in any other Credit
Document shall be calculated, in each case, without giving effect to any
election under FASB ASC 825 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof, (y) to the
extent expressly provided herein, certain calculations shall be made on a Pro
Forma Basis, and (z) if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; and (ii) in the event that the Borrower or the Required Lenders
requests such an amendment, the Borrower, the Administrative Agent and the
Required Lenders shall negotiate in good faith to promptly prepare and execute
such proposed amendment.

(b) All computations of interest, Commitment Commission and other Fees hereunder
shall be made on the basis of a year of 360 days (except for interest calculated
by reference to the Prime Lending Rate, which shall be based on a year of 365 or
366 days, as applicable) for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest,
Commitment Commission or Fees are payable.

(c) For purposes of the Interest Act (Canada), (i) whenever any interest,
Commitment Commission or other Fee under this Agreement or any other Credit
Document is calculated using a rate based on a year of 360 days or 365 days, as
the case may be, the rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the applicable rate based on a
year of 360 days or 365 days, as the case may be, (y) multiplied by the actual
number of days in the calendar year in which the period for which such interest
or fee is payable (or compounded) ends, and (z) divided by 360 or 365, as the
case may be, (ii) the principle of deemed reinvestment of interest does not
apply to any interest calculation under this Agreement or any other Credit
Document, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.

13.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY MORTGAGE OR THE CANADIAN GUARANTY AND COLLATERAL AGREEMENT, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT

 

-101-



--------------------------------------------------------------------------------

TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF
THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER SUCH PARTY. EACH OF THE PARTIES TO THIS AGREEMENT FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET
FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.

(b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
(including by facsimile or other electronic transmission), each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

13.10. Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrower, the Administrative Agent and each of
the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to the Administrative
Agent at the Notice Office or, in the case of the Lenders, shall have given to
the Administrative Agent telephonic (confirmed in writing), written or telex
notice (actually received) at such office that the same has been signed and
mailed to it. The Administrative Agent will give the Borrower and each Lender
prompt written notice of the occurrence of the Effective Date.

 

-102-



--------------------------------------------------------------------------------

13.11. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

13.12. Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of the Borrower may be
released from, the U.S. Guaranty and Canadian Guaranty, as the case may be, and
the relevant Security Documents in accordance with the provisions hereof and
thereof without the consent of the other Credit Parties party thereto or the
Required Lenders), provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender (other than, except with
respect to following clause (i), a Defaulting Lender) (with Obligations being
directly affected in the case of following clause (i)(y) or whose Obligations
are being extended in the case of following clause (i)(x)), (i)(x) extend the
final scheduled maturity of any Loan or Note, (y) or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with the
waiver of applicability of any post-default increase in interest rates), or
reduce (or forgive) the principal amount thereof (it being understood that any
amendment or modification to the financial definitions in this Agreement or to
Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees for the purposes of this clause (i)), (ii) release all or substantially all
of (x) the Collateral (except as expressly provided in the Credit Documents)
under all the Security Documents or (y) the guarantees under the U.S. Guaranty
and the Canadian Guaranty, (iii) amend, modify or waive any provision of this
Section 13.12(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Term Loans and
the Revolving Loan Commitments on the Effective Date), (iv) reduce the
“majority” voting threshold specified in the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Term Loans and Revolving Loan Commitments are included on the
Effective Date) or (v) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement or (vi) amend, modify or
waive any provision of Section 13.06, except in connection with an amendment
that provides for (x) a prepayment of Loans by the Borrower (offered ratably to
all Lenders with Loans under the applicable Tranche) at a discount to par on
terms and conditions approved by the Administrative Agent and the Required
Lenders and (y) the amendment and extension of the final maturity of a Tranche
of Loans hereunder pursuant to terms and procedures approved by the Required
Lenders and those Lenders that have agreed to extend the final maturity of their
respective Loans; provided further, that no such change, waiver, discharge or
termination shall (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment or a
mandatory repayment of Loans shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase of the Commitment of such
Lender), (2) without the consent of the Administrative Agent, amend, modify or
waive any provision of Section 12 or any other provision as same relates to the
rights or obligations of the Administrative Agent, (3) without the consent of
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent, (4) except in cases where additional
extensions of term loans and/or revolving loans are being afforded substantially
the same treatment afforded to the Term Loans and Revolving Loans pursuant to
this Agreement on the Effective Date, without the consent of the Majority

 

-103-



--------------------------------------------------------------------------------

Lenders of each Tranche which is being allocated a lesser prepayment, repayment
or commitment reduction as a result of the actions described below, alter the
required application of any prepayments or repayments (or commitment reduction),
as between the various Tranches, pursuant to Section 5.02(i) (it being
understood, however, that (x) the Required Lenders may waive, in whole or in
part, any such prepayment, repayment or commitment reduction, so long as the
application, as amongst the various Tranches, of any such prepayment, repayment
or commitment reduction which is still required to be made is not altered and
(y) any conversion of any Tranche of Loans into another Tranche of Loans
hereunder in like principal amount shall not be considered a “prepayment” or
“repayment” for purposes of this clause (4)), (5) without the consent of the
Majority Lenders of the respective Tranche affected thereby, amend the
definition of Majority Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Majority Lenders on substantially
the same basis as the extensions of Loans and Commitments are included on the
Effective Date) or (6) reduce the amount of, or extend the date of, any
Scheduled Repayment without the consent of the Majority Lenders holding Term
Loans.

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below
and/or in connection with a Defaulting RL Lender, to either (A) replace each
such non-consenting Lender or Lenders (or, at the option of the Borrower, if the
respective Lender’s consent is required with respect to less than all Tranches
of Loans (or related Commitments), to replace only the Revolving Loan
Commitments and/or Loans of the respective non-consenting Lender which gave rise
to the need to obtain such Lender’s individual consent) with one or more
Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
or Defaulting RL Lender’s Revolving Loan Commitment (if such Lender’s consent is
required as a result of its Revolving Loan Commitment) and/or repay each Tranche
of outstanding Loans of such Lender which gave rise to the need to obtain such
Lender’s consent in accordance with Sections 4.02(b) and/or 5.01(b), provided
that, unless the Commitments which are terminated and Loans which are repaid
pursuant to preceding clause (B) are immediately replaced in full at such time
through the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding
clause (B), the Required Lenders (determined after giving effect to the proposed
action) shall specifically consent thereto, provided further, that the Borrower
shall not have the right to replace a Lender, terminate its Commitment or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 13.12(a).

(c) Notwithstanding the foregoing, (x) any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent, if (i) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment (including pursuant to an assignment to a replacement Lender in
accordance with Section 13.04) in full of this principal of and interest accrued
on each Loan made by it and all other amounts owing to it or accrued for its
account under this Agreement and (y) this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in

 

-104-



--------------------------------------------------------------------------------

respect thereof to share ratably in the benefits of this Agreement and the other
Credit Documents with the Term Loans and the Revolving Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

(d) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
of all outstanding Term Loans (the “Refinanced Term Loans”) with a replacement
term loan tranche denominated in Dollars (the “Replacement Term Loans”)
hereunder; provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the Applicable Margin for such Replacement Term Loans shall not
be higher than the Applicable Margin for such Refinanced Term Loans, (c) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term
Loans, at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans), and (d) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such
refinancing.

(e) Notwithstanding anything to the contrary contained in this Section 13.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be amended,
supplemented and waived with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered in order (i) to comply with local
Law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such Security Document or other document to be
consistent with this Agreement and the other Credit Documents and (y) if
following the Effective Date, the Administrative Agent and any Credit Party
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents (other than the Security Documents), then the
Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

(f) Notwithstanding anything to the contrary contained in clause (a) above of
this Section 13.12, the Borrower, the Administrative Agent and each Incremental
RL Lender may, in accordance with the provisions of Section 2.15, enter into an
Incremental RL Commitment Agreement, provided that after the execution and
delivery by the Borrower, the Administrative Agent and each such Incremental RL
Lender of such Incremental RL Commitment Agreement such Incremental RL
Commitment may thereafter only be modified in accordance with the requirements
of clause (a) above of this Section 13.12.

13.13. Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 5.04, 12.06 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

 

-105-



--------------------------------------------------------------------------------

13.14. Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11 or 5.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

13.15. Register. The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders, and the
stated interest thereon, and each repayment in respect of the principal amount
of the Loans of each Lender. Failure to make any such recordation, or any error
in such recordation, shall not affect the Borrower’s obligations in respect of
such Loans. With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register upon and only upon the acceptance by the Administrative
Agent of a properly executed and delivered Assignment and Assumption Agreement
pursuant to Section 13.04(b). Upon such acceptance and recordation, the assignee
specified therein shall be treated as a Lender for all purposes of this
Agreement. The Administrative Agent shall allow the Lenders to inspect the
Register at any time upon reasonable notice. Coincident with the delivery of
such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note (if any) evidencing such Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 13.15 (but excluding any such losses,
claims, damages and liabilities to the extent incurred by reason of the gross
negligence or willful misconduct of the Administrative Agent (as determined by a
court of competent jurisdiction in a final decision or (ii) to the extent
resulting from a material breach by Administrative Agent of its obligations).

13.16. Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will not disclose without the prior
consent of the Borrower (other than to its employees, auditors, advisors or
counsel or to another Lender if such Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such Information (as defined below), provided such Persons shall be subject
to the provisions of this Section 13.16 to the same extent as such Lender) any
Information with respect to the Borrower or any of its Subsidiaries which is now
or in the future furnished pursuant to this Agreement or any other Credit
Document, provided that any Lender may disclose any such Information (i) as has
become generally available to the public other than by virtue of a breach of
this Section 13.16(a) by the respective Lender, (ii) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or federal regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(v) to the Administrative Agent or the Collateral Agent,

 

-106-



--------------------------------------------------------------------------------

(vi) to any direct or indirect contractual counterparty in any swap, hedge or
similar agreement (or to any such contractual counterparty’s professional
advisor), so long as such contractual counterparty (or such professional
advisor) agrees to be bound by the provisions of this Section 13.16 and (vii) to
any prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender, provided that such prospective transferee
agrees to be bound by the confidentiality provisions contained in this
Section 13.16. For purposes of this Section, “Information” means all information
received from the Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries; provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.

13.17. Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owned by, Persons Not Organized in the United States. The
parties hereto acknowledge and agree that the provisions of the various Security
Documents executed and delivered by the Credit Parties require that, among other
things, certain promissory notes executed by, and capital stock and other Equity
Interests in, various Persons owned by the respective Credit Party be pledged,
and delivered for pledge, pursuant to the Security Documents. The parties hereto
further acknowledge and agree that each Credit Party shall be required to take
all actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests granted pursuant to the
various Security Documents and to take all actions under the laws of the United
States and any State thereof and Canada and any Province thereof to perfect the
security interests in the capital stock and other Equity Interests of, and
promissory notes issued by, any Person organized under the laws of said
jurisdictions (in each case, solely to the extent said capital stock, other
Equity Interests or promissory notes are owned by any Credit Party and solely to
the extent that a security interest in such promissory notes, capital stock and
other Equity Interests can be created or perfected under the laws of said
jurisdictions). Except as provided in the immediately preceding sentence, to the
extent any Security Document requires or provides for the pledge of promissory
notes issued by, or capital stock or other Equity Interests in, any Person
organized under the laws of a jurisdiction other than those specified in the
immediately preceding sentence, the Administrative Agent and the Lenders hereby
acknowledge and agree that, (i) as of the Initial Borrowing Date, no actions
have been required to be taken to perfect, under local law of the jurisdiction
of the Person who issued the respective promissory notes or whose capital stock
or other Equity Interests are pledged, under the Security Documents, and
(ii) following the Initial Borrowing Date, no actions shall be required to be
taken to perfect, under local law of the jurisdiction of the Person who issued
the respective promissory notes or whose capital stock or other Equity Interests
are pledged. For the avoidance of doubt, the Administrative Agent and the
Lenders further acknowledge and agree that no security or pledge agreements or
other documents shall be required to create, preserve or perfect any security
interest in the Collateral under the laws of any jurisdiction other than the
United States and Canada or any State or Province thereof. All conditions and
representations contained in this Agreement and the other Credit Documents shall
be deemed modified to the extent necessary to effect the foregoing and so that
same are not violated by reason of the failure to take actions under local law
not required to be taken in accordance with the provisions of this
Section 13.17.

 

-107-



--------------------------------------------------------------------------------

13.18. Patriot Act. Each Lender subject to the USA PATRIOT ACT, Title III of
Pub. L. 107-56 (signed into law October 26, 2001) (as amended from time to time,
the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower and the other Credit Parties and other
information that will allow such Lender to identify the Borrower and the other
Credit Parties in accordance with the Patriot Act.

13.19. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

13.20. Integration. This Agreement, together with the other Credit Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Credit Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent, the Collateral Agent or the
Lenders in any other Credit Document shall not be deemed a conflict with this
Agreement. Each Credit Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

13.21. Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

*     *     *

 

-108-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

API TECHNOLOGIES CORP. By:  

 

  Name:   Title:

Address:

API Technologies Corp.

4705 S. Apopka Vineland Road

Orlando, Florida 32819

Attention: Andrew Laurence

Facsimile No.: (208) 728-8007

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

 

  Name:   Title: MORGAN STANLEY BANK, N.A., as Lender for the Revolver By:  

 

  Name:   Title: MORGAN STANLEY SENIOR FUNDING, INC., as Lender for the Term
Loan By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE AMENDED AND

RESTATED CREDIT AGREEMENT DATED AS
OF THE DATE FIRST WRITTEN ABOVE,
AMONG API TECHNOLOGIES CORP., AS THE
BORROWER, THE LENDERS PARTY HERETO
FROM TIME TO TIME AND MORGAN
STANLEY SENIOR FUNDING, INC., AS
ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1.01 (a)

COMMITMENTS

 

Lender

  

Term Loan
Commitment

    

Revolving
Loan

Commitment

 

Morgan Stanley Bank, N.A.

   $ 0       $ 15,000,000   

Morgan Stanley Senior Funding, Inc.

   $ 170,000,000       $ 0   

TOTAL:

   $ 170,000,000       $ 15,000,000   



--------------------------------------------------------------------------------

SCHEDULE 1.01 (b)

LENDER ADDRESSES

 

LENDERS:

 

ADDRESSES:

Morgan Stanley Senior Funding, Inc.  

1585 Broadway

New York, NY 10036

Morgan Stanley Bank, N.A.  

One Utah Center, 201 South Main Street, 5th Floor

Salt Lake City, Utah 84111